


Exhibit 10.4

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 6, 2004

 

among

 

JOS. A. BANK CLOTHIERS, INC.,

as Company,

 

 

THE LENDERS NAMED HEREIN,

as Lenders,

 

and

 

WELLS FARGO RETAIL FINANCE II, LLC,

as Agent

 

and

 

NATIONAL CITY COMMERCIAL FINANCE, INC.,

as Documentation Agent

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

Section 1.  DEFINITIONS

 

 

1.1.  Certain Defined Terms

 

 

1.2.  Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

 

 

1.3.  Other Definitional Provisions.

 

 

 

Section 2.  AMOUNT AND TERMS OF COMMITMENTS AND LOANS; NOTES

 

 

2.1.  Loans and Notes

 

 

2.2.  Letters of Credit

 

 

2.3.  Interest on the Loans

 

 

2.4.  Fees.

 

 

2.5.  Prepayments and Payments

 

 

2.6.  [Intentionally Omitted].

 

 

2.7.  Special Provisions Governing LIBOR Rate Loans

 

 

2.8.  Increased Costs; Taxes; Capital Adequacy.

 

 

2.9.  Lenders’ Obligation to Mitigate.

 

 

2.10.  Security for the Loans

 

 

 

Section 3.  CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

 

3.1.  Conditions to Term Loans and Initial Loans.

 

 

3.2.  Conditions to All Loans.

 

 

3.3.  Conditions to Letters of Credit.

 

 

 

Section 4.  COMPANY’S REPRESENTATIONS AND WARRANTIES

 

 

4.1.  Organization, Powers, Good Standing, Business and Subsidiaries.

 

 

4.2.  Authorization of Borrowing, etc.

 

 

4.3.  Financial Condition

 

 

4.4.  No Adverse Material Change

 

 

4.5.  Title to Properties; Liens

 

 

4.6.  Litigation; Adverse Facts

 

 

4.7.  Payment of Taxes

 

 

4.8.  Materially Adverse Agreements; Performance

 

 

4.9.  Governmental Regulation.

 

 

4.10.  [Intentionally Omitted].

 

 

4.11.  Employee Benefit Plans

 

 

4.12.  Disclosure

 

 

4.13.  Security Interests

 

 

4.14.  Environmental Protection.

 

 

4.15.  Employee Matters.

 

 

--------------------------------------------------------------------------------


 

Section 5.  COMPANY’S AFFIRMATIVE COVENANTS

 

 

5.1.  Financial Statements and Other Reports

 

 

5.2.  Corporate Existence, etc.

 

 

5.3.  Payment of Taxes and Claims; Tax Consolidation.

 

 

5.4.  Equal Security for Loans and Notes; No Further Negative Pledges.

 

 

5.5.  Maintenance of Properties; Insurance

 

 

5.6.  Inspection.

 

 

5.7.  Compliance with Laws, etc

 

 

5.8.  Collateral Documents: Further Assurances.

 

 

5.9.  Environmental Disclosure and Inspection.

 

 

5.10.  Company’s Remedial Action Regarding Hazardous Materials

 

 

5.11.  Environmental Indemnity.

 

 

5.12.  [Intentionally Omitted].

 

 

5.13.  Appraisals

 

 

5.14.  [Intentionally Omitted].

 

 

 

Section 6.  COMPANY’S NEGATIVE COVENANTS

 

 

6.1.  Indebtedness

 

 

6.2.  Liens and Related Matters

 

 

6.3.  Investments.

 

 

6.4.  Contingent Obligations.

 

 

6.5.  Restricted Payments

 

 

6.6.  Minimum EBITDA.

 

 

6.7.  Restriction on Fundamental Changes; Issuance of Preferred Stock.

 

 

6.8.  Conduct of Business.

 

 

6.9.  [Intentionally Omitted].

 

 

6.10.  Sales and Lease-Backs

 

 

6.11.  Sale or Discount of Receivables.

 

 

6.12.  Transactions with Shareholders and Affiliates.

 

 

6.13.  Disposal of Subsidiary Stock. Company will not,

 

 

 

Section 7.  EVENTS OF DEFAULT

 

 

7.1.  Failure to Make Payments When Due.

 

 

7.2.  Default in Other Agreements.

 

 

7.3.  Breach of Warranty.

 

 

7.4.  Other Defaults Under Agreement.

 

 

7.5.  Involuntary Bankruptcy; Appointment of Receiver, etc

 

 

7.6.  Voluntary Bankruptcy; Appointment of Receiver, etc.

 

 

7.7.  Judgments and Attachments.

 

 

7.8.  Dissolution.

 

 

7.9.  Employee Benefit Plans

 

 

7.10.  Invalidity of Guaranty.

 

 

7.11.  Failure of Security

 

 

7.12.  [Intentionally Omitted].

 

 

2

--------------------------------------------------------------------------------


 

 

7.13.  [Intentionally Omitted].

 

 

 

Section 8.  AGENT

 

 

8.1.  Appointment

 

 

8.2.  Powers; General Immunity.

 

 

8.3.  Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness.

 

 

8.4.  Right to Indemnity.

 

 

8.5.  Payee of Note Treated as Owner

 

 

8.6.  [Intentionally Omitted].

 

 

8.7.  Collateral Documents

 

 

 

Section 9.  MISCELLANEOUS

 

 

9.1.  Assignments and Participations in Loans and Letters of Credit.

 

 

9.2.  Expenses

 

 

9.3.  Indemnity

 

 

9.4.  Set Off

 

 

9.5.  Ratable Sharing

 

 

9.6.  Amendments and Waivers

 

 

9.7.  Independence of Covenants and Defaults

 

 

9.8.  Notices

 

 

9.9.  Survival of Representations, Warranties and Agreements.

 

 

9.10.  Failure or Indulgence Not Waiver; Remedies Cumulative

 

 

9.11.  Marshalling; Payments Set Aside.

 

 

9.12.  Severability.

 

 

9.13.  Obligations Several; Independent Nature of Lenders’ Rights

 

 

9.14.  Headings

 

 

9.15.  Applicable Law.

 

 

9.16.  Successors and Assigns

 

 

9.17.  Consent to Jurisdiction and Service of Process.

 

 

9.18.  Waiver of Jury Trial.

 

 

9.19.  Confidentiality.

 

 

9.20.  Counterparts; Effectiveness.

 

 

3

--------------------------------------------------------------------------------


 

Exhibits

 

Exhibit I

Form of Assignment and Acceptance

Exhibit II

Information Certificate

Exhibit III

Form of Notice of [LIBOR Rate] Borrowing

Exhibit IV

Form of Notice of Conversion or Continuation

Exhibit V

Form of Revolving Note

Exhibit VI

Form of Confirmation of Increase in Commitment

Exhibit VII

Form of Landlord Lien Waiver Language

 

Schedules

 

Schedule 2.1

Commitments of Lenders

Schedule 4.6

Litigation

 

4

--------------------------------------------------------------------------------


 

JOS. A. BANK CLOTHIERS, INC.

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of January 6, 2004

 

This Amended and Restated Credit Agreement is dated as of January 6, 2004, and
entered into by and among JOS. A. BANK CLOTHIERS, INC., a Delaware corporation
(“Company”), THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF
(each individually referred to herein as a “Lender” and collectively as
“Lenders”), and WELLS FARGO RETAIL FINANCE II, LLC (“WFRF”), as agent for
Lenders (in such capacity, “Agent”).

 

RECITALS

 

WHEREAS, Company, Wells Fargo Bank, National Association (“Wells Fargo”) and
certain other financial institutions (collectively with Wells Fargo, the
“Existing Lenders”) are parties to that certain Fourth Amended and Restated
Credit Agreement dated as of April 30, 1996, as amended (the “Existing Credit
Agreement”).

 

WHEREAS, Wells Fargo assigned 100% of its interests under the Existing Credit
Agreement to Foothill Capital Corporation (“Foothill”) pursuant to an Assignment
and Acceptance dated as of June 2, 1999;

 

WHEREAS, Foothill assigned 100% of its interests under the Existing Credit
Agreement to WFRF pursuant to an Assignment and Acceptance dated as of March 26,
2003;

 

WHEREAS, pursuant to the Existing Credit Agreement, the Existing Lenders have
made certain loans and issued certain letters of credit for the account of
Company;

 

WHEREAS, Company has requested that the credit facilities under the Existing
Credit Agreement be restructured in certain respects, and WFRF is willing to
amend and restate the Existing Credit Agreement to do so; and

 

WHEREAS, Company, WFRF and Agent desire to amend the Existing Credit Agreement
and restate it in its entirety;

 

NOW, THEREFORE, in consideration of the foregoing premises and the agreements,
provisions and covenants contained herein, Company, Lenders and Agent agree as
follows:

 

Section 1.  DEFINITIONS

 

1.1.  Certain Defined Terms

 

The following terms used in this Agreement shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Accordion Activation” has the meaning assigned to that term in subsection 2.1H.

 

“Accordion Amount” means an amount up to $25,000,000.

 

“Accordion Commitment” means the commitments of Accordion Lenders to fund the
Accordion Amount as set forth in subsections 2.1H.

 

“Accordion Lenders” means the Lenders identified as “Accordion Lenders” on
Schedule 2.1 to this Agreement and, when used in the context of a particular
Accordion Commitment, shall mean Accordion Lenders having that Accordion
Commitment.

 

“Adjustment Date” means the first day of the month immediately following the
month in which a Compliance Certificate is to be delivered by Company pursuant
to subsection 5.1(vi)(b).

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control”, (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting Securities or
by contract or otherwise.

 

“Agent” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Aggregate Amounts Due” has the meaning assigned to that term in subsection 9.5.

 

“Agreement” means this Amended and Restated Credit Agreement dated as of
January 6, 2004, as it may be amended, restated or otherwise modified from time
to time in accordance with its terms.

 

“Applicable Margin” means, for each period commencing on an Adjustment Date
through the date immediately preceding the next Adjustment Date (each a “Rate
Adjustment Period”), the Applicable Margin shall be the applicable margin set
forth below with respect to the Excess Availability based on the average Excess
Availability for the fiscal quarter ended immediately prior to the applicable
Rate Adjustment Period.

 

Level

 

Excess Availability

 

LIBOR
Rate
Margin

 

Prime
Rate
Margin

 

Documentary
L/Cs

 

Standby
L/Cs

 

I

 

Greater than $45,000,000

 

1.25

%

0.00

%

0.75

%

1.25

%

II

 

Less than or equal to $45,000,000 but greater than $20,000,000

 

1.50

%

0.00

%

1.00

%

1.375

%

III

 

Less than or equal to $20,000,000

 

2.00

%

0.25

%

1.50

%

2.00

%

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, (a) for the Loans outstanding and the Letters of
Credit fees payable during the period commencing on the Closing Date and ending
on the last day of Company’s fiscal quarter ending on or about July of 2004, the
Applicable Margin shall be the Applicable Margin set forth in Level II above,
and (b) if Company fails to deliver any Compliance Certificate pursuant to
subsection 5.1(vi) hereof then, for the period commencing on the next Adjustment
Date to occur subsequent to such failure through the date immediately following
the date on which such Compliance Certificate is delivered, the Applicable
Margin shall be the highest Applicable Margin set forth above.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement entered
into by a Lender and an Eligible Assignee, and accepted by Agent, in
substantially the form of Exhibit I annexed hereto.

 

“Availability Reserves” means such reserves as Agent from time to time
determines in its reasonable discretion as being appropriate to reflect the
impediments to Agent’s ability to realize upon the Collateral.  Without limiting
the generality of the foregoing, Availability Reserves may include (but are not
limited to) reserves based on the following:  (a) rent (in an amount to be
determined in Agent’s reasonable discretion, but which shall be no more than two
(2) months rent) for any leased store location in a jurisdiction which
recognizes landlord Liens for which a collateral access agreement, landlord lien
waiver or functional equivalent, in each case in form and substance satisfactory
to Agent (it being agreed by the parties hereto that landlord lien waiver
language contained within any lease in form substantially similar to the
language set forth on Exhibit VII annexed hereto shall be deemed acceptable by
Agent), has not been received by Agent (irrespective of whether any rent is
currently due); (b) returns, customer credits, gift certificates, layaway
obligations, frequent shopper programs and similar liabilities of Company and
its Subsidiaries to their retail customers and prospective customers; (c)
payables (based upon payables which are 60 days or more past due); (d) customer
deposits; (e) taxes and other governmental charges, including tax Liens, ad
valorem, personal property, sales, and other taxes which may have priority over
the security interests of the Lenders in the Collateral; (f) held or post-dated
checks issued by Company; (g) any judgment lien against Company or any
Collateral; (h) Company’s failure to pay when due and payable Indebtedness owing
to any trade creditor; and (i) non-duplicative Letter of Credit reserves;
provided, however, Availability Reserves shall not include reserves based on
gift certificates or customer deposits so long as Excess Availability exceeds
$15,000,000.

 

“Bank Products” means any service or facility extended to Company or its
Subsidiaries by Wells Fargo or any Affiliate of Wells Fargo including:  (a)
credit cards, (b) credit card processing services, (c) debit cards, (d) purchase
cards, (e) automated

 

3

--------------------------------------------------------------------------------


 

clearing house transactions, (f) cash management, including controlled
disbursement, accounts or services, or (g) Interest Rate Agreements.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
as now and hereafter in effect, or any successor statute.

 

“Business Day” means (i) for all purposes other than as covered by clause (ii)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the Commonwealth of Massachusetts or is a day on which banking
institutions located in the Commonwealth of Massachusetts are authorized or
required by law or other governmental action to close, and (ii) with respect to
all notices, determinations, fundings and payments in connection with any LIBOR
Rate Loans, any day that is a Business Day described in clause (i) above and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

 

“Capital Lease,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which is accounted
for as a capital lease on the balance sheet of that Person.

 

“Cash Collateral Account” has the meaning ascribed to it in subsection 2.10 of
this Agreement.

 

“Closing Date” means the date on or before January 6, 2004, on which the
conditions set forth in subsection 3.1 are satisfied.

 

“Collateral” means any or all of the real, personal or mixed property subject to
a lien or security interest pursuant to the Collateral Documents.

 

“Collateral Documents” means all deeds of trust, mortgages, security agreements,
pledge agreements, assignments, financing and continuation statements and all
other instruments or documents delivered by Company or its Subsidiaries pursuant
to this Agreement (including but not limited to the Security Agreements) in
order to grant to Agent on behalf of Lenders, Liens on certain real, personal or
mixed property of Company or its Subsidiaries, as the case may be and all
amendments, modifications and supplements thereto.

 

“Commercial Letter of Credit” means (i) the commercial letters of credit issued
by Wells Fargo under the Existing Credit Agreement and outstanding on the
Closing Date or drawn but unreimbursed on the Closing Date and any renewals or
extensions thereof and (ii) any commercial sight letter of credit issued by the
L/C Issuing Bank pursuant to subsection 2.2 on or after the Closing Date for the
purpose of providing the primary payment mechanism in connection with the
purchase of inventory by Company in the ordinary course of its business or for
any other general corporate purpose in the ordinary course of its business.

 

“Commitments” means the commitments of Lenders to make Loans and to issue
Letters of Credit (or purchase participations therein, as the case may be) as
set forth in subsections 2.1 and 2.2.

 

4

--------------------------------------------------------------------------------


 

“Company” means Jos. A. Bank Clothiers, Inc.

 

“Confirmation of Increase in Commitment” has the meaning set forth in
subsection 2.1H.

 

“Consolidated Capital Expenditures” means, with respect to the twelve month
period immediately prior to the date of determination, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including that
portion of Capital Leases which is capitalized on the consolidated balance sheet
of Company and its Subsidiaries) by Company and its Subsidiaries during such
period that are included in the property, plant or equipment reflected in the
consolidated balance sheet of Company and its Subsidiaries.

 

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another, if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof, (ii)
with respect to any letter of credit issued for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings, or (iii)
under Interest Rate Agreements. Contingent Obligations shall include, without
limitation, (a) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another, and (b) any liability of such Person for the obligations of another
through any agreement (contingent or otherwise) (x) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), (y) to maintain
the solvency or any balance sheet item, level of income or financial condition
of another, or (z) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement. The
amount of any Contingent Obligation shall be equal to the amount of the
obligation so guaranteed or otherwise supported.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

“Cost” means the average cost of purchases (determined on a first-in, first out
basis), as reported on the Company’s stock ledger, based upon the Company’s
accounting practices which are in effect on the date of this Agreement.

 

“Current Asset Borrowing Base” means, as of any date of determination, the
result of (a) the sum of (y) the Eligible Inventory Borrowing Base plus (z) the
lesser of: (i) $10,000,000; and (ii) 85% of the Dollar value of Eligible Credit
Card Receivables (net

 

5

--------------------------------------------------------------------------------


 

of credits as a result of returns and net of amounts due to franchisees), minus
(b) Availability Reserves.

 

“Dollars” or “Dollar” means the lawful money of the United States of America.

 

“Drawdown Date”  means the date on which any Loan is made or is to be made, and
the date on which any Loan is converted or continued in accordance with
subsection 2.3D.

 

“EBITDA” means, with respect to the 12 month period immediately prior to the
date of determination, Company’s and its Subsidiaries consolidated net earnings
(or loss), minus one-time unusual non-cash gains, plus one-time unusual non-cash
expenses, interest expense, income taxes, and depreciation and amortization for
such period, as determined in accordance with GAAP.

 

“Eligible Assignee” means any of (a) a Lender, (b) an Affiliate of a Lender, (c)
an Approved Fund and (d) any other Person (other than a natural person) approved
by (i) Agent and (ii) unless a Potential Event of Default or an Event of Default
has occurred and is continuing, Company (each such approval not to be
unreasonably withheld or delayed).

 

“Eligible Credit Card Receivables” means accounts receivable due in less than
seven (7) Business Days on a non-recourse basis from major credit card
processors relating to Mastercard, Visa, Discover, Diner’s Club, American
Express and other credit card companies satisfactory to Agent.

 

“Eligible Inventory” means Eligible Landed Inventory or Eligible L/C Inventory.

 

“Eligible Inventory Borrowing Base” means: (i) for the period commencing
December 1st through August 31st of each calendar year, the lesser of: (a) 70%
of the Cost of the sum of Eligible Landed Inventory and Eligible L/C Inventory;
and (b) 85% of the Net Liquidation Value of the sum of Eligible Landed Inventory
and Eligible L/C Inventory; (ii) for the period commencing September 1st through
November 30th of each calendar year, the lesser of: (a) 75% of the Cost of the
sum of Eligible Landed Inventory and Eligible L/C Inventory; and (b) 90% of the
Net Liquidation Value of the sum of Eligible Landed Inventory and Eligible L/C
Inventory; plus (iii) the lesser of (a) $3,000,000 and (b) 80% of the Net
Liquidation Value of Eligible Raw Materials Inventory; minus (iv) the Inventory
Reserve.

 

“Eligible Landed Inventory” means, as of any date determination, Inventory
consisting solely of finished goods, which is and remains acceptable to Agent
for lending purposes; provided that there shall be excluded from Eligible
Inventory (to the extent not excluded above):

 

(i)                                     Finished goods which are not held by
Company or one of its Subsidiaries for sale as Inventory in the ordinary course
of their business or which are obsolete, not in good condition, not of
merchantable quality or not saleable in the ordinary course of their business or
which are subject to defects which would

 

6

--------------------------------------------------------------------------------


 

affect their market value;

 

(ii)                                  Fashion Items with respect to which more
than 24 months have elapsed since the applicable Original Purchase Date for
those items as designated in the ordinary course of business by Company and its
Subsidiaries;

 

(iii)                               Inventory in the possession of any Person
other than Company or one of its Subsidiaries, except (subject to any additional
requirements imposed by Agent, acting in good faith in its sole and absolute
discretion, to protect title thereto of Company or one of its Subsidiaries or
the Lien thereon granted in favor of Agent on behalf of Lenders) (A) goods held
in storage solely for the account of Company or one of its Subsidiaries (subject
to the Lien thereon granted in favor of Agent on behalf of Lenders), if the
Person in possession has acknowledged in writing the Lien thereon granted in
favor of Agent for the benefit of Lenders and has not issued a negotiable
document of title as to the goods; and (B) other Inventory in transit between
Company and/or Subsidiary locations;

 

(iv)                              Inventory with respect to which Agent, on
behalf of Lenders, does not have a valid and prior, fully perfected Lien or
which is not free of all Liens (other than Liens in favor of Agent for the
benefit of the Lenders) or other claims of all other Persons; and

 

(v)                                 Inventory acquired in connection with a
Permitted Acquisition with respect to which (a) Agent shall not have received
(1) the results of appraisals of such Inventory and (2) such other due diligence
as Agent may reasonably require, all of the results of the foregoing to be
reasonably satisfactory to Agent, and (b) Agent shall not have determined an
advance rate with respect to such Inventory.

 

“Eligible L/C Inventory” means those items of Inventory that do not qualify as
Eligible Landed Inventory solely because they are not in one of Company’s
locations or in transit among such locations, but as to which (a) the Inventory
is or was the subject of a Qualified Import Letter of Credit with an expiry date
within 60 days of the date of inclusion as Eligible L/C Inventory, (b) such
Inventory currently is in transit or will be in transit within 180 days of the
issue date of the Qualified Import Letter of Credit with an expiry date within
60 days of the date of inclusion as Eligible L/C Inventory relating to such
Inventory (whether by vessel, air, or land) from a location outside of the
continental United States to one of Company’s locations that is the subject of a
collateral access agreement, landlord lien waiver, or functional equivalent, (c)
title to such Inventory has passed or will pass to Company, prior to any draw
being made on the Qualified Import Letter of Credit relating to such Inventory,
(d) upon transfer of title, such Inventory is insured against types of loss,
damage, hazards, and risks, and in amounts, satisfactory to Agent, and (e) such
Inventory is subject to a valid custom broker agreement in favor of Agent;
provided, however, that for purposes of determining the Cost or Net Liquidation
Value of Eligible L/C Inventory, all applicable freight charges with respect to
such Eligible L/C Inventory shall be excluded from such determination.

 

7

--------------------------------------------------------------------------------


 

“Eligible Raw Materials Inventory” means, as of any date determination,
Inventory consisting solely of raw materials and piece goods (together, “Raw
Materials”) owned by Company and its domestic Subsidiaries from time to time
designated by Agent, which is and remains acceptable to Agent for lending
purposes; provided that there shall be excluded from Eligible Raw Material
Inventory (to the extent not excluded above):

 

(i)                                     Raw Materials which are not held by
Company or one of its Subsidiaries to produce Company’s finished goods inventory
or which are obsolete, not in good condition, not of merchantable quality or
which are subject to defects which would affect their market value;

 

(ii)                                  Raw Materials in the possession of any
Person other than Company or one of its Subsidiaries, except (subject to any
additional requirements imposed by Agent, acting in good faith in its sole and
absolute discretion, to protect title thereto of Company or one of its
Subsidiaries or the Lien thereon granted in favor of Agent on behalf of Lenders)
Raw Materials held in storage solely for the account of Company or one of its
Subsidiaries (subject to the Lien thereon granted in favor of Agent on behalf of
Lenders), if the Person in possession has acknowledged in writing the Lien
thereon granted in favor of Agent for the benefit of Lenders and has not issued
a negotiable document of title as to the goods;

 

(iii)                               Raw Materials with respect to which Agent,
on behalf of Lenders, does not have a valid and prior, fully perfected Lien or
which is not free of all Liens (other than Liens in favor of Lenders) or other
claims of all other Persons; and

 

(iv)                              Raw Materials acquired in connection with a
Permitted Acquisition with respect to which (a) Agent shall not have received
(1) the results of appraisals of such Raw Materials and (2) such other due
diligence as Agent may reasonably require, all of the results of the foregoing
to be reasonably satisfactory to Agent, and (b) Agent shall not have determined
an advance rate with respect to such Raw Materials.

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which is maintained for employees of Company or any of its
ERISA Affiliates.

 

“Environmental Claim” means any written accusation, allegation, notice of
violation, claim, demand, abatement order or other order or direction
(conditional or otherwise) by any governmental authority or any Person for any
damage, including, without limitation, personal injury (including sickness,
disease or death), tangible or intangible property damage, contribution,
indemnity, indirect or consequential damages, damage to the environment,
nuisance, pollution, contamination or other adverse effects on the environment,
or for fines, penalties or restrictions, resulting from or based upon (i) the
existence of a Release (whether sudden or non-sudden or accidental or
non-accidental)

 

8

--------------------------------------------------------------------------------


 

of, or exposure to, any Hazardous Material in, into or onto the environment at,
in, by, from, onto or related to any Facility, (ii) the use, handling,
transportation, storage, treatment or disposal of Hazardous Materials in
connection with the operation of any Facility, or (iii) the violation, or
alleged violation, of any Environmental Laws or any Governmental Authorizations
relating to environmental matters in connection with the Facilities.

 

“Environmental Laws” means all statutes, ordinances, orders, rules, regulations,
plans, policies or decrees and the like relating to (i) environmental matters,
including, without limitation, those relating to fines, injunctions, penalties,
damages, contribution, cost recovery compensation, losses or injuries resulting
from the Release or threatened Release of Hazardous Materials, (ii) the
generation, use, storage, transportation, or disposal of Hazardous Materials or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Company or any of its Subsidiaries or any of their respective properties,
including, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control
Act ( 33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Occupational
Safety and Health Act (29 U.S.C. § 651 et seq.) and the Emergency Planning and
Community Right-To-Know Act (42 U.S.C. § 11001 et seq.), each as amended or
supplemented, and any analogous future or present local, state and federal
statutes and regulations promulgated pursuant thereto, each as in effect as of
the date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and any successor statute.

 

“ERISA Affiliate”, as applied to any Person, means (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member,
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member,
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a

 

9

--------------------------------------------------------------------------------


 

Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by Company or any of its ERISA Affiliates from any Pension Plan with
two or more contributing sponsors or the termination of any such Pension Plan
resulting in liability pursuant to Sections 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on Company or any of its ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal by Company or any
of its ERISA Affiliates in a complete or partial withdrawal (within the meaning
of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor (other than a complete or partial withdrawal from
the Multi-Employer Plan covering employees of Company or any of its ERISA
Affiliates who are members of the Union or any predecessor not resulting in
liability or potential liability to the Company or any of its ERISA Affiliates
that exceeds, in the aggregate, $1,000,000 in any fiscal year or $4,000,000
overall), or the receipt by Company or any of its ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act
or omission which could give rise to the imposition on Company or any of its
ERISA Affiliates of fines, penalties, taxes or related charges under Chapter 43
of the Internal Revenue Code or under Section 409 or 502(c), (i) or (1) or 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Company or any of its ERISA Affiliates in connection with any such Employee
Benefit Plan; (x) receipt from the Internal Revenue Service of notice of the
failure of any Pension Plan (or any other Employee Benefit Plan intended to be
qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.

 

“Event of Default” means each of the events set forth in Section 7.

 

“Excess Availability” means, as of any date of determination if such date is a
Business Day, or, if such date of determination is not a Business Day, on the
immediately preceding Business Day, the amount that Company is entitled to
borrow as Loans under subsection 2.1 hereof after giving effect to all then
outstanding Obligations and all sublimits and reserves applicable hereunder.

 

“Existing Approved Indebtedness” means the existing Indebtedness of Company and
its Subsidiaries described in the Information Certificate.

 

10

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Existing Letters of Credit” means the letters of credit issued by Wells Fargo
pursuant to subsection 2.2 of the Existing Credit Agreement and outstanding on
the Closing Date or drawn but not reimbursed on the Closing Date.

 

“Existing Loans” means the loans made under the Existing Credit Agreement which
are outstanding on the Closing Date.

 

“Facilities” means any and all real property (including, without limitation, all
buildings, fixtures or other improvements located thereon) now, hereafter or
heretofore, owned by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Fashion Items” means finished goods recorded, in the ordinary course of
business, on the books and records of Company or any of its Subsidiaries, at the
time of wholesale purchase, by product codes corresponding to seasonal,
non-basic goods that do not constitute apparel staples, including, by example
and without limitation, men’s sportswear, men’s sports coats, men’s fancy dress
shirts, all ties and accessories.

 

“Fund”  means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funding Date” means the date of the funding of a Loan.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any federal, state or
local governmental authority, agency or court.

 

“Guaranty” means the Amended and Restated and Consolidated Continuing Guaranty
of the Company’s Obligations hereunder, executed by each of Manufacturing, IS
and RS.

 

“Hazardous Materials” means (i) any chemical, material or substance defined as
or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous waste,” “restricted hazardous
waste,” “infectious waste”, “toxic substances” or any other formulations
intended to define, list or classify substances by reason of deleterious
properties such as ignitability, corrosivity, reactivity, carcinogenicity,
toxicity, reproductive toxicity, “TCLP toxicity” or “EP toxicity” or

 

11

--------------------------------------------------------------------------------


 

words of similar import under any applicable Environmental Laws or publications
promulgated pursuant thereto, (ii) any oil, petroleum or petroleum derived
substance, (iii) any drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal resources, (iv) any flammable substances or explosives, (v)
any radioactive materials, (vi) asbestos in any form which is or could become
friable, (vii) urea formaldehyde foam insulation, (viii) electrical equipment
which contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million, (ix) pesticides or (x) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority or which could reasonably be expected to
pose a hazard to the health and safety of the owners, occupants or any Persons
in the vicinity of the Facilities.

 

“Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
which is properly classified as a liability on a balance sheet in conformity
with GAAP, (iii) that portion of the Obligations with respect to Synthetic
Leases, (iv) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (v) any obligation
owed for all or any part of the deferred purchase price of property or services
which purchase price is (y) due more than six (6) months from the date of
incurrence of the obligation in respect thereof, or (z) evidenced by a note or
similar written instrument, and (vi) all indebtedness secured by any Lien, on
any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person. Obligations under Interest Rate
Agreements constitute Contingent Obligations and not Indebtedness.  In addition,
for purposes of calculating the financial covenants set forth in subsection 6.6,
Indebtedness shall not include obligations owed on account of Bank Products.

 

“Indemnified Liabilities” has the meaning assigned to such term in
subsection 9.3.

 

“Indemnitee” has the meaning assigned to such term in subsection 9.3.

 

“Information Certificate” means, collectively, the separate Information
Certificates for each of the Borrower, Manufacturing, IS and RS that have been
delivered to Agent, in each case in substantially the form attached hereto as
Exhibit II.

 

“Interest Payment Date” means (i) as to any Prime Rate Loan, the first day of
the calendar month with respect to interest accrued during the immediately
preceding calendar month, including, without limitation, the calendar month
which includes the Drawdown Date of such Prime Rate Loan (it being understood
that interest with respect to a Loan shall not begin to accrue until the
Drawdown Date of such Loan); and (ii) as to any LIBOR Rate Loan in respect of
which the Interest Period is (a) three (3) months or less, the last day of such
Interest Period and (b) more than three (3) months, the date that is three (3)
months from the first day of such Interest Period and, in addition, the last day
of such Interest Period.

 

12

--------------------------------------------------------------------------------


 

“Interest Period” has the meaning assigned to that term in subsection 2.3B.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement entered into between Company and Wells Fargo or its Affiliates
designed to protect Company or any of its Subsidiaries against fluctuations in
interest rates.

 

“Interest Rate Determination Date” means each date for calculating the LIBOR
Rate or Prime Rate for purposes of determining the interest rate in respect of
an Interest Period. The Interest Rate Determination Date shall be the first day
of the related Interest Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter.

 

“Inventory” means all goods, merchandise and other personal property which are
held for sale or lease, including those held for display or demonstration or out
on lease or consignment or to be furnished under a contract of service, or are
raw materials, components, work in process or materials used or consumed, or to
be used or consumed, in the business of Company or any of its Subsidiaries.

 

“Inventory Reserve” means a reserve against the Eligible Inventory Borrowing
Base in the amount of (i) $5,000,000 prior to the Accordion Activation and (ii)
$7,500,000 following the Accordion Activation.

 

“Investment”, as applied to any Person, means any direct or indirect purchase or
other acquisition by that Person of, or a beneficial interest in, stock or other
Securities of any other Person other than a Subsidiary, or any direct or
indirect loan, advance (other than advances to employees for moving and travel
expenses, relocation allowances, residential mortgage payments in connection
with relocation of any employee, loans to employees and similar expenditures in
the ordinary course of business, not to exceed $100,000 in the aggregate) or
capital contribution by that Person to any other Person, including all
indebtedness and accounts receivable from that other Person which are not
current assets or did not arise from sales to that other Person in the ordinary
course of business. The amount of any Investment shall be the original cost of
such Investment plus the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment.

 

“IS” means IS Servicing Co., Inc. a Delaware corporation.

 

“L/C” has the meaning set forth in subsection 2.2A.

 

“L/C Guaranty” has the meaning set forth in subsection 2.2A.

 

“L/C Issuing Bank” means Wells Fargo or such other issuing bank from time to
time designated hereunder by Agent.

 

13

--------------------------------------------------------------------------------


 

“Lender” and “Lenders” means the persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 9.1; provided that the term “Lenders”,
when used in the context of a particular Commitment, shall mean Lenders having
that Commitment.

 

“Lender Affiliate”  means with respect to any Lender, (a) an Affiliate of such
Lender or (b) any Approved Fund.

 

“Lender Group Expenses” means all costs, expenses, fees and charges required to
be paid by Company hereunder and under any of the other Loan Documents that are
paid or incurred by Agent and, as contemplated by subsection 9.2(v), paid or
incurred by the Lenders.

 

“Letter of Credit” means an L/C or an L/C Guaranty, as the context requires.

 

“Letter of Credit Application” means (i) with respect to any Standby Letter of
Credit, the L/C Issuing Bank’s printed form “Application for Standby Letter of
Credit” or any other form acceptable to the L/C Issuing Bank on which Company
applies for the issuance by the L/C Issuing Bank of a Standby Letter of Credit,
and (ii) with respect to any Commercial Letter of Credit, the L/C Issuing Bank’s
printed form entitled “Application for Commercial Letter of Credit” or any other
form acceptable to the L/C Issuing Bank on which Company applies for the
issuance by the L/C Issuing Bank of a Commercial Letter of Credit.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of (a)
the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding, plus (b) the
aggregate amount of all drawings under Letters of Credit honored by the L/C
Issuing Bank and not theretofore reimbursed by Company.

 

“LIBOR Rate” means, for any Interest Rate Determination Date with respect to a
LIBOR Rate Loan, the rate per annum (rounded upward, if necessary to the nearest
whole 1/16 of 1%) determined by WFRF pursuant to the following formula:

 

LIBOR RATE =

 

Base LIBOR Rate

 

 

100% – LIBOR Reserve Percentage

 

“Base LIBOR Rate” shall mean the rate per annum for United States dollar
deposits quoted by WFRF as the interbank market offered rate, with the
understanding that such rate is quoted by WFRF for the purpose of calculating
effective rates of interest for loans making reference thereto, on the first day
of an Interest Period, for delivery of funds on the first day of such Interest
Period for a period of time approximately equal to the number of days comprised
therein and in an amount approximately equal to the amount of the LIBOR Rate
Loan to be outstanding during such Interest Period. Company understands and
agrees that WFRF may base its quotation of the interbank market offered rate
upon such offers or other market indicators of the inter-bank market as WFRF in
its discretion deems appropriate, including, but not limited to, the rate
offered for U.S. dollar

 

14

--------------------------------------------------------------------------------


 

deposits on the London inter-bank market. “LIBOR Reserve Percentage” shall mean
the reserve percentage prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for “Eurocurrency Liabilities” (as defined in
Regulation D of the Federal Reserve Board, as amended), adjusted by WFRF for
expected changes in such reserve percentage during the applicable Interest
Period.

 

“LIBOR Rate Loans” means Loans bearing interest at rates determined by reference
to the LIBOR Rate as provided in subsection 2.3.

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any
security interest).

 

“Loan” or “Loans” means one or more Loans advanced pursuant to subsection 2.1A
and/or the Swing Line Loans advanced pursuant to subsection 2.1F.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the
Guaranty, the Collateral Documents, the Mortgages, any allonge to a Note and any
applications for, reimbursement agreements and any other documents or
certificates, including, without limitation, the Letter of Credit Applications,
executed in favor of the L/C Issuing Bank relating to the Letters of Credit.

 

“Loan Exposure” means, with respect to any Lender as of any date of
determination (i) prior to the termination of the Commitments, that Lender’s
Commitment and/or Accordion Commitment, as applicable, and (ii) after the
termination of the Commitments, the aggregate outstanding principal amount of
the Loans of that Lender and participations in Letters of Credit purchased (or
deemed purchased) or otherwise held by that Lender.

 

“Manufacturing” means The Joseph A. Bank Mfg. Co., Inc., a New Jersey
corporation.

 

“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets, prospects or condition (financial or otherwise)
of Company and its Subsidiaries taken as a whole, or (ii) the material
impairment of Company and its Subsidiaries, taken as a whole, to perform, or of
Agent or Lenders to enforce, the Obligations.

 

“Maturity Date” means April 30, 2008.

 

“Maximum Revolving Amount” means the aggregate amount of Loans and other
Obligations that may be borrowed by Company under this Agreement, as such amount
may be increased or decreased from time to time in accordance herewith;
provided, however, that the Maximum Revolving Amount shall in no event exceed
(i) $100,000,000 prior to Company’s exercise of the Accordion Activation and
(ii) $125,000,000 after Company’s exercise of the Accordion Activation.

 

15

--------------------------------------------------------------------------------


 

“Mortgages” has the meaning assigned to that term in subsection 2.10A.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) of
ERISA to which Company or any of its ERISA Affiliates is, or ever has,
contributed to or to which Company or any of its ERISA Affiliates has, or ever
has had, an obligation to contribute.

 

“Net Liquidation Value” means the net liquidation value of Eligible Inventory as
determined by an appraisal of Company’s Inventory satisfactory to Agent in its
sole discretion.

 

“Note” or “Notes” means one or more of (i) the promissory notes issued pursuant
to subsection 2.1E to evidence the Loans and (ii) any promissory notes issued
pursuant to the last sentence of subsection 9.1 in connection with assignments
of the Commitments and Loans of any Lenders, in each case substantially in the
form of Exhibit V annexed hereto as amended, endorsed or otherwise modified from
time to time.

 

“Notice of Borrowing” or a “Notice of LIBOR Rate Borrowing” means a notice
substantially in the form of Exhibit III annexed hereto.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit IV annexed hereto.

 

“Obligations” means all Loans, advances, debts, principal, interest (including
any interest that, but for the provisions of the Bankruptcy Code, would have
accrued), contingent reimbursement obligations with respect to outstanding
Letters of Credit, premiums, liabilities (including all amounts charged to
Company’s Operating Account pursuant hereto), obligations, fees, charges, costs,
lease payments, guaranties, covenants, and duties of any kind and description
owing by Company to Lenders pursuant to or evidenced by the Loan Documents or
any Interest Rate Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all costs and expenses that Company is required to pay or reimburse by the
Loan Documents, by law, or otherwise.  In addition to the foregoing, for
purposes of subsections 2.10 and 7.14 herein and as used in any of the
Collateral Documents, the term “Obligations” shall be deemed to include any
obligations on account of amounts owed by Company under Bank Products. Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all amendments, changes, extensions, modifications, renewals,
replacements, substitutions, and supplements, thereto and thereof, as
applicable, both prior and subsequent to any insolvency proceeding.

 

“Operating Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) which is not a Capital Lease other than any
such lease under which that Person is the lessor.

 

“Original Purchase Date” means, with respect to any Fashion Item, the first day
of the Season for which such item was purchased by Company for resale.

 

16

--------------------------------------------------------------------------------


 

“Overadvance” has the meaning set forth in subsection 2.5B(v).

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

 

“Pension Plan” means any Employee Benefit Plan, which is subject to Section 412
of the Internal Revenue Code or Section 302 of ERISA and which is maintained for
employees of Company or any ERISA Affiliate of Company, other than a
Multiemployer Plan and excluding the Jos. A. Bank Manufacturing Co., Inc.
Post-Retirement Medical Plan.

 

“Permitted Acquisitions” means acquisitions by Company and its Subsidiaries of
real or personal property not to exceed $20,000,000 in the aggregate after the
date hereof, provided that Excess Availability exceeds $25,000,000 both before
and after giving effect to any such acquisitions.  Notwithstanding the foregoing
Excess Availability requirements, Company and its Subsidiaries may purchase an
aircraft to be used in connection with Company’s and its Subsidiaries’
businesses in an aggregate amount not to exceed $10,000,000.

 

“Permitted Encumbrances” means the following types of Liens:

 

(i)                                     Liens for taxes, assessments or
governmental charges, or claims the payment of which is not at the time required
by subsection 5.3;

 

(ii)                                  Statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and other Liens imposed by law
incurred in the ordinary course of business for sums not yet delinquent or being
contested in good faith, if such reserve or other appropriate provisions, to
Agent’s satisfaction shall have been made therefor;

 

(iii)                               Liens (other than any Lien imposed by ERISA)
incurred or deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tender, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

 

(iv)                              Leases or subleases granted to other Persons
not interfering with the ordinary conduct of the business of Company or any of
its Subsidiaries;

 

(v)                                 Easements, rights-of-way, restrictions and
other similar charges or encumbrances not interfering with the ordinary conduct
of the business of Company or any of its Subsidiaries;

 

(vi)                              Any interest or title of a lessor under any
lease permitted hereunder;

 

(vii)         Liens created in connection with the Existing Approved
Indebtedness and existing on the date hereof (other than the GECC Indebtedness);

 

17

--------------------------------------------------------------------------------


 

(viii)        Liens on the real property of Manufacturing located at 500 Hanover
Pike, Hampstead, Maryland to the extent and up to the amount in existence as of
the Closing Date as evidenced by the Commercial Indemnity Deed of Trust,
Security Agreement, Assignment of Leases and Fixture Filing dated as of
March 28, 2001, in favor of General Electric Capital Corporation (the “GECC
Indebtedness”); and

 

(ix)                                Liens created for the benefit of Agent and
Lenders pursuant to the terms of this Agreement and the Collateral Documents

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.

 

“Potential Event of Default” means a condition or event which, after notice or
lapse of grace or cure period or both, would constitute an Event of Default if
that condition or event were not cured or removed within any applicable grace or
cure period.

 

“Prime Rate” means the rate most recently announced within Wells Fargo at its
office in San Francisco, California as its “Prime Rate”. The Prime Rate is one
of Wells Fargo’s interest rates and serves as a basis upon which effective rates
of interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate. Each change in the
Prime Rate will be effective on the day the change is announced within Wells
Fargo.

 

“Prime Rate Loans” means Loans bearing interest at rate determined by reference
to the Prime Rate as provided in subsection 2.3.

 

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Commitment, the Accordion Commitment or the Loans of any
Lender or any Letters of Credit issued or participations therein purchased (or
deemed purchased) by any Lender, the percentage obtained by dividing (x) the
Loan Exposure of that Lender or Accordion Lender, as the case may be, by (y) the
aggregate Loan Exposure of all Lenders or all Accordion Lenders, as the case may
be, as the applicable percentage may be adjusted by assignments permitted
pursuant to subsection 9.1.  The initial Pro Rata Share of each Lender for
purposes of each of the preceding sentence is set forth opposite the name of
that Lender in Schedule 2.1 annexed hereto.

 

“Proceedings” has the meaning set forth for such term in subsection 5.1(xii).

 

“Qualified Import Letter of Credit” means a Letter of Credit that (a) is issued
to facilitate the purchase by Company of Eligible L/C Inventory, (b) is in form
and substance acceptable to Agent, and (c) is only drawable by the beneficiary
thereof by the presentation of, among other documents, either (i) a negotiable
bill of lading that was issued by the carrier respecting the subject Eligible
L/C Inventory, or (ii) a negotiable cargo receipt that was issued by a
consolidator respecting the subject Eligible L/C

 

18

--------------------------------------------------------------------------------


 

Inventory; provided, however, that, in the latter case, no bill of lading shall
have been issued by the carrier.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching,
or migration of Hazardous Materials into the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Materials), or
into or out of any Facility, including the movement of any Hazardous Material
through the air, soil, surface water, groundwater or property.

 

“Requisite Lenders” means Lenders having or holding (i) prior to the termination
of the Commitments, 51% or more of Commitments and (ii) after the termination of
the Commitments, 51% or more of the sum of (a) the aggregate outstanding
principal amount of the Loans plus (b) the aggregate amount of all
participations purchased in any drawings under Letters of Credit honored by the
L/C Issuing Bank and not theretofore reimbursed by Company plus (c) in the case
of the L/C Issuing Bank, the aggregate amount of all drawings under Letters of
Credit honored by the L/C Issuing Bank and not theretofore reimbursed or repaid
by Company (in each case net of any participations purchased by other Lenders in
the applicable Letters of Credit).

 

“RS” means RS Servicing Co., Inc., a Delaware corporation.

 

“Season” means a retail selling period of approximately six (6) months, with the
Fall/Winter Season extending from August 1 through January 31 of each year and
the Spring/Summer Season extending from February 1 through July 31 of each year.

 

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreements” has the meaning assigned to that term in subsection 2.10D.

 

“Settlement”  The making or receiving of payments, in immediately available
funds, by the Lenders, to the extent necessary to cause each Lender’s actual
share of the outstanding amount of Loans (after giving effect to any Notice of
Borrowing) to be equal to such Lender’s Pro Rata Share of the outstanding amount
of such Loans (after giving

 

19

--------------------------------------------------------------------------------


 

effect to any Notice of Borrowing), in any case where, prior to such event or
action, the actual share is not so equal.

 

“Settlement Amount” has the meaning assigned to that term in subsection 2.1G.

 

“Settlement Date” means any date on which Agent requests a Settlement to be
made.

 

“Settling Lender” has the meaning assigned to that term in subsection 2.1G.

 

“Standby Letters of Credit” means (i) the standby letters of credit issued by
Wells Fargo under the Existing Credit Agreement and outstanding on the Closing
Date or drawn but not reimbursed on the Closing Date, and any renewals or
extensions thereof and (ii) any standby letters of credit issued or to be issued
by the L/C Issuing Bank on or after the Closing Date pursuant to subsection 2.2.

 

“Subsidiary” means any corporation, association or other business entity of
which more than 50% of the total voting power of shares of stock entitled to
vote in the election of directors, managers or trustees thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more of the
other Subsidiaries of that Person or a combination thereof.

 

“Swing Line Lender” means WFRF.

 

“Swing Line Loans” has the meaning assigned to that term in subsection 2.1F.

 

“Synthetic Lease” means any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. Income tax purposes.

 

“Total Current Utilization” means, at any time of determination, the sum of (i)
the aggregate principal amount of outstanding Loans, and (ii) the Letter of
Credit Usage.

 

“Wells Fargo” has the meaning assigned to such term in the recitals of this
Agreement.

 

“WFRF” has the meaning assigned to such term in the introduction of this
Agreement.

 

1.2.  Accounting Terms; Utilization of GAAP for Purpose of Calculations Under
Agreement.

 

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Company to Lenders pursuant to clauses (iii), (iv), (v) and (xv) of
subsection 5.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 5.1(vii)).

 

20

--------------------------------------------------------------------------------


 

Calculations in connection with the definitions, covenants and other provisions
of this Agreement shall utilize accounting principles and policies in conformity
with those used to prepare the financial statements referred to in
subsection 4.3.

 

1.3.  Other Definitional Provisions.

 

References to “Sections” and “subsections” shall be to Sections and subsections,
respectively, of this Agreement unless otherwise specifically provided. Any of
the terms defined in subsection 1.1 may, unless the context otherwise requires,
be used in the singular or the plural depending on the reference.

 

Section 2.  AMOUNT AND TERMS OF COMMITMENTS AND LOANS; NOTES

 

2.1.  Loans and Notes.

 

A.                                   Commitments.

 

(i) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender agrees (severally, not jointly or jointly and
severally) to make advances (“Loans”) to Company in an amount at any one time
outstanding not to exceed such Lender’s Pro Rata Share of the lesser of (a) the
Maximum Revolving Amount less the Letter of Credit Usage, or (b) the Current
Asset Borrowing Base less the Letter of Credit Usage. Loans made on any Funding
Date as LIBOR Rate Loans shall be in the minimum principal amount of $1,000,000
and integral multiples of $500,000 thereafter.

 

(ii)                                  [Intentionally Omitted].

 

(iii)                               Each Lender’s commitment to make Loans to
Company pursuant to this subsection 2.1 is herein called its “Commitment” and
such commitments of all Lenders in the aggregate are herein called the
“Commitments”. The original amount of each Lender’s Commitment is set forth
opposite its name on Schedule 2.1 annexed hereto; provided, that the Commitments
of Lenders shall be adjusted to give effect to any assignments of Commitments
pursuant to subsection 9.1 and the Accordion Activation pursuant to
subsection 2.1H.

 

B.                                     [Intentionally Omitted].

 

C.                                     Procedure for Borrowings.  Whenever
Company desires that Lenders make LIBOR Rate Loans, it shall deliver to Agent a
Notice of LIBOR Rate Borrowing at least three (3) Business Days in advance of
the proposed Funding Date. The Notice of LIBOR Rate Borrowing shall specify (i)
the proposed Funding Date (which shall be a Business Day), (ii) the amount of
Loans requested, and (iii) the initial Interest Period requested therefor. In
lieu of delivering the above-described Notice of LIBOR Rate Borrowing, Company
may give Agent facsimile or telephonic notice by the required time of any
proposed LIBOR Rate Loan. Whenever Company desires that Lenders make

 

21

--------------------------------------------------------------------------------


 

Prime Rate Loans, Company shall give Agent facsimile or telephonic notice prior
to 1:00 p.m. (Boston time) on the applicable Funding Date.

 

Neither Agent nor any Lender shall incur any liability to Company in acting upon
any facsimile or telephonic notice referred to above that Agent believes in good
faith to have been given by a duly authorized officer or other person authorized
to borrow on behalf of Company or for otherwise acting in good faith under this
subsection 2.1C, and upon funding of Loans by Lenders in accordance with this
Agreement pursuant to any such facsimile or telephonic notice, Company shall
have effected Loans hereunder.

 

Except as otherwise provided in subsections 2.7B, 2.7C and 2.7G, a Notice of
LIBOR Rate Borrowing (or facsimile or telephonic notice in lieu thereof) shall
be irrevocable, and Company shall be bound to make a borrowing in accordance
therewith or be subject to liability for losses to Lenders caused by its failure
to borrow any such Loan.

 

D.                                    Disbursement of Funds.  The Loans under
this Agreement shall be made by Lenders simultaneously and proportionately to
their respective Pro Rata Shares of the Commitments for the particular type of
Loans requested, it being understood that no Lender shall be responsible for any
default by any other Lender in that other Lender’s obligation to make a Loan
requested hereunder nor shall the Commitment of any Lender to make the
particular type of Loan requested be increased or decreased as a result of a
default by any other Lender in that other Lender’s obligation to make a Loan
requested hereunder. No later than 4:00 p.m. (Boston time) on the Business Day
immediately preceding the Funding Date (provided that Agent has received a
Notice of Borrowing as set forth in subsection 2.1C), Agent shall notify each
Lender of the proposed borrowing. Each Lender shall make the amount of its Loan
available to Agent, in same day funds, at the office of Agent located at One
Boston Place, 18th Floor, Boston, Massachusetts, not later than 1:00 p.m.
(Boston time) on the applicable Funding Date. Except as provided in
subsection 2.2E with respect to Loans used to reimburse the L/C Issuing Bank for
the amount of a drawing under a Letter of Credit issued by it, upon satisfaction
or waiver of the conditions precedent specified in subsections 3.1 (in the case
of Loans made on the Closing Date) and 3.2 (in the case of all Loans), Agent
shall make the proceeds of such Loans available to Company on the applicable
Funding Date by causing an amount of same day funds equal to the proceeds of all
such Loans received by Agent from Lenders to be credited to the account of
Company at Agent.

 

Unless Agent shall have been notified by any Lender prior to the Funding Date
for any Loans that such Lender does not intend to make available to Agent the
amount of such Lender’s Loan requested on such Funding Date, Agent may assume
that such Lender has made such amount available to Agent on such Funding Date
and Agent may, in its sole discretion, but shall not be obligated to, make
available to Company a corresponding amount on such Funding Date. If such
corresponding amount is not in fact made available to Agent by such Lender,
Agent shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon, for each day from such Funding Date until
the date such amount is paid to Agent, at the weighted average interest rate
paid by the Swing Line Lender for federal funds acquired by the Swing Line

 

22

--------------------------------------------------------------------------------


 

Lender during each day included in such period for three (3) Business Days and
thereafter at the Prime Rate. If such Lender does not pay such corresponding
amount forthwith upon Agent’s demand therefor, Agent shall promptly notify
Company and Company shall immediately pay such corresponding amount to Agent
together with interest thereon, for each day from such Funding Date until the
date such amount is paid to Agent, at the rate payable under this Agreement for
Prime Rate Loans. Nothing in this subsection 2.1D shall be deemed to relieve any
Lender from its obligation to fulfill its Commitments hereunder, to prejudice
any rights that Company may have against any Lender as a result of any default
by such Lender hereunder, or to require Company to pay more than the rate of
interest otherwise applicable to the principal amounts outstanding under the
Notes.

 

E.                                      Notes.  Company shall execute and
deliver on the Closing Date to Agent for each Lender a Note to evidence that
Lender’s Loans, in the principal amount of that Lender’s Commitment and with
other appropriate insertions.

 

F.                                      Swing Line.  Notwithstanding the notice
and minimum amount requirements set forth in subsections 2.1A and 2.1C but
otherwise in accordance with the terms and conditions of this Agreement, the
Swing Line Lender may, in its sole discretion and without conferring with the
Lenders, make Prime Rate Loans (“Swing Line Loans”) to Company (a) by entry of
credits to Company’s operating account maintained with Wells Fargo as of the
Closing Date or such other account established by Agent and designated the
operating account (the “Operating Account”) with Wells Fargo to cover checks or
other charges which Company has drawn or made against such account or (b) in an
amount as otherwise requested by Company; provided that the outstanding amount
of Swing Line Loans advanced hereunder shall not exceed $5,000,000 at any time.
Company hereby requests and authorizes the Swing Line Lender to make from time
to time such Loans by means of appropriate entries of such credits sufficient to
cover checks and other charges then presented for payment from the Operating
Account or as otherwise so requested.  Company acknowledges and agrees that the
making of such Loans shall, in each case, be subject in all respects to the
provisions of this Agreement as if they were Loans covered by a Notice of
Borrowing including, without limitation, the limitations set forth in
subsection 2.1A and the requirements that the applicable provisions of
subsection 3.1 (in the case of Loans made on the Closing Date) and
subsection 3.2 be satisfied.  All actions taken by the Swing Line Lender
pursuant to the provisions of this subsection 2.1F shall, in the absence of
manifest or demonstrable error, be conclusive and binding on Company and the
Lenders absent the Swing Line Lender’s gross negligence or willful misconduct. 
Loans made pursuant to this subsection 2.1F shall be Prime Rate Loans until
converted in accordance with the provisions of this Agreement and, prior to a
Settlement, such interest shall be for the account of Agent.

 

G.                                     Settlements.

 

(i)                                     General.  On each Settlement Date, Agent
shall, on or before 1:00 p.m. (Boston time), give telephonic or facsimile notice
(a) to the Lenders and Company of the respective outstanding amount of Loans
made by the Swing Line Lender on behalf of the Lenders from the immediately
preceding Settlement Date

 

23

--------------------------------------------------------------------------------


 

through the close of business on the prior day and the amount of any Prime Rate
Loans to be made (following the giving of notice pursuant to subsection 2.1C) on
such date pursuant to a Notice of Borrowing and (b) to the Lenders of the amount
(a “Settlement Amount”) that each Lender (a “Settling Lender”) shall pay to
effect a Settlement of any Loan.  A statement of Agent submitted on behalf of
the Swing Line Lender to the Lenders and Company or to the Lenders with respect
to any amounts owing under this subsection 2.1G shall be prima facie evidence of
the amount due and owing.  Each Settling Lender shall, not later than 3:00 p.m.
(Boston time) on such Settlement Date, effect a wire transfer of immediately
available funds to Agent for the account of the Swing Line Lender in the amount
of the Settlement Amount for such Settling Lender.  All funds advanced by any
Lender as a Settling Lender pursuant to this subsection 2.1G shall for all
purposes be treated as a Loan made by such Settling Lender to Company and all
funds received by any Lender pursuant to this subsection 2.1G shall for all
purposes be treated as repayment of amounts owed with respect to Loans made by
such Lender.  In the event that any bankruptcy, reorganization, liquidation,
receivership or similar cases or proceedings in which Company is a debtor
prevent a Settling Lender from making any Loan to effect a Settlement as
contemplated hereby, such Settling Lender will make such dispositions and
arrangements with the other Lenders with respect to such Loans, either by way of
purchase of participations, distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Lender’s share of the
outstanding Loans being equal, as nearly as may be, to such Lender’s Pro Rata
Share of the outstanding amount of the Loans.

 

(ii)                                  Failure to Make Funds Available.  The
Swing Line Lender may, unless notified to the contrary by any Settling Lender
prior to a Settlement Date, assume that such Settling Lender has made or will
make available to Agent, for the account of the Swing Line Lender, on such
Settlement Date the amount of such Settling Lender’s Settlement Amount, and the
Swing Line Lender may (but it shall not be required to), in reliance upon such
assumption, make available to Company a corresponding amount.  If any Settling
Lender makes available to Agent for the account of the Swing Line Lender such
amount on a date after such Settlement Date, such Settling Lender shall pay to
Agent, for the account of the Swing Line Lender, on demand an amount equal to
the product of (a) the average computed for the period referred to in paragraph
(iii) below, of the weighted average interest rate paid by the Swing Line Lender
for federal funds acquired by the Swing Line Lender during each day included in
such period, times (b) the amount of such Settlement Amount, times (c) a
fraction, the numerator of which is the number of days that elapse from and
including such Settlement Date to the date on which the amount of such
Settlement Amount shall become immediately available to Agent for the account of
the Swing Line Lender, and the denominator of which is 360.  A statement of
Agent submitted on behalf of the Swing Line Lender to such Settling Lender with
respect to any amounts owing under this subsection 2.1G shall be prima facie
evidence of the amount due and owing to Agent for the account of the Swing Line
Lender by such Settling Lender.  If such Settling Lender’s Settlement Amount is
not made available to Agent for the account of the Swing Line Lender by such
Settling Lender within three (3)

 

24

--------------------------------------------------------------------------------


 

Business Days following such Settlement Date, Agent shall be entitled to recover
such amount from Company, for the account of the Swing Line Lender, on demand,
with interest thereon at the rate per annum applicable to the Loans as of such
Settlement Date.  Agent shall make available to the Swing Line Lender all
amounts transferred to Agent for the account of the Swing Line Lender by the
Settling Lenders pursuant to this subsection 2.1G and all amounts recovered by
Agent on behalf of the Swing Line Lender pursuant to this subsection 2.1G.

 

(iii)                               No Effect on Other Lenders.  The failure or
refusal of any Settling Lender to make available to Agent, for the account of
the Swing Line Lender, at the aforesaid time and place on any Settlement Date
the amount of such Settling Lender’s Settlement Amount shall not (a) relieve any
other Settling Lender from its several obligations hereunder to make available
to Agent, for the account of the Swing Line Lender, the amount of such other
Settling Lender’s Settlement Amount or (b) impose upon any Lender, other than
the Settling Lender so failing or refusing, any liability with respect to such
failure or refusal or otherwise increase the Commitment of such other Lender.

 

(iv)                              Optional Overadvances.  Any contrary provision
of this Agreement notwithstanding, Lenders hereby authorize Agent or the Swing
Line Lender, as applicable, and Agent or the Swing Line Lender, as applicable,
may, but is not obligated to, knowingly and intentionally, continue to make
Loans (including Swing Line Loans) to Company notwithstanding that an
Overadvance exists or thereby would be created, so long as (a) after giving
effect to such Loans (including a Swing Line Loan), the sum of then extant
amount of outstanding Loans, plus the then extant amount of the Letter of Credit
Usage does not exceed the Current Asset Borrowing Base by more than $10,000,000,
(b) after giving effect to such Loans (including a Swing Line Loan) the
outstanding Loans plus the Letter of Credit Usage (except for and excluding
amounts charged to the Operating Account for interest, fees and costs and
expenses of Lenders) does not exceed the Maximum Revolving Amount, and (c) at
the time of the making of any such Loan (including any Swing Line Loan), Agent
does not believe, in good faith, that the Overadvance created by such Loan will
be outstanding for more than 90 days.  The foregoing provisions are for the
exclusive benefit of Agent, the Swing Line Lender, and Lenders and are not
intended to benefit Company in any way.  The Loans and Swing Line Loans, as
applicable, that are made pursuant to this subsection 2.1G(iv) shall be subject
to the same terms and conditions as any other Loan or Swing Line Loan, as
applicable, except that they shall not be eligible for the LIBOR Rate and the
rate of interest applicable thereto shall be the rate applicable to Prime Rate
Loans without regard to the presence or absence of a Potential Event of Default
or Event of Default.

 

(1)                                  In the event Agent obtains actual knowledge
that the outstanding Loans plus the Letter of Credit Usage exceeds the amounts
permitted by the preceding paragraph, regardless of the amount of, or reason
for, such excess, Agent shall notify Lenders as soon as practicable (and prior
to making any (or any additional) intentional Overadvances

 

25

--------------------------------------------------------------------------------


 

(except for and excluding amounts charged to the Operating Account for interest,
fees and costs and expenses of Lenders) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value), and
Lenders with Commitments thereupon shall, together with Agent, jointly determine
the terms of arrangements that shall be implemented by the Company and intended
to reduce, within a reasonable time, the outstanding principal amount of the
Loans to Company to an amount permitted by the preceding paragraph.  In the
event Agent or any Lender disagrees over the terms of reduction or repayment of
any Overadvance, the terms of reduction or repayment thereof shall be
implemented according to the determination of the Requisite Lenders.

 

(2)                                  Each Lender with a Commitment shall be
obligated to settle with Agent as provided in subsection 2.1G for the amount of
such Lender’s Pro Rata Share of any unintentional Overadvances by Agent reported
to such Lender, any intentional Overadvances made as permitted under this
subsection 2.1G(iv), and any Overadvances resulting from the charging to the
Operating Account of interest, fees and costs and expenses of Lenders.

 

H.                                    Accordion Option.  Unless a Potential
Event of Default or an Event of Default has occurred and is then continuing and
except as otherwise provided herein, Company may make a maximum of one (1)
request that the Accordion Lenders increase their Commitments hereunder (such
increase, the “Accordion Activation”); provided that (i) Company shall have made
such request subsequent to the Closing Date but prior to April 30, 2006, (ii) in
no event shall the Commitments of the Accordion Lenders be increased pursuant to
this subsection 2.1H by an amount which exceeds, in the aggregate, the Accordion
Amount, (iii) in no event shall the Commitment of all Lenders be increased under
this subsection 2.1H so as to exceed, in the aggregate, the Maximum Revolving
Amount, (iv) Company shall have Excess Availability of (a) $5,000,000 or more
prior to the Accordion Activation and (b) $7,500,000 or more following the
Accordion Activation, (v) on the effective date specified in any Confirmation of
Increase in Commitment hereunder (as defined below), Company shall pay to Agent
for the pro rata accounts of the Accordion Lenders, a nonrefundable activation
fee in an amount equal to 0.25% of the aggregate amount of the increase in
Commitments as a result of such Accordion Activation, and (vi) no Potential
Event of Default or Event of Default will occur as a result of such Accordion
Activation.  Upon a request by Company hereunder, each Accordion Lender shall
increase its Commitment by an amount equal to its Accordion Commitment. The
amount of each Accordion Lender’s Accordion Commitment is set forth opposite its
name on Schedule 2.1 annexed hereto. Each Accordion Lender increasing its
Commitment pursuant to this subsection 2.1H shall execute a Confirmation of
Increase in Commitment in the form of Exhibit VI attached hereto (a
“Confirmation of Increase in Commitment”).

 

On the effective date of the Accordion Activation effected in accordance with
this subsection 2.1H, Schedule 2.1 annexed hereto shall be deemed to be amended
to reflect

 

26

--------------------------------------------------------------------------------


 

(a) the name, address, Commitment, and Pro Rata Share of each Lender and (B) the
Maximum Revolving Amount as increased by such Accordion Activation.

 

2.2.                            Letters of Credit.

 

A.                                   Subject to the terms and conditions of this
Agreement, the L/C Issuing Bank agrees to issue letters of credit for the
account of Company (each, an “L/C”) or to issue guarantees of payment (each such
guaranty, an “L/C Guaranty”) with respect to letters of credit issued by an
issuing bank for the account of Company. The L/C Issuing Bank shall have no
obligation to issue a Letter of Credit if either of the following would result:

 

(i)                                     the aggregate amount of all undrawn and
unreimbursed Letters of Credit, would exceed the Current Asset Borrowing Base
less the amount of outstanding Loans; or

 

(ii)                                  the aggregate amount of all undrawn or
unreimbursed Letters of Credit would exceed the lower of: (x) the Maximum
Revolving Amount less the amount of outstanding Loans; or (y) $15,000,000.

 

Company expressly understands and agrees that Agent and Lenders shall have no
obligation to arrange for the issuance by issuing banks of the letters of credit
that are to be the subject of L/C Guarantees. Each Letter of Credit shall have
an expiry date no later than 60 days prior to the date on which this Agreement
is scheduled to terminate (without regard to any potential renewal term) and all
such Letters of Credit shall be in form and substance acceptable to the L/C
Issuing Bank in its sole discretion. If the issuing bank is obligated to advance
funds under a Letter of Credit, Company shall immediately reimburse such advance
to the issuing bank by paying to Agent an amount equal to such advance not later
than 1:00 p.m. (Boston time) on the date that advance is made, if Company shall
have received written or telephonic notice of such advance prior to 12:00 noon
(Boston time) on such date, or, if such notice has not been received by Company
prior to such time on such date, then not later than 1:00 p.m. (Boston time) on
the Business Day immediately subsequent to the date that Company receives such
notice, and, in the absence of such reimbursement, any advance reimbursed by
Agent immediately and automatically shall be deemed to be a Loan hereunder and,
thereafter, shall bear interest at the rate then applicable to Loans that are
Prime Rate Loans under subsection 2.3. To the extent any reimbursement of an
advance made by the issuing bank is deemed to be a Loan hereunder, Company’s
obligation to reimburse such advance shall be discharged and replaced by the
resulting Loan and Agent shall be responsible for reimbursing with the funds
realized from such Loan the issuing bank for any such advance under a Letter of
Credit. Promptly following receipt by Agent of any payment from Company pursuant
to this paragraph, Agent and Lenders shall distribute such payment to the
issuing bank or, to the extent that Lenders have made payments pursuant to
subsection 2.2B to reimburse the issuing bank, then to such Lenders and the
issuing bank as their interests may appear.

 

27

--------------------------------------------------------------------------------


 

B.                                     Promptly following receipt of a notice of
an advance under a Letter of Credit pursuant to subsection 2.2A, each Lender
agrees to fund its Pro Rata Share of any Loan deemed made pursuant to the
foregoing subsection on the same terms and conditions as if Company had
requested such Loan and Agent shall promptly pay to the issuing bank the amounts
so received by it from the Lenders. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the issuing bank or the Lenders, the issuing bank
shall be deemed to have granted to each Lender, and each Lender shall be deemed
to have purchased, a participation in each Letter of Credit, in an amount equal
to its Pro Rata Share, and each such Lender agrees to pay to Agent, for the
account of the issuing bank, such Lender’s Pro Rata Share of any payments made
by the issuing bank under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the issuing bank, such Lender’s Pro
Rata Share of each advance made by the issuing bank under a Letter of Credit and
not reimbursed by Company on the date due as provided in this subsection 2.2A,
or of any reimbursement payment required to be refunded to Company for any
reason.

 

Each Lender acknowledges and agrees that its obligation to deliver to Agent, for
the account of the issuing bank, an amount equal to its respective Pro Rata
Share pursuant to this subsection 2.2B shall be absolute and unconditional and
such remittance shall be made notwithstanding the occurrence or continuation of
an Event of Default or Default or the failure to satisfy any condition set forth
in Section 3 hereof. If any such Lender fails to make available to Agent the
amount of such Lender’s Pro Rata Share of any payments made by the issuing bank
in respect of such Letter of Credit as provided in this subsection 2.2, Agent
(for the account of the issuing bank) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Default Rate
until paid in full.

 

C.                                     Company hereby agrees to indemnify, save,
defend, and hold Agent and Lenders harmless from any loss, cost, expense, or
liability, including payments made by Agent and Lenders, expenses, and
reasonable attorneys fees incurred by Agent arising out of or in connection with
any Letter of Credit. Company agrees to be bound by the issuing bank’s
regulations and interpretations of any letters of credit guarantied by Agent and
Lenders and opened to or for Company’s account or by Agent’s interpretations of
any Letter of Credit issued by Agent to or for Company’s account, even though
this interpretation may be different from Company’s own, and Company understands
and agrees that neither Agent nor any Lender shall be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Company’s instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto. Company understands that the
L/C Guarantees may require Agent and Lenders to indemnify the issuing bank for
certain costs or liabilities arising out of claims by Company against such
issuing bank. Company hereby agrees to indemnify, save, defend, and hold Agent
and Lenders harmless with respect to any loss, cost, expense (including
reasonable attorneys fees), or liability incurred by Agent or any Lender under
any L/C Guaranty as a result of Agent’s and Lenders’ indemnification of any such
issuing bank.

 

28

--------------------------------------------------------------------------------


 

D.                                    Company hereby authorizes and directs any
bank that issues a letter of credit guaranteed by Agent and Lenders to deliver
to Agent all instruments, documents, and other writings and property received by
the issuing bank pursuant to such letter of credit, and to accept and rely upon
Agent’s instructions and agreements with respect to all matters arising in
connection with such letter of credit and the related application. Company may
or may not be the “applicant” or “account party” with respect to such letter of
credit.

 

E.                                      Any and all charges, commissions, fees,
and costs incurred by Agent and Lenders relating to the letters of credit
guaranteed by Agent and Lenders shall be immediately reimbursable by Company to
Agent and Lenders.

 

F.                                      Immediately upon the termination of this
Agreement, Company agrees to either (i) provide cash collateral to be held by
Agent in an amount equal to 102% of the maximum amount of Agent’s and Lenders’
obligations under outstanding Letters of Credit, or (ii) cause to be delivered
to Agent releases of all of Agent’s and Lenders’ obligations under outstanding
Letters of Credit. At Agent’s discretion, any proceeds of Collateral received by
Agent or any Lender after the occurrence and during the continuation of an Event
of Default may be held as the cash collateral required by this subsection 2.2F.

 

G.                                     If by reason of (i) any change in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application by any governmental authority of any such applicable law, treaty,
rule, or regulation, or (ii) compliance by the issuing bank, Agent, or any
Lender with any direction, request, or requirement (irrespective of whether
having the force of law) of any governmental authority or monetary authority
including, without limitation, Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect (and any successor
thereto):

 

(i)                                     any reserve, deposit, or similar
requirement is or shall be imposed or modified in respect of any Letters of
Credit issued hereunder, or

 

(ii)                                  there shall be imposed on the issuing
bank, Agent or any Lender any other condition regarding any letter of credit, or
Letter of Credit, as applicable, issued pursuant hereto;

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the issuing bank, Agent or any Lender of issuing, making, guaranteeing, or
maintaining any letter of credit, or Letter of Credit, as applicable, or to
reduce the amount receivable in respect thereof by such issuing bank, Agent or
any Lender, then, and in any such case, Agent may, at any time within a
reasonable period after the additional cost is incurred or the amount received
is reduced, notify Company, and Company shall pay on demand such amounts as the
issuing bank or Agent may specify to be necessary to compensate the

 

29

--------------------------------------------------------------------------------


 

issuing bank, Agent or any Lender for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate set forth in subsection 2.3A(i). The determination
by the issuing bank or Agent, as the case may be, of any amount due pursuant to
this subsection 2.2G, as set forth in a certificate setting forth the
calculation thereof in reasonable detail, shall, in the absence of manifest or
demonstrable error, be final and conclusive and binding on all of the parties
hereto, unless challenged by Company within 45 days of the date of delivery of
such certificate to the Company.

 

H.                                    Company acknowledges and agrees that
certain of the Qualified Import Letters of Credit may provide for the
presentation of time drafts to the issuing bank. If an issuing bank accepts such
a time draft that is presented under a Letter of Credit, it is acknowledged and
agreed that (i) the Letter of Credit will require Agent and Lenders to reimburse
the issuing bank for amounts paid on account of such time draft on or after the
maturity date thereof, (ii) the pricing provisions hereof shall continue to
apply, until payment of such time draft on or after the maturity date thereof,
as if the issuing bank’s Letters of Credit were still outstanding, and (iii) on
the date on which Agent on behalf of Lenders makes payment to the issuing bank
of the amounts paid on account of such time draft, Company immediately shall
reimburse such amount to Agent and such amount shall constitute Loans hereunder.

 

I.                                         Company shall, on the date of
issuance or any extension or renewal of any Letter of Credit pay a fee (in each
case, a “Letter of Credit Fee”) to Agent (a) in respect of each standby Letter
of Credit, an amount equal to the Applicable Margin per annum of the face amount
of such standby Letter of Credit for the accounts of the Lenders in accordance
with their respective Pro Rata Shares and (b) in respect of each documentary
Letter of Credit, an amount equal to the Applicable Margin per annum of the face
amount of such documentary Letter of Credit for the accounts of the Lenders in
accordance with their respective Pro Rata Shares.  In respect of each Letter of
Credit, Company shall also pay to the L/C Issuing Bank, for the L/C Issuing
Bank’s own account, at such other time or times as such charges are customarily
made by the L/C Issuing Bank, the L/C Issuing Bank’s customary issuance,
amendment, negotiation or document examination and other administrative fees as
in effect from time to time.

 

2.3.  Interest on the Loans.

 

A.                                   Rate of Interest.  Subject to the
provisions of subsections 2.3E and 2.8, the Loans shall bear interest from the
date made through maturity as follows:

 

(i)                                     if a Prime Rate Loan, then at a rate per
annum equal to the Prime Rate plus the Applicable Margin with respect to Prime
Rate Loans as in effect from time to time; or

 

(ii)                                  if a LIBOR Rate Loan, then at a rate per
annum equal to the sum of the LIBOR Rate plus the Applicable Margin with respect
to LIBOR Rate Loans as in effect from time to time.

 

30

--------------------------------------------------------------------------------


 

If on any day a Loan is outstanding with respect to which notice has not been
delivered to Agent in accordance with the terms of this Agreement specifying the
applicable basis for determining the rate of interest, then for that day that
Loan shall bear interest at the rate of interest otherwise applicable to Prime
Rate Loans.

 

B.                                     Interest Periods.  The Interest Period
for any Prime Rate Loan shall be one calendar month.  If any Interest Period
with respect to a Prime Rate Loan would end on a day that is not a Business Day,
that Interest Period shall end on the next succeeding Business Day.  In
connection with each LIBOR Rate Loan, provided no Event of Default has occurred
and is continuing, Company may, pursuant to the applicable Notice of LIBOR Rate
Borrowing or Notice of Conversion/Continuation, as the case may be, select an
interest period (each an “Interest Period”) to be applicable to such Loan, which
Interest Period shall be, at Company’s option, either a one, two, three, or six
month period. With respect to any Interest Period, as applicable:

 

(i)                                     the initial Interest Period shall
commence on the Funding Date of such Loan, in the case of a Loan initially made
as a LIBOR Rate Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a LIBOR Rate Loan;

 

(ii)                                  in the case of immediately successive
Interest Periods continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

 

(iii)                               if an Interest Period would otherwise expire
on a day that is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day; provided that if any Interest Period would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;

 

(iv)                              any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (v) of this subsection 2.3B, end on the last Business
Day of such calendar month;

 

(v)                                 no Interest Period with respect to any Loan
shall extend beyond the Maturity Date;

 

(vi)                              in the event Company fails to specify an
Interest Period for any LIBOR Rate Loan in the applicable Notice of Borrowing or
Notice of Conversion/Continuation, Company shall be deemed to have selected an
Interest Period of one month.

 

31

--------------------------------------------------------------------------------


 

(vii)                           If an Event of Default has occurred and is
continuing, Agent, at Requisite Lenders option, may automatically convert all
outstanding LIBOR Rate Loans to Prime Rate Loans at the end of the applicable
interest period.

 

C.                                     Interest Payments.  Subject to the
provisions of subsection 2.3E, interest on each Loan shall be payable in arrears
on and to each Interest Payment Date applicable to that Loan, upon conversion of
that Loan to a Loan bearing interest at a rate determined by reference to the
other basis and at maturity (including final maturity).

 

D.                                    Conversion or Continuation.  Subject to
the provisions of subsection 2.7, Company shall have the option (i) to convert
at any time all or any part of its Loans equal to $1,000,000 and integral
multiples of $500,000 in excess of that amount from Loans bearing interest at a
rate determined by reference to one basis to Loans bearing interest at a rate
determined by reference to the other basis; provided that any such conversion of
Prime Rate Loans into LIBOR Rate Loans shall be in amounts of $1,000,000 and
integral multiples of $500,000 in excess thereof or (ii) upon the expiration of
any Interest Period applicable to a LIBOR Rate Loan, to continue all or any
portion of such Loan equal to $1,000,000 and integral multiples of $500,000 in
excess of that amount as a LIBOR Rate Loan having a particular Interest Period;
provided, however, that a LIBOR Rate Loan may only be converted into a Prime
Rate Loan on (i) the expiration date of an Interest Period applicable thereto or
(ii) any other date, provided that Company reimburses Agent for all costs
incurred pursuant to subsection 2.7D herein. There shall be no more than seven
LIBOR Rate Loans outstanding at any time.

 

Company shall deliver a Notice of Conversion/Continuation to Agent no later than
2:00 p.m. (Boston time) on the Business Day prior to the proposed
conversion/continuation date (in the case of a conversion to a Prime Rate Loan)
and at least three (3) Business Days in advance of the proposed conversion/
continuation date (in the case of a conversion to, or a continuation of, a LIBOR
Rate Loan). A Notice of Conversion/Continuation shall specify (i) the proposed
conversion/continuation date (which shall be a Business Day), (ii) the amount of
the Loan to be converted/continued, (iii) the nature of the proposed
conversion/continuation, (iv) in the case of a conversion to, or a continuation
of, a LIBOR Rate Loan, the requested Interest Period, and (v) in the case of a
conversion to, or a continuation of, a LIBOR Rate Loan, that no Potential Event
of Default or Event of Default has occurred and is continuing. In lieu of
delivering the above-described Notice of Conversion/Continuation, Company may
give Agent facsimile or telephonic notice by the required time of any proposed
conversion/continuation under this subsection 2.3D; provided that such
telephonic notice shall be immediately confirmed in writing by delivery of a
Notice of Conversion/Continuation to Agent.

 

Neither Agent nor any Lender shall incur any liability to Company in acting upon
any facsimile or telephonic notice referred to above that Agent believes in good
faith to have been given by a duly authorized officer or other person authorized
to act on behalf of Company or for otherwise acting in good faith under this
subsection 2.3D, and upon conversion or continuation of the applicable basis for
determining the interest rate with respect to any Loans in accordance with this
Agreement pursuant to any

 

32

--------------------------------------------------------------------------------


 

such facsimile or telephonic notice Company shall have effected a conversion or
continuation, as the case may be, hereunder.

 

Except as otherwise provided in subsections 2.7B, 2.7C and 2.7G, a Notice of
Conversion/Continuation for conversion to, or continuation of, a LIBOR Rate Loan
(or facsimile or telephonic notice in lieu thereof) shall be irrevocable, and
Company shall be bound to effect a conversion or continuation in accordance
therewith.

 

E.                                      Post-Default Interest.  Upon the
occurrence and during the continuance of an Event of Default, the principal
amount of the Loans and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder not paid when
due, shall thereafter bear interest (including post-petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate which is 2% per annum in excess of the interest rate
otherwise payable under this Agreement with respect to the applicable Loans (or,
in the case of any such fees and other amounts, at a rate which is 2% per annum
in excess of the interest rate otherwise payable under this Agreement for Prime
Rate Loans); provided that, in the case of LIBOR Rate Loans, upon the expiration
of the Interest Period in effect at the time any such increase in interest rate
is effective such LIBOR Rate Loans shall thereupon become Prime Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
Prime Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this subsection 2.3E is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Agent or any Lender.

 

F.                                      Computation of Interest.  Interest (and
fees payable on a per annum basis) on the Loans shall be computed on the basis
of a 360-day year for the actual number of days elapsed in the period during
which it accrues. For purposes of calculating interest on the Loan payments of
principal or other funds received will be applied (conditional upon final
collection) as a principal reduction on the Loans one (1) Business Day following
the date of receipt by Agent of the inter-branch advice of deposit that such
payments or other funds have been deposited in the Cash Collateral Account. For
purposes of calculating the amount of the Loans available to Company such
payments will be applied (conditional upon final collection) to the Loans on the
business day of receipt by Agent, if such payments are received within
sufficient time (in accordance with Agent’s usual and customary practices as in
effect from time to time) to credit Company’s loan account on such day, and if
not, then on the next Business Day.

 

G.                                     Statements.  Agent shall render to
Company each month a statement setting forth the balance in Company’s loan
account(s) maintained by Agent for Company pursuant to the provisions of this
Agreement, including principal, interest, fees, costs and expenses. Each such
statement shall be subject to subsequent adjustment by Agent but shall, absent
manifest errors or omissions, be considered correct and deemed accepted by
Company and conclusively binding upon Company as an account stated except to the
extent that Agent receives a written notice from Company of any specific
exceptions of Company thereto within 45 days after the date such statement has
been

 

33

--------------------------------------------------------------------------------


 

mailed by Agent. Until such time as Agent shall have rendered to Company a
written statement as provided above, the balance in Company’s loan account(s)
shall be presumptive evidence of the amounts due and owing to the Lenders by
Company.

 

2.4.  Fees.

 

A.                                   Fees. Company agrees to pay to Agent, for
the ratable accounts of the Lenders (unless otherwise specified herein), fees in
the following amounts:

 

(i)                                     an unused line fee equal to: (a) the
average daily Maximum Revolving Amount minus the average daily amount of the sum
of the average of the daily amount of Loans and the Letter of Credit Usage;
times (b) 0.375% per annum calculated on the basis of a 360-day year and the
actual number of days elapsed and payable monthly in arrears on the first day of
each calendar month through the Maturity Date so long as this Agreement has not
terminated, provided, however, that if this Agreement terminates on a date other
than the first day of a month, the unused line fee will be prorated for the
partial month on which the termination occurs and payable on the date of
termination;

 

(ii)                                  Letter of Credit fees (in addition to the
charges, commissions, fees, and costs set forth in subsection 2.2F) as provided
in subsection 2.2I;

 

(iii)                               For the separate account of Agent, audit,
appraisal, and valuation fees and charges as follows (i) a fee of $750 per day,
per auditor, plus out-of-pocket expenses for each financial audit of Company
performed by personnel employed by Agent, (ii) a fee of $1,500 per day per
appraiser, plus out-of-pocket expenses, for each appraisal of the Collateral
performed by personnel employed by Agent, and (iii) the actual charges paid or
incurred by Agent if it elects to employ the services of one or more third
Persons to perform financial audits of Company, to appraise the Collateral, or
any portion thereof, or to assess Company’s business valuation, provided the fee
for financial audits performed by a third party shall not exceed the fees
charged by Agent for audits performed by personnel employed by Agent. Agent and
Lenders agree that so long as no Event of Default has occurred and is
continuing, Company will be charged for no more than two financial audits and
two inventory appraisals per year; and

 

(iv)                              For the account of Agent, the amounts required
to be paid pursuant to the fee letter of even date herewith, between Agent and
Company.

 

B.                                     Early Termination.  Company has the
option, at any time upon 60 days prior written notice to Agent, to terminate
this Agreement by paying to Agent, for the benefit of the Lenders, in cash, in
full, the Obligations (including either (i) providing cash collateral to be held
by Agent for the benefit of those Lenders in an amount equal to 102% of the then
issued and outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit), or (ii) causing the original Letters of Credit to be
returned to the issuing financial institution.  Except as provided in
subsection 2.7D

 

34

--------------------------------------------------------------------------------


 

hereof, Company will not be required to pay a prepayment fee, penalty or premium
in connection with the early termination of this Agreement. Notwithstanding the
foregoing, Company will still be required to pay any fees due under this
subsection 2.4 and if such termination occurs prior to the date any such fee is
due, Company will pay Agent the relevant fee pro-rated for the period of time
passed since the subject fee was previously paid.

 

2.5.  Prepayments and Payments

 

A.                                   Prepayments Due to Reductions or
Restrictions of Commitments. Company shall from time to time prepay the Loans to
the extent necessary so that the Total Current Utilization shall not at any time
exceed the lesser of (1) the Maximum Revolving Amount minus, the Letter of
Credit Usage; or (2) the Current Asset Borrowing Base minus the Letter of Credit
Usage.

 

B.                                     General Provisions Regarding Payments

 

(i)                                     Manner and Time of Payment.  All
payments by Company of principal, interest, fees and other Obligations hereunder
and under the Notes shall be made in same day funds and without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to Agent
not later than 2:00 p.m. (Boston time) on the date due at its office located at
Boston, Massachusetts, for the account of Lenders; funds received by Agent after
that time on such due date shall be deemed to have been paid by Company on the
next succeeding Business Day. Company hereby authorizes Agent to charge its
accounts with Agent in order to cause timely payment to be made to Agent of all
principal, interest, fees and expenses due hereunder.

 

(ii)                                  [Intentionally Omitted].

 

(iii)                               Apportionment of Payments.  Aggregate
principal and interest payments shall be apportioned among all outstanding Loans
to which such payments relate, in each case proportionately to Lenders’
respective Pro Rata Shares. Agent shall promptly distribute to each Lender, at
its primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Lender may request, its Pro Rata Share
of all such payments received by Agent and the commitment fees of such Lender
when received by Agent pursuant to subsection 2.4.

 

(iv)                              Payments on Business Days.  Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the payment of
interest hereunder or of the commitment fees hereunder, as the case may be.

 

(v)                                 Overadvances.  If, at any time or for any
reason, the amount of Obligations owed by Company to Lenders is greater than
either the

 

35

--------------------------------------------------------------------------------


 

Dollar or percentage limitations set forth in subsection 2.1 (an “Overadvance”),
Company immediately shall pay to Agent, in cash, the amount of such excess,
which amount shall be used by Agent to reduce the Obligations in accordance with
the priorities set forth in subsection 2.5B(iii).  In addition, Company hereby
promises to pay the Obligations (including principal, interest, fees, costs, and
expenses) in Dollars in full to the Lenders as and when due and payable under
the terms of this Agreement and the other Loan Documents.

 

2.6.  [Intentionally Omitted].

 

2.7.  Special Provisions Governing LIBOR Rate Loans.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Rate Loans as to the
matters covered:

 

A.                                   Determination of Applicable Interest Rate. 
As soon as practicable after 11:00 a.m. (London time) on each Interest Rate
Determination Date, Agent shall determine (which determination shall, absent
manifest error, be final, conclusive and binding upon all parties) the interest
rate that shall apply to the LIBOR Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Company and
each Lender.

 

B.                                     Inability to Determine Applicable
Interest Rate.  In the event that Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any LIBOR Rate
Loans, that by reason of circumstances affecting the certificate of deposit
market or the London interbank Eurodollar market, as the case may be, adequate
and fair means do not exist for ascertaining the interest rate applicable to
such Loans on the basis provided for in the definition of LIBOR Rate, Agent
shall on such date give notice (by facsimile or by telephone confirmed in
writing) to Company and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Rate Loans until such time as Agent
notifies Company and Lenders that the circumstances giving rise to such notice
no longer exist and (ii) any Notice of LIBOR Rate Borrowing given by Company
with respect to the Loans in respect of which such determination was made shall
be deemed to be a Notice of LIBOR Rate Borrowing for a Prime Rate Loan, any
Notice of Conversion/Continuation of a Prime Rate Loan into a LIBOR Rate Loan
shall be deemed to be rescinded by Company and any Notice of
Conversion/Continuation of a LIBOR Rate Loan into a LIBOR Rate Loan shall be
deemed to be a Notice of Conversion/Continuation into a Prime Rate Loan.

 

C.                                     Illegality or Impracticability of LIBOR
Rate Loans.  In the event that on any date any Lender shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto but shall be made only after consultation with Company and Agent) that
the making, maintaining or continuation of its LIBOR Rate Loans (i) has become
unlawful as a result of compliance by such Lender

 

36

--------------------------------------------------------------------------------


 

in good faith with any law, treaty, governmental rule, regulation, guideline or
order (or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful) or (ii) has become impracticable (including,
without limitation, because such LIBOR Rate Loan does not adequately reflect
Lender’s costs of funds), or would cause such Lender material hardship, as a
result of contingencies occurring after the date of this Agreement which
materially and adversely affect the London interbank market or the position of
such Lender in that market, then, and in any such event, it shall on that day
give notice (by facsimile or by telephone confirmed in writing) to Company and
Agent of such determination (which notice Agent shall promptly transmit to each
other Lender). Thereafter (a) the obligation of the Lender to make Loans as, or
to convert Loans to, LIBOR Rate Loans, as the case may be, shall be suspended
until such notice shall be withdrawn by the Lender, (b) to the extent such
determination by the Lender relates to a LIBOR Rate Loan then being requested by
Company pursuant to a Notice of LIBOR Rate Borrowing or a Notice of Conversion/
Continuation, the Lender shall make such Loan as (or convert such Loan to, as
the case may be) a Prime Rate Loan, (c) the Lender’s obligation to maintain its
outstanding LIBOR Rate Loans shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to such Loans or
when required by law, and (d) the LIBOR Rate Loans shall automatically convert
into Prime Rate Loans on the date of such termination. Notwithstanding the
foregoing, to the extent a determination by a Lender as described above relates
to a LIBOR Rate Loan then being requested by Company pursuant to a Notice of
LIBOR Rate Borrowing or a Notice of Conversion/Continuation, Company shall have
the option, subject to the provisions of subsection 2.7D, to rescind such Notice
of LIBOR Rate Borrowing or Notice of Conversion/ Continuation as to all Lenders
by giving notice (by facsimile or by telephone confirmed in writing) to Agent of
such rescission on the date on which the Lender gives notice of its
determination as described above (which notice of rescission Agent shall
promptly transmit to each other Lender).

 

D.                                    Compensation For Breakage or
Non-Commencement of Interest Periods.  Company shall compensate each Lender,
upon written request by that Lender (which request shall set forth the basis for
requesting such amounts), for all reasonable losses, expenses and liabilities
(including, without limitation, any interest paid by that Lender to lenders of
funds borrowed by it to make or carry its LIBOR Rate Loans and any loss
(including any loss of anticipated earnings), expense or liability sustained by
that Lender in connection with the liquidation or re-employment of such funds)
which that Lender may sustain: (i) if for any reason (other than a default by
that Lender) a borrowing of any LIBOR Rate Loan does not occur on a date
specified therefor in a Notice of LIBOR Rate Borrowing or a facsimile or
telephonic request for borrowing, or a conversion to or continuation of any
LIBOR Rate Loan does not occur on a date specified therefor in a Notice of
Conversion/Continuation or a facsimile or telephonic request for conversion or
continuation or a LIBOR Rate Loan is not extended as specified in a notice
thereof, (ii) if any prepayment or conversion of any of its LIBOR Rate Loans
occurs on a date that is not the last day of an Interest Period applicable to
that Loan, (iii) if any prepayment of any of its LIBOR Rate Loans is not made on
any date specified in a notice of prepayment given by Company, or (iv) as a
consequence of any other default by Company to repay its LIBOR Rate Loans when
required by the terms of this Agreement.

 

37

--------------------------------------------------------------------------------


 

E.                                      Booking of LIBOR Rate Loans.  Any Lender
may make, carry or transfer LIBOR Rate Loans at, to, or for the account of any
of its branch offices or the office of an Affiliate of that Lender.

 

F.                                      Assumptions Concerning Funding of LIBOR
Rate Loans. Calculation of all amounts payable to a Lender under this
subsection 2.7 and under subsection 2.8A shall be made as though that Lender had
actually funded each of its relevant LIBOR Rate Loans through the purchase of a
London interbank eurodollar deposit bearing interest at the rate obtained
pursuant to the first paragraph of the definition of LIBOR Rate in an amount
equal to the amount of such LIBOR Rate Loan and having a maturity comparable to
the relevant Interest Period and through the transfer of such London interbank
eurodollar deposit from an offshore office of that Lender to a domestic office
of that Lender in the United States of America; provided, however, that each
Lender may fund each of its LIBOR Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this subsection 2.7 and under subsection 2.8A.

 

G.                                     LIBOR Rate Loans After Default.  After
the occurrence of and during the continuation of a Potential Event of Default or
an Event of Default, (i) Company may not elect to have a Loan be made or
maintained as, or converted to, a LIBOR Rate Loan after the expiration of any
Interest Period then in effect for that Loan and (ii) subject to the provisions
of subsection 2.7D, any Notice of LIBOR Rate Borrowing or Notice of Conversion/
Continuation given by Company with respect to a requested borrowing or
conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Company.

 

2.8.  Increased Costs; Taxes; Capital Adequacy.

 

A.                                   Compensation for Increased Costs and
Taxes.  In the event that any Lender shall determine (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto) that any law, treaty or governmental rule, regulation or order, or any
change therein or in the interpretation, administration or application thereof
(including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law):

 

(i)                                     subjects such Lender (or its applicable
lending office or its controlling corporation) to any additional tax, levy,
impost, deduction, charge or withholding or any penalty, interest or other
liability with respect thereto (collectively, a “Tax”) (other than any Tax on
the overall net income of such Lender) with respect to this Agreement or any of
the Loans or Letters of Credit or any of its obligations hereunder, or changes
the basis of taxation of payments to such Lender (or its applicable lending
office) of principal, interest, fees or any

 

38

--------------------------------------------------------------------------------


 

other amount payable hereunder (except for changes in the rate of Tax on the
overall net income of such Lender or its applicable lending office);

 

(ii)                                  imposes, modifies or holds applicable any
reserve (including without limitation any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or letters of credit issued by,
or other credit extended by, or any other acquisition of funds by, any office of
such Lender (other than any such reserve or other requirements with respect to
LIBOR Rate Loans that are reflected in the definition of LIBOR Rate); or

 

(iii)                               imposes any other condition on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the London interbank market;

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or of agreeing to issue,
issuing, maintaining or purchasing participations in any Letter of Credit or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, Company shall
promptly pay to such Lender, upon demand, such additional amount or amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender on an after-tax basis for any such increased
cost or reduction in amounts received or receivable hereunder. Such Lender shall
deliver to Company a written statement, setting forth in reasonable detail the
basis for calculating the additional amounts owed to such Lender under this
subsection 2.8A, which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

B.                                     Withholding of Taxes.

 

(i)                                     Payments to Be Free and Clear.  All sums
payable by Company under this Agreement and the other Loan Documents shall be
paid free and clear of and (except to the extent required by law) without any
deduction or withholding on account of any Tax imposed, levied, collected,
withheld or assessed by or within the United States of America or any political
subdivision in or of the United States of America or any other jurisdiction from
or to which a payment is made by or on behalf of Company or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment.

 

(ii)                                  Grossing-up of Payments.  If Company or
any other Person is required by law to make any deduction or withholding on
account of any such Tax from any sum paid or payable by Company to Agent or any
Lender under any of the Loan Documents:

 

39

--------------------------------------------------------------------------------


 

(a)                                  Company shall notify Agent of any such
requirement or any change in any such requirement as soon as Company becomes
aware of it;

 

(b)                                 Company shall pay any such Tax before the
date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on Company) for its own account or (if that
liability is imposed on Agent or such Lender, as the case may be) on behalf of
and in the name of Agent or such Lender;

 

(c)                                  the sum payable by Company in respect of
which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment, Agent or such Lender, as the case may be,
receives on the due date and retains (free from any liability in respect of any
such deduction, withholding or payment) a net sum equal to what it would have
received and so retained had no such deduction, withholding or payment been
required or made; and

 

(d)                                 within 30 days after paying any sum from
which it is required by law to make any deduction or withholding, and within 30
days after the due date of payment of any Tax which it is required by clause (b)
above to pay, Company shall deliver to Agent evidence satisfactory to the other
affected parties of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority;

 

(iii)                               U.S. Tax Certificates.  Each Lender and
Agent that is not a U.S. Person as defined in Section 7701(a)(30) of the
Internal Revenue Code of 1986, as amended (the “Code”), for federal income tax
purposes (a “Non-U.S. Lender”) hereby agrees that, if and to the extent it is
legally able to do so, it shall, prior to the date of the first payment by
Company hereunder to be made to such Lender or Agent or for such Lender’s or
Agent’s account, deliver to Company and Agent, as applicable, such certificates,
documents or other evidence, as and when required by the Code or Treasury
Regulations issued pursuant thereto, including (a) in the case of a Non-U.S.
Lender that is a “bank” for purposes of Section 881(c)(3)(A) of the Code, two
(2) duly completed copies of Internal Revenue Service Form W-8BEN or Form W-8ECI
and any other certificate or statement of exemption required by Treasury
Regulations, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Lender or Agent establishing that with
respect to payments of principal, interest or fees hereunder it is (i) not
subject to United States federal withholding tax under the Code because such
payment is effectively connected with the conduct by such Lender or Agent of a
trade or business in the United States or (ii) totally exempt or partially
exempt from United States federal withholding tax under a provision of an
applicable tax treaty and (b) in the case of a Non-U.S. Lender that is not a

 

40

--------------------------------------------------------------------------------


 

“bank” for purposes of Section 881(c)(3)(A) of the Code, a certificate in form
and substance reasonably satisfactory to Agent and Company and to the effect
that (i) such Non-U.S. Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Code, is not subject to regulatory or other legal
requirements as a bank in any jurisdiction, and has not been treated as a bank
for purposes of any tax, securities law or other filing or submission made to
any governmental authority, any application made to a rating agency or
qualification for any exemption from any tax, securities law or other legal
requirements, (ii) is not a ten (10) percent shareholder for purposes of
Section 881(c)(3)(B) of the Code and (iii) is not a controlled foreign
corporation receiving interest from a related person for purposes of
Section 881(c)(3)(C) of the Code, together with a properly completed Internal
Revenue Service Form W-8 or W-9, as applicable (or successor forms). Each Lender
or Agent agrees that it shall, promptly upon a change of its lending office or
the selection of any additional lending office, to the extent the forms
previously delivered by it pursuant to this section are no longer effective, and
promptly upon Company’s or Agent’s reasonable request after the occurrence of
any other event (including the passage of time) requiring the delivery of a Form
W-8BEN, Form W-8ECI, Form W-8 or W-9 in addition to or in replacement of the
forms previously delivered, deliver to Company and Agent, as applicable, if and
to the extent it is properly entitled to do so, a properly completed and
executed Form W-8BEN, Form W-8ECI, Form W-8 or W-9, as applicable (or any
successor forms thereto). Company shall not be required to pay any additional
amounts to any Non-U.S. Lender in respect of United States federal withholding
tax pursuant to subsection 2.8B above to the extent that the obligation to pay
such additional amounts would not have arisen but for a failure by such Non-U.S.
Lender to comply with the provisions of this subsection 2.8B(iii); provided,
however, that the foregoing shall not relieve Company of its obligation to pay
additional amounts pursuant to subsection 2.8A in the event that, as a result of
any change in any applicable law, treaty or governmental rule, regulation or
order, or any change in interpretation, administration or application thereof, a
Non-US Lender that was previously entitled to receive all payments under this
Agreement and the Notes without deduction or withholding of any United States
federal income taxes is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Lender is not subject to withholding.

 

C.                                     Capital Adequacy Adjustment.  If any
Lender shall have determined that the adoption, effectiveness, phase-in or
applicability of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office or its controlling corporation)
with any guideline, request or directive regarding capital adequacy (whether or
not having the force of law) of any such governmental authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or Commitments or
Letters of Credit or participations therein or

 

41

--------------------------------------------------------------------------------


 

other obligations hereunder with respect to the Loans or the Letters of Credit
to a level below that which such Lender or such controlling corporation could
have achieved but for such adoption, effectiveness, phase-in, applicability,
change or compliance (taking into consideration the policies of such Lender or
such controlling corporation with regard to capital adequacy), then from time to
time, within five (5) Business Days after demand by such Lender (with a copy of
such demand to Agent), Company shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Each Lender, upon determining in good faith
that any additional amounts will be payable pursuant to this subsection 2.8C,
will give prompt written notice thereof to Company, which notice shall set forth
the basis of the calculation of such additional amounts, although the failure to
give any such notice shall not release or diminish any of Company’s obligations
to pay additional amounts under this subsection 2.8C.

 

2.9.  Lenders’ Obligation to Mitigate.

 

Each Lender agrees that, as promptly as practicable after the officer of such
Lender responsible for administering the Loans under this Agreement becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender to become subject to subsections 2.8A or 2.8C entitle such
Lender to receive payments under subsection 2.8A or 2.8C, it will, to the extent
not inconsistent with such Lender’s internal policies, use reasonable efforts
(i) to make, fund or maintain the Commitments of such Lender or the affected
Loans of such Lender through another lending office of such Lender, or (ii) take
such other measures as such Lender may deem reasonable, if as a result thereof
the circumstances which would cause such Lender to become subject to subsections
2.8A or 2.8C would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to subsection 2.8A or
2.8C would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, funding or maintaining of such Commitments or Loans
through such other lending office or in accordance with such other measures, as
the case may be, would not otherwise materially adversely affect such
Commitments or Loans or the interests of such Lender; provided that such Lender
will not be obligated to utilize such other lending office pursuant to this
subsection 2.9 unless Company agrees to pay all expenses incurred by such Lender
in utilizing such other lending office. A certificate as to the amount of any
such expenses payable by Company pursuant to this subsection 2.9 (setting forth
in reasonable detail the basis for requesting such amount) submitted by such
Lender to Company shall be conclusive absent manifest error.

 

2.10.  Security for the Loans.

 

A.                                   Mortgages.  The Agent reserves the right to
require, as security for the payment and performance of the Obligations of
Company and its Subsidiaries, Company and its Subsidiaries to execute and
deliver to Agent deeds of trust and/or mortgages, in form satisfactory to Agent,
pursuant to which Company and its Subsidiaries shall grant to Agent, for the
benefit of the Lenders and Agent, a first lien security interest on all or any
fee interests in real property and fixtures of Company and its Subsidiaries (the
“Mortgages”); provided, however, that with

 

42

--------------------------------------------------------------------------------


 

respect to any such fee interests in real property or fixtures subject to Liens
provided for in clauses (i) through (ix) of the definition of “Permitted
Encumbrances”, Company and its Subsidiaries shall be required to use
commercially reasonable efforts to obtain any necessary third party consents in
order to grant a security interest in favor of Agent in respect of such
interests and, to the extent that any such third party consents cannot be
obtained through commercially reasonable efforts, Company and its Subsidiaries
shall not be required to grant a security interest in such interests.

 

B.                                     Title Policies.  Company, at its sole
cost and expense, shall deliver to Agent ALTA lender’s extended coverage
policies of title insurance on all properties encumbered by the Mortgages, in
liability amount and form and issued by a title company or companies
satisfactory to Agent, showing the Mortgages as first liens upon the respective
properties described therein, subject only to Permitted Encumbrances and those
exceptions approved by Agent in writing, together with any endorsements required
by Agent.

 

C.                                     [Intentionally Omitted].

 

D.                                    Security Agreements; Stock Pledge
Agreements.  As security (i) for the payment and performance of the Obligations
of Company, and (ii) for the payment and performance of the obligations of
Manufacturing, IS and RS under the Guaranty, Company, Manufacturing, IS and RS
shall execute and deliver to WFRF, Security Agreements and, to the extent
applicable, Stock Pledge Agreements, in each case in form and content acceptable
to Agent (as such agreements may from time to time be amended, supplemented or
modified, the “Security Agreements”) granting to Agent, for the benefit of the
Lenders and Agent, a first priority security interest (except for Liens provided
for in clauses (i) through (ix) of the definition of “Permitted Encumbrances”)
upon the Collateral described therein.

 

E.                                      Further Assurances.  Company hereby
agrees to execute and deliver and to cause to be executed and delivered to
Agent, at Company’s sole cost and expense, such guarantees, financing or
continuation statements, collateral search reports, third party consents and
such other amendments, agreements, documents, assignments, statements or
instruments as Agent may from time to time reasonably request to evidence,
perfect or otherwise implement the security for performance and repayment of the
Obligations and the obligations of Manufacturing, IS and RS under the Guaranty
provided for in this subsection 2.10. All of the foregoing shall be reasonably
satisfactory in form and substance to Agent.

 

F.                                      Cash Collateral Account. Company shall
maintain with Wells Fargo, and Company hereby grants to Agent, for the benefit
of the Lenders and Agent, a security interest in, a non-interest bearing deposit
account (“Cash Collateral Account”). Company and all of its affiliates and
subsidiaries shall, subject to the security interest of Agent and the Lenders as
provided herein and in the Collateral Documents, receive any monies, checks,
notes, drafts, or any other payment relating to and/or proceeds of Collateral
which come into their possession or under their control and immediately upon

 

43

--------------------------------------------------------------------------------


 

receipt thereof, shall deposit or cause the same to be deposited in the Cash
Collateral Account, or, if such proceeds arise from non-credit card sales from
retail stores, may deposit such proceeds with local financial institutions
satisfactory to Agent who shall be directed by Company in writing to remit all
such proceeds at any time (subject to good faith errors made by Company which
shall be corrected by Company promptly upon Company becoming aware of such
errors) in excess of (i) $5,000 during the months of January through October and
(ii) $10,000 during the months of November and December at each financial
institution to the Cash Collateral Account.  In addition, all credit card
processors shall be required by Company pursuant to their respective credit card
processing agreements with Company to remit all proceeds to the Cash Collateral
Account.  Prior to the occurrence of an Event of Default, Company shall not be
required to apply the proceeds on deposit in the Cash Collateral Account to pay
down the Obligations and Company may otherwise withdraw such proceeds for
general corporate use.  In no event shall any proceeds of assets not
constituting Collateral be commingled with Company’s own funds, except to the
extent permitted in this subsection.  Company shall be fully liable to Lenders
for the acts or omissions of its shareholders, directors, employees and/or
agents if such acts or omissions result in or cause a breach of this subsection.

 

Section 3.  CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

The obligations of Lenders to make Loans and the issuance of Letters of Credit
hereunder are subject to the satisfaction of the following conditions.

 

3.1.  Conditions to Initial Loans.

 

The amendment and restatement of the Existing Credit Agreement and the
obligations of Lenders to make the initial Loans in addition to the conditions
precedent specified in subsection 3.2, shall be subject to prior or concurrent
satisfaction of the following conditions except as otherwise set forth in a
post-closing agreement in form and substance satisfactory to Agent:

 

A.                                   Company Documents.  On or before the
Closing Date, Company shall deliver or cause to be delivered to Lenders (or to
Agent for Lenders with sufficient originally executed copies, where appropriate,
for each Lender and its counsel) the following, each, unless otherwise noted,
dated the Closing Date:

 

(i)                                     Certified copies of its Restated
Certificate of Incorporation, together with a good standing certificate from the
Secretary of State of the State of Delaware and each other state in which it is
qualified as a foreign corporation to do business (other than those states in
which failure to so qualify could not have a Material Adverse Effect), each
dated a recent date prior to the Closing Date;

 

(ii)                                  Copies of its Bylaws, certified as of the
Closing Date by its corporate secretary or an assistant secretary;

 

44

--------------------------------------------------------------------------------


 

(iii)                               Resolutions of its Board of Directors
approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents, certified as of the Closing Date by its
corporate secretary or an assistant secretary as being in full force and effect
without modification or amendment;

 

(iv)                              Signature and incumbency certificates of its
officers executing this Agreement and the other Loan Documents;

 

(v)                                 Executed originals of this Agreement and the
Notes (duly executed in accordance with subsection 2.1E, drawn to the order of
each Lender and with appropriate insertions); and

 

(vi)                              Such other documents as Agent may reasonably
request.

 

B.                                     Guaranty Documents.  On or before the
Closing Date, Company shall deliver, or cause to be delivered, to Lenders (or to
Agent for Lenders with sufficient originally executed copies, where appropriate,
for each Lender and its counsel) the following with respect to each of
Manufacturing, IS and RS unless otherwise noted, dated the Closing Date:

 

(i)                                     Certified copies of its Certificate of
Incorporation together with good standing certificates, dated a recent date
prior to the Closing Date, from its jurisdiction of incorporation and of its
principal place of business;

 

(ii)                                  Copies of its Bylaws, certified as of the
Closing Date by its corporate secretary or an assistant secretary;

 

(iii)                               Resolutions of its Board of Directors
approving and authorizing the execution, delivery and performance of the Loan
Documents to which it is a party, with respect to the Guaranty and the
Collateral Documents to which it is a party, certified as of the Closing Date by
its corporate secretary or an assistant secretary as being in full force and
effect without modification or amendment; and

 

(iv)                              Signature and incumbency certificates of its
officers executing the Loan Documents to which it is a party.

 

C.                                     [Intentionally Omitted].

 

D.                                    Collateral Documents.  On or before the
Closing Date, Agent shall have received executed Collateral Documents.

 

E.                                      Insurance.  Agent shall have received
evidence that the insurance policies required under subsection 5.5 and the
Collateral Documents are in full force and effect, certified by the insurer
thereof and appropriate evidence showing Agent as an additional named insured or
loss payee for such policies.

 

45

--------------------------------------------------------------------------------


 

F.                                      Inventory Appraisal. On or before the
Closing Date, Agent shall have received an Inventory appraisal, in form and
substance satisfactory to Agent, which appraisal shall set forth the Net
Liquidation Value of the Inventory.

 

G.                                     Commercial Finance Exam.  On or before
the Closing Date, Agent shall have received the results, satisfactory in form
and substance satisfactory to Agent, of a commercial financial examination of
Company and its Subsidiaries from an independent, third party appraiser
acceptable to Agent.

 

H.                                    Legal Opinions.  On or before the Closing
Date, Agent shall have received opinions of counsel to Company and its
Subsidiaries, in form and substance satisfactory to Agent.

 

I.                                         Trademark Assignments.  On or before
the Closing Date, Agent shall have received evidence, in form and substance
satisfactory to Agent, that each of the trademarks listed on Schedule A to that
certain Amended and Restated Trademark Security Agreement of even date herewith,
between RS and Agent, are owned by, and/or have been properly assigned to, RS.

 

J.                                        Pledge of Intercompany Note.  On or
before the Closing Date, Agent shall have received evidence, in form and
substance satisfactory to Agent, that the Demand Note dated May 27, 2000,
representing Indebtedness of IS to Company in the original principal amount of
$953,312, has been pledged and delivered to Agent, together with a duly executed
endorsement thereto.

 

K.                                    Payment of Fees.  On or before the Closing
Date, Company shall have paid to Agent and the Lenders, as applicable, all fees
and expenses pursuant to subsections 2.4 and 9.2.

 

3.2.  Conditions to All Loans.

 

The obligations of Lenders to make Loans on each Funding Date are subject to the
following further conditions precedent in addition to those set forth in
subsection 3.1:

 

A.                                   As of that Funding Date:

 

(i)                                     The representations and warranties
contained herein and in the other Loan Documents shall be true, correct and
complete in all material respects on and as of that Funding Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date and except
for changes therein expressly permitted or expressly contemplated by this
Agreement or any other Loan Document and Agent or Requisite Lenders determine to
make any such Loan or convert or continue any Loan as a LIBOR Loan despite the
fact that any such warranty or representation is untrue or incorrect;

 

(ii)                                  No Potential Event of Default or Event of
Default has occurred and is continuing or would result after giving effect to
any such Loan, or Agent or

 

46

--------------------------------------------------------------------------------


 

Requisite Lenders shall determine to make any such Loan or convert or continue
any such Loan as a LIBOR Loan despite the occurrence and continuation of any
such Potential Event of Default or Event of Default;

 

(iii)                               Company shall have performed in all material
respects all agreements and satisfied all conditions which this Agreement
provides shall be performed or satisfied by it on or before that Funding Date;

 

(iv)                              No order, judgment or decree of any court,
arbitrator or governmental authority shall purport to enjoin or restrain any
Lender from making the Loans to be made by it on that Funding Date;

 

(v)                                 The making of the Loans requested on such
Funding Date shall not violate any law including, without limitation, Regulation
U or Regulation X of the Board of Governors of the Federal Reserve System;

 

(vi)                              There shall not be pending or, to the
knowledge of Company, threatened, any action, suit, proceeding, governmental
investigation or arbitration against or affecting Company or any of its
Subsidiaries or any property of Company or any of its Subsidiaries that has not
been disclosed by Company in writing pursuant to subsection 4.6 or 5.1(x) prior
to the making of the last preceding Loans (or, in the case of the initial Loans,
prior to the execution of this Agreement), and there shall have occurred no
development not so disclosed in any such action, suit, proceeding, governmental
investigation or arbitration so disclosed, that, in either event, in the opinion
of Agent or of Requisite Lenders, would be expected to have a Material Adverse
Effect; and no injunction or other restraining order shall have been issued and
no hearing to cause an injunction or other restraining order to be issued shall
be pending or noticed with respect to any action, suit or proceeding seeking to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated by this Agreement or
the making of Loans hereunder; and

 

(vii)                           Since the Closing Date, no Material Adverse
Effect shall have occurred. Company may assume that no Lender has made such a
determination unless and until it receives written notice thereof from any
Lender.

 

3.3.  Conditions to Letters of Credit.

 

The issuance of any Letter of Credit hereunder is subject to the following
conditions precedent:

 

A.                                   On or before the date of issuance of the
initial Letter of Credit pursuant to this Agreement, each of the conditions set
forth in subsection 3.1 shall have been satisfied.

 

B.                                     On or before the date of issuance of such
Letter of Credit, Agent and the L/C Issuing Bank shall have received such
documents or information as Agent

 

47

--------------------------------------------------------------------------------


 

and the L/C Issuing Bank may reasonably require in connection with the issuance
of such Letter of Credit.

 

C.                                     On the date of issuance of such Letter of
Credit, all conditions precedent described in subsection 3.2 shall be satisfied
to the same extent as if the issuance of such Letter of Credit were the making
of a Loan and the date of issuance of such Letter of Credit were a Funding Date.

 

Section 4.  COMPANY’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce the L/C Issuing Bank to issue Letters of Credit and to induce other
Lenders to purchase participations therein, Company represents and warrants to
each Lender, on the date of this Agreement, on each Funding Date and on the date
of issuance of each Letter of Credit, that the following statements are true,
correct and complete:

 

4.1.  Organization, Powers, Good Standing, Business and Subsidiaries.

 

A.                                   Organization and Powers.  Company is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware and has all requisite corporate power and authority to own and
operate its properties, to carry on its business as now conducted and proposed
to be conducted, to enter into each Loan Document to which it is a party, to
issue and pay the Notes, and to carry out the transactions contemplated hereby
and thereby. Manufacturing is a corporation duly organized validly existing and
in good standing under the laws of New Jersey, each of IS and RS is a
corporation validly existing and in good standing under the laws of Delaware,
and each has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and proposed to be
conducted, to enter into each Loan Document to which it is a party and to carry
out the transactions contemplated thereby.

 

B.                                     Good Standing.  Each of Company,
Manufacturing, IS and RS is qualified to do business and in good standing in
every jurisdiction where it has a fee or leasehold interest in real property and
wherever necessary to carry on its present business and operations, except in
jurisdictions in which the failure to be so qualified or in good standing has
not had and will not have, individually or in the aggregate, a Material Adverse
Effect.

 

C.                                     Conduct of Business.  Manufacturing and
Company were incorporated on December 22, 1978 and June 22, 1982, respectively,
and IS and RS were each incorporated on July 18, 2000. Company, Manufacturing,
IS and RS are engaged only in the businesses and substantially similar and
related businesses in which they are engaged on the Closing Date.

 

D.                                    Subsidiaries.  All of the Subsidiaries, if
any, of each of Company, Manufacturing, IS and RS, as of the date hereof, are
identified in the Information Certificate. The capital stock of each of the
Subsidiaries identified in the Information Certificate is duly authorized,
validly issued, fully paid and nonassessable and none of such stock constitutes
Margin Stock. Each of the Subsidiaries identified on the

 

48

--------------------------------------------------------------------------------


 

Information Certificate is validly existing and in good standing under the laws
of its respective jurisdiction of incorporation and has full corporate power and
authority to own its assets and properties and to operate its business as
presently owned and conducted and is qualified to do business and in good
standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except where failure to be
so qualified or in good standing or a lack of such corporate power and authority
has not had and will not have, individually or in the aggregate, a Material
Adverse Effect. The Information Certificate correctly sets forth the ownership
interest of each of Company, Manufacturing, IS and RS in each of its
Subsidiaries, if any.

 

4.2.  Authorization of Borrowing, etc.

 

A.                                   Authorization of Borrowing.  The execution,
delivery and performance of this Agreement and the Loan Documents and the
issuance, delivery and payment of the Notes have been duly authorized by all
necessary corporate action by Company, Manufacturing, IS and RS.

 

B.                                     No Conflict.  The execution, delivery and
performance by each of Company, Manufacturing, IS and RS of the Agreement, each
Loan Document to which it is a party and the issuance, delivery and payment of
the Notes and the consummation of the transactions contemplated by the Loan
Documents do not and will not (i) violate any provision of law applicable to
Company, Manufacturing, IS or RS, the Certificate of Incorporation or Bylaws of
Company, Manufacturing, IS or RS, or any order, judgment or decree of any court
or other agency of government binding on Company, Manufacturing, IS or RS, (ii)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any Contractual Obligation of Company,
Manufacturing, IS or RS, (iii) result in or require the creation or imposition
of any Lien upon any of their properties or assets, or (iv) require any approval
of stockholders or any approval or consent of any Person under any Contractual
Obligation of Company, Manufacturing, IS or RS.

 

C.                                     Governmental Consents.  The execution,
delivery and performance by Company, Manufacturing, IS and RS of this Agreement,
the Loan Documents and the issuance, delivery and payment of the Notes and the
consummation of the transactions contemplated by the Loan Documents did not, do
not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any Federal, state or other
governmental authority or regulatory body.

 

D.                                    Binding Obligation.  Each of the Loan
Documents executed prior to the Closing Date are, and this Agreement, the other
Loan Documents, and the Notes to be executed and delivered on or after the
Closing Date, when executed and delivered will be, to the extent such persons
are a party thereto, the legally valid and binding obligations of Company,
Manufacturing, IS and RS, enforceable against Company, Manufacturing, IS and RS
in accordance with their respective terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

 

49

--------------------------------------------------------------------------------


 

The Collateral Documents, along with all action required to fully perfect
Lenders’ liens and security interests thereunder, which action has been taken or
completed create and constitute or will create and constitute, as the case may
be, valid and perfected first priority (except for Liens provided for in clauses
(i) through (ix) of the definition of “Permitted Encumbrances”) liens and
security interests in and to the collateral described therein, enforceable
against all third parties; and secure or will secure, as the case may be, the
performance and payment of the Obligations and the obligations of Manufacturing,
IS and RS under the Guaranty.

 

4.3.  Financial Condition.

 

All financial statements delivered to Agent were prepared in accordance with
GAAP and fairly present the consolidated financial position of Company,
Manufacturing, IS and RS as at the respective dates thereof and the consolidated
results of operations and cash flows of Company, Manufacturing, IS and RS for
each of the relevant periods. Except as permitted by this Agreement, none of
Company, Manufacturing, IS or RS or any of their respective Subsidiaries have
any material Contingent Obligation, contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment, which is not
reflected in the foregoing financial statements, the notes thereto, the
schedules to this Agreement or the most recent financial statements delivered
pursuant to subsection 5.1 of this Agreement except those incurred in the
ordinary course of business consistent with past practice.

 

4.4.  [Intentionally Omitted].

 

4.5.  Title to Properties; Liens.

 

Company, Manufacturing, IS and RS have good, sufficient and legal title to all
their respective properties and assets reflected in the most recent consolidated
balance sheet referred to in subsection 4.3 or in the most recent financial
statements delivered pursuant to subsection 5.1 of this Agreement, except for
assets acquired or disposed of in the ordinary course of business since the date
of such consolidated balance sheet. Except for Permitted Encumbrances, all such
properties and assets are free and clear of Liens.

 

The Information Certificate contains a complete and accurate list of the street
addresses for all real property owned in fee by Company, Manufacturing, IS or RS
on the Closing Date with the name of such owner indicated for each such
property. The Information Certificate contains a complete and accurate list of
the street addresses for all real properties leased by Company, Manufacturing,
IS or RS as tenant on the Closing Date, with the name of such lessee indicated
for each such property.

 

4.6.  Litigation; Adverse Facts.

 

There is no action, suit, proceeding, governmental investigation or arbitration
(whether or not purportedly on behalf of Company, Manufacturing, IS, RS or any
of their respective Subsidiaries) at law or in equity or before or by any
Federal, state, municipal or other governmental department, commission, board,
bureau, agency or

 

50

--------------------------------------------------------------------------------


 

instrumentality, domestic or foreign, pending or, to the knowledge of Company,
Manufacturing, IS or RS threatened against or affecting Manufacturing, Company,
IS or RS or any property of Company, Manufacturing, IS or RS which, individually
or in the aggregate, could reasonably be expected to (i) as of the Closing Date,
except as set forth on Schedule 4.6 annexed hereto, result in liability in
excess of $100,000 and (ii) thereafter result in a Material Adverse Effect. None
of Company, Manufacturing, IS, RS or any of their respective Subsidiaries’ is
(i) in violation of any applicable law that, individually or in the aggregate,
has had, or could reasonably be expected to result in, a Material Adverse Effect
or (ii) subject to or in default with respect to any final judgment, writ,
injunction, decree, rule or regulation of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
has had, or could reasonably be expected to result in, a Material Adverse
Effect.

 

4.7.  Payment of Taxes.

 

Except to the extent permitted by subsection 5.3, all tax returns and reports of
Company, Manufacturing, IS, RS and each of their respective Subsidiaries
required to be filed by any of them have been timely filed, and all taxes,
assessments, fees and other governmental charges upon Company, Manufacturing,
IS, RS and each of their respective Subsidiaries and upon their respective
properties, assets, income and franchises which are due and payable have been
paid when due and payable. Except as set forth on the Information Certificate,
Company knows of no proposed tax assessment against Company, Manufacturing, IS,
RS or any of their respective Subsidiaries which is not being actively contested
by Company or such Subsidiary in good faith and by appropriate proceedings and
as to which adequate reserves have not been established; provided that the
adequacy of such reserves shall be subject to the sole discretion of Agent.
Company does not intend to treat the Loans, Letters of Credit and/or related
transactions hereunder as being a “reportable transaction” (within the meaning
of Treasury Regulation Section 1.6011-4).

 

4.8.  Materially Adverse Agreements; Performance.

 

A.                                   Agreements.  None of Manufacturing,
Company, IS, RS or any of their respective Subsidiaries is a party to or is
subject to any material agreement or instrument or charter or other internal
restriction which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

B.                                     Performance.  None of Manufacturing,
Company, IS, RS or any of their respective Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Contractual Obligation of Manufacturing, Company,
IS, RS or any of their respective Subsidiaries, and no condition exists which,
with the giving of notice or the lapse of time or both, would constitute such a
default, except where the consequences, direct or indirect, of such default or
defaults, if any, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

51

--------------------------------------------------------------------------------


 

4.9.  Governmental Regulation.

 

None of Manufacturing, Company, IS, RS or any of their respective Subsidiaries
is subject to regulation under the Public Utility Holding Company Act of 1935,
the Federal Power Act, the Interstate Commerce Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.

 

4.10.  [Intentionally Omitted].

 

4.11.  Employee Benefit Plans.

 

A.                                   Company and each of its ERISA Affiliates
are in material compliance with all applicable provisions and requirements of
ERISA and the regulations and published interpretations thereunder with respect
to each Employee Benefit Plan, and have performed all their material obligations
under each Employee Benefit Plan.

 

B.                                     No ERISA Event has occurred or is
reasonably expected to occur except ERISA Events that, individually or in the
aggregate, could not reasonably be expected to result in a liability of Company
or any of its ERISA Affiliates in excess of $250,000.

 

C.                                     Except to the extent required under
Section 4980B of the Internal Revenue Code, no Employee Benefit Plan provides
health or welfare benefits (through the purchase of insurance or otherwise) for
any retired or former employees of Company or any of its ERISA Affiliates.

 

D.                                    As of the most recent valuation date for
any Pension Plan, the amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), does not exceed $250,000.

 

4.12.  Disclosure.

 

No representation or warranty of Manufacturing, Company, IS or RS contained in
this Agreement, Information Certificate, or any other Loan Document, certificate
or written statement furnished to Lenders by or on behalf of Manufacturing,
Company, IS or RS for use in connection with the transactions contemplated by
this Agreement contains any untrue statement of a material fact or omits to
state a material fact (known to Manufacturing, Company, IS or RS in the case of
any document not furnished by it) necessary in order to make the statements
contained herein or therein not misleading. The projections contained in such
materials are based upon good faith estimates and assumptions believed by
Company to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results. There is no fact known to Company,

 

52

--------------------------------------------------------------------------------


 

Manufacturing, IS or RS (other than matters of a general economic nature) which,
individually or in the aggregate, is reasonably likely to have a Material
Adverse Effect, which has not been disclosed herein or in such other documents
certificates and statements furnished to Lenders for use in connection with the
transactions contemplated hereby.

 

4.13.  Security Interests.

 

The Liens granted to Agent on behalf of Lenders by Company, Manufacturing, IS
and RS pursuant to the Collateral Documents are perfected first priority Liens
(except as set forth in subsection 2.10 hereof or in Section 24 of the
Information Certificate) in the Collateral described therein including the
proceeds and products thereof.

 

4.14.  Environmental Protection.

 

Except as set forth in the Information Certificate:

 

(i)                                     the operations of Company and each of
its Subsidiaries (including, without limitation, all operations and conditions
at or in the Facilities) comply in all material respects with all Environmental
Laws;

 

(ii)                                  Company and each of its Subsidiaries have
obtained all Governmental Authorizations under Environmental Laws necessary to
their respective operations, and all such Governmental Authorizations are in
good standing, and Company and each of its Subsidiaries are in compliance with
all material terms and conditions of such Governmental Authorizations;

 

(iii)                               neither Company nor any of its Subsidiaries
has received (a) any notice or claim to the effect that it is or may be liable
to any Person as a result of or in connection with any Hazardous Materials or
(b) any letter or request for information under Section 104 of the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9604) or
comparable state laws, and, to the best of Company’s knowledge, none of the
operations of Company or any of its Subsidiaries is the subject of any federal
or state investigation relating to or in connection with any Hazardous Materials
at any Facility or at any other location;

 

(iv)                              none of the operations of Company or any of
its Subsidiaries is subject to any judicial or administrative proceeding
alleging the violation of or liability under any Environmental Laws which if
adversely determined is reasonably likely to have a Material Adverse Effect,
individually or in the aggregate;

 

(v)                                 neither Company nor any of its Subsidiaries
nor any of their respective Facilities or operations are subject to any
outstanding written order or agreement with any governmental authority or
private party relating to (a) any Environmental Laws or (b) any Environmental
Claims;

 

53

--------------------------------------------------------------------------------


 

(vi)                              neither Company nor any of its Subsidiaries
has any contingent liability in connection with any Release of any Hazardous
Materials by Company or any of its Subsidiaries;

 

(vii)         neither company nor any of its Subsidiaries nor, to the best
knowledge of Company, any predecessor of Company or any of its Subsidiaries has
filed any notice under any Environmental Law indicating past or present
treatment or Release of Hazardous Materials at any Facility, and none of
Company’s or any of its Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of any hazardous waste, as
defined under 42 U.S.C. §6903(5), any hazardous substances as defined by 42
U.S.C. §9601(14), any pollutant or contaminant as defined by 42 U.S.C. §9601(33)
or any toxic substances, oil or hazardous materials or other chemicals or
substances regulated by any Environmental Laws or any state equivalent of any of
the foregoing;

 

(viii)        no Hazardous Materials exist on, under or about any Facility in a
manner that has a reasonable possibility of giving rise to an Environmental
Claim having a Material Adverse Effect, and neither Company nor any of its
Subsidiaries has filed any notice or report of a Release of any Hazardous
Materials that has a reasonable possibility of giving rise to an Environmental
Claim, individually or in the aggregate, having a Material Adverse Effect;

 

(ix)                                neither Company nor any of its Subsid iaries
nor, to the best knowledge of Company, any of their respective predecessors has
disposed of any Hazardous Materials in a manner that has a reasonable
possibility of giving rise to an Environmental Claim, individually or in the
aggregate, having a Material Adverse Effect;

 

(x)                                   no underground storage tanks or surface
impoundments are on or at any Facility; and

 

(xi)                                no Lien in favor of any Person relating to
or in connection with any Environmental Claim has been filed or has been
attached to any Facility.

 

4.15.  Employee Matters.

 

There is no strike or work stoppage in existence or threatened involving Company
or any of its Subsidiaries that, individually or in the aggregate, may have a
Material Adverse Effect.

 

4.16.  Use of Proceeds.

 

The proceeds of the Loans shall be used solely as follows:  (a) to refinance or
make payments on existing Indebtedness of Company under the Existing Credit
Agreement; (b) to fund working capital in the ordinary course of Company’s
business; (c) to fund capital expenditures; (d) to make payments and
distributions permitted hereunder; and (e) for other general corporate purposes.

 

54

--------------------------------------------------------------------------------


 

4.17.  Foreign Assets Control Regulations, Etc.

 

None of the requesting or borrowing of the Loans, the requesting or issuance,
extension or renewal of any Letters of Credit or the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as
amended) (the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)).  Furthermore, neither Company nor
any of its Subsidiaries or other Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person”.

 

Section 5.  COMPANY’S AFFIRMATIVE COVENANTS

 

Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations and the cancellation or expiration of all Letters of Credit, unless
Requisite Lenders shall otherwise give prior written consent, Company shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.

 

5.1.  Financial Statements and Other Reports.

 

Company will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP.
Company will deliver to Agent and Lenders:

 

(i)                                     Borrowing Base Certificates.  If Company
has Excess Availability of less than (i) $10,000,000 prior to the Accordion
Activation and (ii) $12,500,000 following the Accordion Activation, in each case
prior to 2:00 p.m. (Boston time) on each Tuesday, a borrowing base certificate,
in form and detail acceptable to Agent, as of the close of Company’s business on
the immediately preceding Saturday; or if Company has Excess Availability of (i)
$10,000,000 or more prior to the Accordion Activation and (ii) $12,500,000 or
more following the Accordion Activation, in each case prior to 2 (Boston time)
on the third Business Day of any fiscal month, a borrowing base certificate, in
form and detail acceptable to Agent, as of the close of Company’s business on
the last day of the immediately preceding fiscal month;

 

55

--------------------------------------------------------------------------------


 

(ii)                                  Monthly Reports.  As soon as available,
but in no event later than ten (10) days after and as of the last day of each
fiscal month, store activity reports which set forth a listing of all retail
stores opened or closed during such month, together with the addresses of such
stores, as well as the total number of retail stores in operation during such
month, agings of accounts receivable and accounts payable, a perpetual stock
ledger report, and such other reports and materials as Agent may reasonably
request from time to time, all in form and detail acceptable to Agent;

 

(iii)                               Monthly Financials.  As soon as available
and in any event within 30 days after the end of each fiscal month ending after
the Closing Date, the consolidated balance sheets of Company and its
Subsidiaries as at the end of such fiscal month and the related consolidated
statements of income, stockholders’ equity and cash flows of Company and its
Subsidiaries for such fiscal month and for the period from the beginning of the
then current fiscal year to the end of such fiscal month, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous fiscal year, all in reasonable detail and certified by a senior
financial officer of Company that they fairly present the financial condition of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments;

 

(iv)                              Quarterly Financials.  As soon as available
and in any event within 45 days after the end of each fiscal quarter of each
fiscal year, the 10Q report filed with the SEC and the consolidated balance
sheets of Company and its Subsidiaries as at the end of such fiscal quarter and
the related consolidated statements of income, stockholders’ equity and cash
flows of Company and its Subsidiaries for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous fiscal year, all in
reasonable detail and certified by the senior financial officer of Company that
they fairly present the financial condition of Company and its Subsidiaries as
at the dates indicated and the results of their operations and their cash flows
for the periods indicated, subject to changes resulting from audit and normal
year-end adjustments;

 

(v)                                 Year-End Financials.  As soon as available
and in any event within 90 days after the end of each fiscal year, (a) the 10K
report filed with the SEC, and the consolidated balance sheets of Company and
its Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income, stockholders’ equity and cash flows of Company and its
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the corresponding figures for the previous fiscal year, all in reasonable
detail and certified by the senior financial officer of Company that they fairly
present the financial condition of Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, (b) a list of all liabilities

 

56

--------------------------------------------------------------------------------


 

of Manufacturing as at the end of such fiscal year, setting forth in each case
in comparative form the corresponding figures for the previous fiscal year, all
in reasonable detail and certified by the senior financial officer of Company
that they fairly present the liabilities of Manufacturing as at the dates
indicated, and (c) in the case of such consolidated financial statements
described in clause (a) above, a report thereon of independent certified public
accountants of recognized national standing selected by Company and reasonably
satisfactory to Agent, which report shall be unqualified, shall express no
doubts about the ability of Company and its Subsidiaries to continue as a going
concern, and shall state that such consolidated financial statements fairly
present the consolidated financial position of Company and its Subsidiaries as
at the dates indicated and the results of their operations and their cash flows
for the periods indicated in conformity with GAAP applied on a basis consistent
with prior years (except as otherwise disclosed in such financial statements)
and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;

 

(vi)                              Officers’ and Compliance Certificates.

 

(a)                                  Together with each delivery of financial
statements of Company and its Subsidiaries pursuant to subdivisions (i), (ii)
and (iii) above, a certificate, executed by an officer of Company, stating that
the signers have reviewed the terms of this Agreement and have made, or caused
to be made under their supervision, a review in reasonable detail of the
transactions and condition of Company and its Subsidiaries during the accounting
period covered by such financial statements and that such review has not
disclosed the existence during or at the end of such accounting period, and that
the signers do not have knowledge of the existence as at the date of such
certificate, of any condition or event that constitutes an Event of Default or
Potential Event of Default, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
Company has taken, is taking and proposes to take with respect thereto; and (b)
together with each delivery of financial statements of Company and its
Subsidiaries pursuant to subdivisions (iv) or (v) above, a certificate, executed
by an officer of the Company demonstrating in reasonable detail compliance
during and at the end of the applicable accounting periods with the restrictions
contained in subsection 6.6 if applicable for any such period;

 

(vii)                           Reconciliation Statements.  If, as a result of
any change in accounting principles and policies from those used in the
preparation of the audited financial statements referred to in subsection 4.3,
the consolidated financial statements of Company and its Subsidiaries delivered
pursuant to subdivisions (iii), (iv), (v) or (xv) of this subsection 5.1 will
differ in any material respect from the consolidated financial statements that
would have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then, if requested by Agent, (a)
together with the first delivery of financial statements pursuant to subdivision
(iii), (iv), (v) or (xv) of this subsection 5.1 following such change,
consolidated financial statements of

 

57

--------------------------------------------------------------------------------


 

Company and its Subsidiaries for (y) the current fiscal year to the effective
date of such change and (z) the two full fiscal years immediately preceding the
fiscal year in which such change is made, in each case prepared on a pro forma
basis as if such change had been in effect during such periods, and (b) together
with each delivery of financial statements pursuant to subdivision (iii), (iv),
(v) or (xv) of this subsection 5.1 following such change, a written statement of
the chief accounting officer or senior financial officer of Company setting
forth the differences which would have resulted if such financial statements had
been prepared without giving effect to such change;

 

(viii)                        Accountants’ Certification.  Together with each
delivery of consolidated financial statements of Company and its Subsidiaries
pursuant to subdivision (v) above, a written statement by the independent
certified public accountants giving the report thereon (a) stating that their
audit examination has included a review of the terms of this Agreement and the
other Loan Documents as they relate to accounting matters, (b) stating whether,
in connection with their audit examination, any condition or event that
constitutes an Event of Default or Potential Event of Default has come to their
attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof; provided that such
accountants shall not be liable by reason of any failure to obtain knowledge of
any such Event of Default or Potential Event of Default that would not be
disclosed in the course of their audit examination, and (c) stating that based
on their audit examination nothing has come to their attention that causes them
to believe either or both that the information contained in the certificates
delivered therewith pursuant to subdivision (vi) above is not correct or that
the matters set forth in the Compliance Certificates delivered therewith
pursuant to clause (b) of subdivision (vi) above for the applicable fiscal year
are not stated in accordance with the terms of this Agreement;

 

(ix)                                Accountants’ Reports.  Promptly upon receipt
thereof (unless restricted by applicable professional standards), copies of all
reports submitted to Company by independent certified public accountants in
connection with each annual, interim or special audit of the financial
statements of Company and its Subsidiaries made by such accountants, including,
without limitation, any comment letter submitted by such accountants to
management in connection with their annual audit;

 

(x)                                   SEC Filings and Press Releases.  Promptly
upon their becoming available, copies of (a) all financial statements, reports,
notices and proxy statements sent or made available generally by Company to its
security holders or by any Subsidiary of Company to its security holders other
than Company or another Subsidiary of Company, (b) all regular and periodic
reports and all registration statements (other than on Form S-8 or a similar
form) and prospectuses, if any, filed by Company or any of its Subsidiaries with
any securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, and (c) all press releases and
other statements made available generally by Company or any of its Subsidiaries
to the

 

58

--------------------------------------------------------------------------------


 

public concerning material developments in the business of Company or any of its
Subsidiaries;

 

(xi)                                Events of Default, etc.  Promptly upon any
officer of Company obtaining knowledge (a) of any condition or event that
constitutes an Event of Default or Potential Event of Default, or becoming aware
that any Lender has given any notice or taken any other action with respect to a
claimed Event of Default or Potential Event of Default, (b) that any Person has
given any notice to Company or any of its Subsidiaries or taken any other action
with respect to a claimed default or event or condition of the type referred to
in subsection 7.2, (c) of any condition or event that would be required to be
disclosed in a current report filed by Company with the Securities and Exchange
Commission on Form 8-K (Items 1, 2, 4, 5 and 6 of such Form as in effect on the
date hereof) if Company were required to file such reports under the Exchange
Act, or (d) of the occurrence of any event or change that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect, an
officers’ Certificate specifying the nature and period of existence of such
condition, event or change, or specifying the notice given or action taken by
any such Person and the nature of such claimed Event of Default, Potential Event
of Default, default, event or condition, and what action Company has taken, is
taking and proposes to take with respect thereto;

 

(xii)                             Litigation.  (a) Promptly upon any officer of
Company obtaining knowledge of the institution of, or nonfrivolous threat of,
any action, suit, proceeding, governmental investigation or arbitration against
or affecting Company or any of its Subsidiaries or any property of Company or
any of its Subsidiaries (collectively, “Proceedings”) seeking no less than
$500,000, written notice thereof together with such other information as may be
reasonably available to Company to enable Lenders and their counsel to evaluate
such matters;

 

(xiii)                          ERISA Events.  Promptly upon becoming aware of
the occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action Company or any of its ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto;

 

(xiv)                         ERISA Notices.  With reasonable promptness, copies
of (a) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by Company or any of its ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (b) all notices received by
Company or any of its ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (c) such other documents or governmental reports
or filings relating to any Employee Benefit Plan as Agent shall reasonably
request;

 

59

--------------------------------------------------------------------------------


 

(xv)                            Financial Plans.  (A) As soon as practicable and
in any event within 30 days after the end of each fiscal year of Company, a
consolidated plan and financial forecast for the next succeeding fiscal year of
Company and its Subsidiaries, including, without limitation, (1) a forecasted
consolidated balance sheet, statement of income and statement of cash flows for
such fiscal year, (2) forecasted consolidated balance sheets, statements of
income and statements of cash flows of Company and its Subsidiaries for each
fiscal month of such fiscal year and (B) as soon as practicable, all material
amendments, updates and revisions, if any, to the information provided pursuant
to clause A above;

 

(xvi)                         Environmental Audits and Reports.  As soon as
practicable following receipt thereof, copies of all environmental audits and
reports, whether prepared by personnel of Company or any of its Subsidiaries or
by independent consultants, with respect to significant environmental matters at
any Facility or which relate to an Environmental Claim which could result in a
Material Adverse Effect;

 

(xvii)                      Board of Directors.  With reasonable promptness,
written notice of any change in the Board of Directors of Company or any of its
Subsidiaries;

 

(xviii)                   Other Information.  With reasonable promptness, such
other information and data with respect to Company or any of its Subsidiaries as
from time to time may be reasonably requested by any Lender.

 

5.2.  Corporate Existence, etc.

 

Company will at all times preserve and keep in full force and effect its
corporate existence and rights and franchises material to its business and those
of each of its Subsidiaries; provided, however, that the corporate existence of
any such Subsidiary of Company (other than Manufacturing, RS and IS) may be
terminated if such termination is in the best interest of its parent and is not
disadvantageous to the holder of any Note. Company will provide Lenders with a
complete and correct list of its direct and indirect Subsidiaries on the Closing
Date and on the first date financial statements are required to be delivered
pursuant to subsection 5.1(iv) after the occurrence of any change in such list
from the form most recently delivered to Lenders.

 

5.3.  Payment of Taxes and Claims; Tax Consolidation.

 

Company will, and will cause each of its Subsidiaries to, pay all taxes,
assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty accrues thereon, and all claims (including,
without limitation, claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such charge or claim
need be paid if being contested in good faith by appropriate proceedings
promptly

 

60

--------------------------------------------------------------------------------


 

instituted and diligently conducted and if such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor.

 

5.4.  Equal Security for Loans and Notes; No Further Negative Pledges.

 

A.                                   If Company or any of its Subsidiaries shall
create or assume any Lien upon any of its property or assets, whether now owned
or hereafter acquired, other than Liens excepted by the provisions of
subsection 6.2 (unless prior written consent to the creation or assumption
thereof shall have been obtained from Agent and Requisite Lenders), it shall
make or cause to be made concurrently therewith effective provision whereby the
Loans and the Notes will be secured by such Lien equally and ratably with any
and all other Indebtedness thereby secured as long as any such other
Indebtedness shall be so secured; provided that this covenant shall not be
construed as consent by Requisite Lenders to any violation of the provisions of
subsection 6.2.

 

B.                                     Except with respect to specific property
encumbered to secure payment of particular Indebtedness, neither Company nor any
of its Subsidiaries shall enter into any agreement (other than the Loan
Documents) prohibiting the creation or assumption of any Lien upon its
properties or assets, whether now owned or hereafter acquired.

 

5.5.  Maintenance of Properties; Insurance.

 

Company will maintain or cause to be maintained in good repair, working order
and condition all material properties used or reasonably determined to be useful
in the business of Company and its Subsidiaries and from time to time will make
or cause to be made all appropriate repairs, renewals and replacements thereof.
Company will maintain or cause to be maintained, with financially sound and
reputable insurers, insurance with respect to its properties and business and
the properties and business of its Subsidiaries against loss or damage of the
kinds customarily insured against by corporations of established reputation
engaged in the same type or similar businesses and similarly situated, of such
types and in such amounts as are customarily carried under similar circumstances
by such other corporations; provided that the amount of coverage of such
insurance shall not be less than the amount of insurance maintained on the
Closing Date and the ratings of insurers issuing such insurance as set forth in
“Best’s Insurance Guide” shall be the same or better than the ratings of the
insurers providing such insurance on the Closing Date.

 

5.6.  Inspection.

 

Company will permit any authorized representatives designated by Agent, at the
expense of Company, to visit and inspect any of the properties of Company or any
of its Subsidiaries, including its financial and accounting records, and to make
copies and take extracts therefrom, and to discuss its and their affairs,
finances and accounts with its or their officers and independent public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours and as often as may be reasonably requested.

 

61

--------------------------------------------------------------------------------


 

5.7.  Compliance with Laws, etc.

 

Company shall, and shall cause each of its Subsidiaries to, comply with the
requirements of all applicable laws, rules, regulations and orders of any
governmental authority, noncompliance with which is reasonably likely to cause a
Material Adverse Effect.

 

5.8.  Collateral Documents: Further Assurances.

 

A.                                   As soon as practicable, but in no event
more than the number of days specified below from the Closing Date, Company
shall provide to Agent, at Company’s sole cost and expense, in form and
substance satisfactory to Agent, the following:

 

(i)                                     within 60 days, an agreement with
Company’s credit card processor(s); and

 

(ii)                                  within 120 days, landlord lien waivers or
functional equivalent (it being agreed by the parties hereto that landlord lien
waiver language in form substantially similar to the language set forth on
Exhibit VII annexed hereto shall be deemed acceptable by Agent) from all
landlords of any location where Collateral is maintained and which jurisdiction
has a statutory landlord’s lien, failing which the Current Asset Borrowing Base
shall be reducing by two (2) months’ rent for each location with respect to
which a waiver is not so provided.

 

B.                                     As soon as practicable, but in no event
more than 120 days from the date on which Company enters into any new depository
arrangements with a financial institution which will act as a local depository
with respect to non-credit card sales at two (2) or more retail stores, a
triparty agreement with such financial institution.

 

C.                                     Company from time to time shall or shall
cause Manufacturing, IS and RS to execute, deliver, record, register and file
all such notices, statements and other documents and take such other steps,
including but not limited to the amendment of the Collateral Documents and any
financing statements prepared thereunder, as may be reasonably necessary or
advisable, or that Agent may reasonably request, to render fully valid and
enforceable under all applicable laws, the rights, liens and priorities of Agent
on behalf of Lenders with respect to all security from time to time furnished
under this Agreement or the Collateral Documents or intended to be so furnished
in each case in such form and at such times as shall be reasonably satisfactory
to Agent.

 

5.9.  Environmental Disclosure and Inspection.

 

A.                                   Company shall, and shall cause each of its
Subsidiaries to, exercise all due diligence in order to comply and cause (i) all
tenants under any leases or occupancy agreements affecting any portion of the
Facilities and (ii) all other Persons on or occupying such property, to comply
with all Environmental Laws, except where failure to comply could not have a
Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

B.                                     Company agrees that Agent on behalf of
Lenders may, from time to time and in its sole and absolute discretion, retain,
at Company’s expense, an independent professional consultant to review any
report relating to Hazardous Materials prepared by or for Company and to conduct
its own investigation of any Facility currently owned, leased, operated or used
by Company or any of its Subsidiaries, and Company agrees to use its best
efforts to obtain permission for Agent’s professional consultant to conduct its
own investigation of any Facility previously owned, leased, operated or used by
Company or any of its Subsidiaries. Company hereby grants to Agent and its
agents, employees, consultants and contractors the right to enter into or on to
the Facilities currently owned, leased, operated or used by Company or any of
its Subsidiaries to perform such tests on such property as are reasonably
necessary to conduct such a review and/or investigation. Any such investigation
of any Facility shall be conducted, unless otherwise agreed to by Company and
Agent, during normal business hours and, to the extent reasonably practicable,
shall be conducted so as not to interfere with the ongoing operations at any
such Facility or to cause any damage or loss to any property at such Facility.
Company and Agent hereby acknowledge and agree that any report of any
investigation conducted at the request of Agent pursuant to this subsection 5.9B
will be obtained and shall be used by Agent and Lenders for the purposes of
Lenders’ internal credit decisions, to monitor and police the Loans and to
protect the security interests created by the Loan Documents. Agent agrees to
deliver a copy of any such report to Company with the understanding that Company
acknowledges and agrees that (i) it will indemnify and hold harmless Agent and
each Lender from any costs, losses or liabilities relating to Company’s use of
or reliance on such report, (ii) neither Agent nor any Lender makes any
representation or warranty with respect to such report, and (iii) by delivering
such report to Company, neither Agent nor any Lender is requiring or
recommending the implementation of any suggestions or recommendations contained
in such report.

 

C.                                     Promptly after it becomes aware of any of
any of the following, Company shall advise Lenders in writing and in reasonable
detail of (i) any Release of any Hazardous Materials required to be reported to
any federal, state or local governmental or regulatory agency under any
applicable Environmental Laws, (ii) any and all written communications with
respect to any Environmental Claims that have a reasonable possibility of giving
rise to a Material Adverse Effect or with respect to any Release of Hazardous
Materials required to be reported to any federal, state or local governmental or
regulatory agency, (iii) any remedial action taken by Company or any other
Person in response to (x) any Hazardous Materials on, under or about any
Facility, the existence of which has a reasonable possibility of resulting in an
Environmental Claim having a Material Adverse Effect, or (y) any Environmental
Claim that could have a Material Adverse Effect, (iv) Company’s discovery of any
occurrence or condition on any real property adjoining or in the vicinity of any
Facility that could cause such Facility or any part thereof to be subject to any
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws, and (v) any request for information from any
governmental agency that suggests such agency is investigating whether Company
or any of its Subsidiaries may be potentially responsible for a Release of
Hazardous Materials. Company shall promptly deliver to Lenders a copy of (a) any
environmental reports prepared by or for the Company or any of its Subsidiaries

 

63

--------------------------------------------------------------------------------


 

regarding a groundwater investigation at 500 Hanover Pike, Hampstead, Maryland,
completed on or about August 31, 1995, and any subsequent environmental reports
related to the groundwater at such site, and (b) any Complaint filed by the
Company or any of its Subsidiaries against any party alleged to be liable for
any costs of remediation at such site.

 

D.                                    Company shall promptly notify Lenders of
(i) any proposed acquisition of stock, assets, or property by Company or any of
its Subsidiaries that could reasonably be expected to expose Company or any of
its Subsidiaries to, or result in, Environmental Claims that could have a
Material Adverse Effect or that could reasonably be expected to have a material
adverse effect on any Governmental Authorization then held by Company or any of
its Subsidiaries and (ii) any proposed action to be taken by Company or any of
its Subsidiaries to commence manufacturing, industrial or other operations that
could reasonably be expected to subject Company or any of its Subsidiaries to
additional laws, rules or regulations, including, without limitation, laws,
rules and regulations requiring additional environmental permits or licenses.

 

E.                                      Company shall, at its own expense,
provide copies of such documents or information as Agent may reasonably request
in relation to any matters disclosed pursuant to this subsection 5.9.

 

5.10.  Company’s Remedial Action Regarding Hazardous Materials.

 

Company shall promptly take, and shall cause each of its Subsidiaries promptly
to take, any and all necessary remedial action in connection with the presence,
storage, use, disposal, transportation or Release of any Hazardous Materials on,
under or about any Facility in order to comply with all applicable Environmental
Laws and Governmental Authorizations, except where failure to comply could not
have a Material Adverse Effect. In the event Company or any of its Subsidiaries
undertakes any remedial action with respect to any Hazardous Materials on, under
or about any Facility, Company or such Subsidiary shall conduct and complete
such remedial action in compliance with all applicable Environmental Laws, and
in accordance with the policies, orders and directives of all federal, state and
local governmental authorities except when, and only to the extent that,
Company’s or such Subsidiary’s liability for such presence, storage, use,
disposal, transportation or discharge of any Hazardous Materials is being
contested in good faith by Company or such Subsidiary.

 

5.11.  Environmental Indemnity.

 

Company shall fully and promptly pay, perform, discharge, defend, indemnify and
hold harmless each Indemnitee from and against any action, suit, proceeding,
claim or loss suffered or incurred by that Indemnitee under or on account of any
Environmental Laws or Release of any Hazardous Materials relating to any
Facility or any action or failure to act by Company or any of its Subsidiaries
with respect to such Environmental Laws or Release.

 

64

--------------------------------------------------------------------------------


 

5.12.  Additional Subsidiaries.

 

A.                                   If, after the Closing Date, Company creates
or acquires, either directly or indirectly, any Subsidiary, Company will
promptly notify Agent of such creation or acquisition, as the case may be, and
contemporaneously with the formation of such Subsidiary, Company shall take all
other action required by this subsection 5.12.

 

B.                                     Company will cause each Subsidiary
(including any Subsidiary which, on or after the Closing Date, becomes a
Subsidiary) created, acquired or otherwise existing, on or after the Closing
Date to promptly become a guarantor and shall cause such Subsidiary to execute
and deliver to Agent, for the benefit of Agent and the Lenders, a joinder to
each of the Guaranty and the Security Agreement and to comply with all
conditions precedent set forth therein.

 

5.13.  Appraisals.

 

Company agrees that Agent on behalf of Lenders may retain, at Company’s expense,
appraisers to conduct appraisals of any Collateral; provided, however, that
prior to the occurrence of a Potential Event of Default or Event of Default,
Company shall be responsible for the costs and expenses of no more than two (2)
appraisals per calendar year with regards to each type of Collateral.  Company
hereby grants to Agent and its agents, employees, appraisers, consultants and
contractors the right to enter into or on to the Facilities currently owned,
leased, operated or used by Company or any of its Subsidiaries to conduct such
appraisals, including, any review or investigation related thereto. Any such
review, investigation or appraisal of any Collateral shall be conducted, unless
otherwise agreed to by Company and Agent, during normal business hours and, to
the extent reasonably practicable, shall be conducted so as not to interfere
with the ongoing operations at any such Facility or to cause any damage or loss
to any property at such Facility.

 

5.14.  Use of Proceeds.

 

Company will use the proceeds of the Loans and obtain Letters of Credit solely
for the purposes set forth in subsection 4.16.

 

Section 6.  COMPANY’S NEGATIVE COVENANTS

 

Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations and the cancellation or expiration of all Letters of Credit, unless
Requisite Lenders shall otherwise give prior written consent, Company shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.

 

6.1.  Indebtedness.

 

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

 

65

--------------------------------------------------------------------------------


 

(i)                                     Company may become and remain liable
with respect to the Obligations;

 

(ii)                                  Company and its Subsidiaries may become
and remain liable with respect to Contingent Obligations permitted by
subsection 6.4 and, upon any matured obligations actually arising pursuant
thereto, the Indebtedness corresponding to the Contingent Obligation so
extinguished;

 

(iii)                               Manufacturing, IS and RS may become and
remain liable with respect to Indebtedness to Company to the extent permitted by
subsection 6.3; provided that (a) all such intercompany Indebtedness shall be
evidenced by an open promissory note, and (b) any payment by such Person under
any guaranty of the Obligations shall, by the terms of such note, result in a
pro tanto reduction of the amount of any intercompany indebtedness owed by such
Person to Company; provided further, that the parties hereby acknowledge that
Agent reserves the right to require Company and its Subsidiaries to pledge to
Agent, as security for the payment and performance of the Obligations of Company
and its Subsidiaries, any such open promissory notes representing intercompany
Indebtedness now held or hereafter acquired by Company or any of its
Subsidiaries;

 

(iv)                              Company and its Subsidiaries, as applicable,
may remain liable with respect to Existing Approved Indebtedness described in
the Information Certificate (as it may be extended, renewed or modified,
provided that such extension, renewal or modification does not increase the
principal amount of such Existing Approved Indebtedness above the amount
outstanding on the date of such extension, renewal or modification); Company may
become and remain liable with respect to Indebtedness to IS to the extent
permitted by subsection 6.3; provided that all such intercompany Indebtedness
shall be evidenced by one or more promissory notes;

 

(v)                                 Company and its Subsidiaries may become and
remain liable with respect to Permitted Acquisitions; and

 

(vi)                              Company and its Subsidiaries may become and
remain liable with respect to Indebtedness in addition to Indebtedness described
in clauses (i)-(vi) above in an aggregate principal amount not to exceed
$2,000,000 at any time outstanding.

 

6.2.  Liens and Related Matters.

 

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any property or asset of any kind (including any document or instrument in
respect of goods or accounts receivable) of Company or any of its Subsidiaries,
whether now owned or hereafter acquired, or any income or profits therefrom, or
file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income or profits under the Uniform

 

66

--------------------------------------------------------------------------------


 

Commercial Code of any State or under any similar recording or notice statute,
except Permitted Encumbrances.

 

6.3.  Investments.

 

Company will not, and will not permit any of its Subsidiaries to, directly or
indirectly make or own any Investment in any Person, except: (i) Company’s
direct Investments in IS, RS and Manufacturing; (ii) IS’s ownership of the
capital stock of RS; (iii) extensions of credit made by IS to Company; and (iv)
Investments in Permitted Acquisitions.

 

6.4.  Contingent Obligations.

 

Company will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or become or be liable with respect to any Contingent
Obligation, except:

 

(i)                                     guaranties resulting from endorsement of
negotiable instruments for collection in the ordinary course of business;

 

(ii)                                  Manufacturing, IS, and RS may become and
remain liable with respect to the Guaranty;

 

(iii)                               contingent reimbursement obligations with
respect to Letters of Credit; and

 

(iv)                              Contingent Obligations set forth on the
Information Certificate.

 

6.5.  Restricted Payments; Repurchases.

 

Company will not, and will not permit its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for dividends,
distributions or repurchases of capital stock; provided, however, any Subsidiary
of Company may declare and pay dividends to Company or any wholly owned
Subsidiary and Company or any wholly owned Subsidiary may declare and pay
dividends and/or repurchase shares of its outstanding capital stock in an
aggregate amount not to exceed $15,000,000 in any twelve month period so long as
(i) no Potential Event of Default or Event of Default exists or would exist
after giving effect to such dividend payment or share repurchase and (ii) Excess
Availability exceeds $30,000,000 both before and, on a pro forma basis, after
giving effect to such dividend payment or share repurchase.

 

6.6.  Minimum EBITDA.  For Company’s 2004 fiscal year, Company shall, as of the
last day of each fiscal month thereof, have EBITDA of not less than
$27,500,000.  In addition, in no event shall Consolidated Capital Expenditures
exceed $30,000,000 during Company’s 2004 fiscal year.  The foregoing covenants
may be adjusted upwards each subsequent fiscal year based upon Company’s
projections for the fiscal year containing that fiscal month and fiscal year,
for which projections must be

 

67

--------------------------------------------------------------------------------


 

delivered to Agent as soon as practicable, but in any event within 30 days after
the end of each fiscal year of Company. The projections shall be satisfactory to
Agent in its reasonable credit judgment.  Agent may set the minimum EBITDA level
upwards for future periods based on 85% of the expected performance set forth in
such projections delivered to Agent.  The covenants set forth in this
Section will not be applicable to Company in any fiscal month during which
Company maintains Excess Availability at all times of (i) $7,500,000 or more
prior to the Accordion Activation and (ii) $10,000,000 or more following the
Accordion Activation, provided, that in each case no Event of Default has
occurred and is continuing.

 

6.7.  Restriction on Fundamental Changes; Issuance of Preferred Stock.

 

A.                                   Subject to subsection 5.2, Company will
not, and will not permit any of its Subsidiaries to, enter into any transaction
of merger or consolidation, or liquidate, wind up or dissolve itself (or suffer
any liquidation or dissolution), or convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business, property or fixed assets outside of the
ordinary course of business, whether now owned or hereafter acquired, or acquire
by purchase or otherwise all or substantially all the business, property or
fixed assets of, or stock or other evidence of beneficial ownership of, any
Person, except:

 

(i)                                     Any Subsidiary of Company may be merged
or consolidated with or into Company, Manufacturing, IS or RS, or be liquidated,
wound up or dissolved, or all or substantially all of its business, property or
assets may be conveyed, sold, leased, transferred or otherwise disposed of, in
one transaction or a series of transactions, to Company, Manufacturing, IS or
RS;

 

(ii)                                  Company and its Subsidiaries may sell or
otherwise dispose of any of their assets outside of the ordinary course of
business; provided (a) that any such sale or other disposition is made for the
fair market value of such assets, and (b) that not more than $250,000 in fair
market value of assets (excluding inventory) may be sold or otherwise disposed
of in any one transaction or series of related transactions and not more than
$500,000 in fair market value-of assets (excluding inventory) in the aggregate
may be sold or otherwise disposed of in any fiscal year of Company, provided,
however, that all net proceeds of any such sale or disposition shall be
immediately turned over to Agent to be applied to reduce the Obligations as it
sees fit, and (c) Company may franchise or otherwise sell all or substantially
all of the assets of up to five (5) retail stores per calendar year upon at
least five (5) days prior written notice received by Agent in connection with
each such franchise or sale, on the condition that all net proceeds of each such
franchise or sale shall be, upon Company’s receipt, deposited into the Cash
Collateral Account; and

 

(iii)                               Company and its Subsidiaries may acquire
leasehold interests in connection with the opening of new stores subject to the
terms of subsection 6.10.

 

68

--------------------------------------------------------------------------------


 

B.                                     Company will not, and will not permit any
of its Subsidiaries to, issue any preferred stock, except pursuant to a stock
rights plan applicable to all shareholders.

 

6.8.  Conduct of Business.

 

Company will not engage in any business other than the business engaged in by
Company, Manufacturing, IS, or RS on the date hereof, substantially similar or
related businesses and other lines of business consented to by Agent and
Requisite Lenders. Company will not permit Manufacturing, IS, and RS to engage
in any business other than the business engaged in by Manufacturing, IS and RS
on the date hereof or substantially similar or related businesses, or to sell or
dispose of its products in any manner different from the manner in which
Manufacturing, IS, or RS sold or disposed of its products on the date hereof.
Company will not form, create, or take any interest in, any Subsidiary other
than those Subsidiaries listed in the Information Certificate.

 

6.9.  [Intentionally Omitted].

 

6.10.  Sales and Lease-Backs.

 

Except in connection with a Permitted Acquisition, Company will not, and will
not permit any of its Subsidiaries to, directly or indirectly, become or remain
liable as lessee or as guarantor or other surety with respect to any lease,
whether an Operating Lease or a Capital Lease, of any property (whether real or
personal or mixed) whether now owned or hereafter acquired, (i) which Company or
any of its Subsidiaries has sold or transferred or is to sell or transfer to any
other Person; or (ii) which Company or any such Subsidiary intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by Company or any such Subsidiary to any Person in
connection with such lease.

 

6.11.  Sale or Discount of Receivables.

 

Company will not, and will not permit any of its Subsidiaries, without the prior
written consent of the Agent, to, directly or indirectly, sell with recourse or,
so long as no Potential Event of Default or Event of Default has occurred and is
continuing, with or without recourse, or discount or otherwise sell for less
than the face value thereof, any of its notes or accounts receivable, provided
that all proceeds permitted hereunder shall be immediately turned over to Agent
to be applied to the Obligations as it sees fit; provided, however, this
Section 6.11 shall not prohibit Company from establishing a credit card
affiliation program on a non-recourse basis pursuant to which receivables may be
generated for the benefit of Company and sold and/or assigned through a credit
card securitization program, all of the terms and conditions of which are
acceptable to Agent.

 

6.12.  Transactions with Shareholders and Affiliates.

 

Company will not, and will not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with

 

69

--------------------------------------------------------------------------------


 

any holder of 10% or more of any class of equity Securities of Company, or with
any Affiliate of Company or of any such holder, on terms which in the sole
discretion of the Board of Directors of Company (such discretion, however, to be
exercised in good faith and evidenced by a resolution) are less favorable to
Company or that Subsidiary, as the case may be, than those which might be
obtained at the time from Persons who are not such a holder or Affiliate;
provided that the foregoing restriction shall not apply to any transaction
between Company and any of its wholly-owned Subsidiaries or between any of its
wholly-owned Subsidiaries.

 

6.13. Disposal of Subsidiary Stock.

 

Company will not:

 

(i)                                     directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any shares of capital stock or other
equity Securities of (or warrants, rights or options to acquire shares or other
equity Securities of) any of its Subsidiaries, except to qualify directors if
required by applicable law; or

 

(ii)                                  permit any of its Subsidiaries directly or
indirectly to sell, assign, pledge or otherwise encumber or dispose of any
shares of capital stock or other Securities (or warrants, rights or options to
acquire shares or other Securities) of such Subsidiary, except to Company,
another Subsidiary of Company or to qualify directors if required by applicable
law.

 

Section 7.  EVENTS OF DEFAULT

 

If any of the following conditions or events (“Events of Default”) shall occur
and be continuing:

 

7.1.  Failure to Make Payments When Due.

 

Failure to pay any installment of principal of any Loan when due, whether at
stated maturity, by acceleration, by mandatory prepayment or otherwise; failure
to pay when due any amount payable in reimbursement of the L/C Issuing Bank in
respect of a drawing under a Letter of Credit; or failure to pay when due any
interest on any Loan or any other amount due under this Agreement; or

 

7.2.  Default in Other Agreements.

 

Failure of Company or any of its Subsidiaries to pay when due or any default in
the payment when due of any principal or interest on any other Indebtedness in
an aggregate principal amount of $100,000 or more or in the payment when due of
any Contingent Obligation in an aggregate principal amount of $100,000 or more,
in each case beyond any period of grace provided; or breach or default with
respect to any other material term of any evidence of any other Indebtedness in
an aggregate principal amount of $100,000 or more or of any loan agreement,
mortgage, indenture or other agreement relating thereto, if the effect of such
failure, default or breach is to cause, or to permit the holder or holders of
that Indebtedness (or a trustee on behalf of such holder or holders) to

 

70

--------------------------------------------------------------------------------


 

cause, that Indebtedness to become or be declared due prior to its stated
maturity (upon the giving or receiving of notice, lapse of time, both, or
otherwise); or

 

7.3.  Breach of Warranty.

 

Any of Company’s representations or warranties made herein or in any statement
or certificate at any time given by Company in writing pursuant hereto or in
connection herewith shall be false in any material respect on the date as of
which made; or

 

7.4.  Other Defaults Under Agreement.

 

A.                                   Company shall default in the performance of
or compliance with Section 5 (other than paragraphs 5.1(iii) to and including
(x), 5.1 (xiii) to and including (xvii), subsections 5.3, 5.7, 5.9, 5.10 or
5.11) or Section 6 of this Agreement; or

 

B.                                     Company shall default in the performance
of or compliance with any term contained in this Agreement other than those
referred to above in subsections 7.1, 7.3 or 7.4A (although the terms of the
Agreement covered by this subsection 7.4B shall include those paragraphs of
subsection 5.1 excluded from subsection 7.4A) and such default shall not have
been remedied or waived within 30 days of its occurrence; or

 

7.5.  Involuntary Bankruptcy; Appointment of Receiver, etc.

 

A court having jurisdiction in the premises shall enter a decree or order for
relief in respect of Company or any of its Subsidiaries in an involuntary case
under the Bankruptcy Code or any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal or state
law; or (B) (i) a decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over Company or any of its Subsidiaries,
or over all or a substantial part of its property, shall have been entered; (ii)
the involuntary appointment of an interim receiver, trustee or other custodian
of Company or any of its Subsidiaries for all or a substantial part of its
property; or (iii) the issuance of a warrant of attachment, execution or similar
process against any substantial part of the property of Company or any of its
Subsidiaries, and the continuance of any such events in subpart (B) for 45 days
unless dismissed or discharged provided that Lenders shall not be required to
make Loans or issue Letters of Credit during such 45 day period; or

 

7.6.  Voluntary Bankruptcy; Appointment of Receiver, etc.

 

Company or any of its Subsidiaries shall have an order for relief entered with
respect to it or commence a voluntary case under the Bankruptcy Code or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion to an involuntary case, under any such law, or shall
consent to the appointment of or taking possession by a receiver, trustee or
other custodian for all or a substantial part of its

 

71

--------------------------------------------------------------------------------


 

property; the making by Company or any of its Subsidiaries of any assignment for
the benefit of creditors; or the inability or failure of Company or any of its
Subsidiaries, or the admission by Company or any of its Subsidiaries in writing
of its inability to pay its debts as such debts become due; or the Board of
Directors of Company or any of its Subsidiaries (or any committee thereof)
adopts any resolution or otherwise authorizes action to approve any of the
foregoing; or

 

7.7.  Judgments and Attachments.

 

Any money judgment, writ or warrant of attachment, or similar process involving
in any case an amount in excess of $500,000 or, together with all other such
money judgments, writs or warrants of attachments or similar processes involving
an aggregate amount in excess of $1,000,000, shall be entered or filed against
Company or any of its Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of 45 days or
in any event later than five (5) days prior to the date of any proposed sale
thereunder (provided that Lenders shall not be required to make Loans or issue
Letter of Credit during such 45 day period); or

 

7.8.  Dissolution.

 

Any order, judgment or decree shall be entered against Company or any of its
Subsidiaries decreeing the dissolution or split up of Company or that Subsidiary
and such order shall remain undischarged or unstayed for a period in excess of
30 days (provided that Lenders shall not be obligated to make Loans or issue
Letters of Credit during such 30 day period); or

 

7.9.  Employee Benefit Plans.

 

There occurs one or more ERISA Events which individually or in the aggregate
results in or otherwise is associated with liability of the Company or any of
its ERISA Affiliates in excess of $500,000 annually; provided, however, that it
shall be an Event of Default if there exists, as of any valuation date for a
Pension Plan, or in the aggregate for all Pension Plans (excluding Pension Plans
with assets in excess of benefit liabilities) an excess of the actuarial present
value (determined on the basis of reasonable assumptions employed by the
independent actuary for such Plan) of benefit liabilities (as defined in
Section 4001(a)(16) of ERISA) over the fair market value of the assets of such
Plan, only if such excess individually or in the aggregate for all Pension Plans
(excluding in such computation any Pension Plans with assets greater than
benefit liabilities) exceeds $500,000 annually; or

 

7.10.  Invalidity of Guaranty.

 

The Guaranty for any reason, other than the satisfaction in full of all
Obligations, is declared by a court of competent jurisdiction to be null and
void, or any of Manufacturing, IS or RS denies that it has any further
liability, including without limitation with respect to future advances by
Lenders, under the Guaranty or gives notice to such effect; or

 

72

--------------------------------------------------------------------------------


 

7.11.  Failure of Security.

 

From and after the execution, acknowledgement and recordation or filing, as
appropriate, of any Collateral Document by Company or any of its Subsidiaries,
any such Collateral Document shall be revoked by Company or such Subsidiary or
shall be declared by a court of competent jurisdiction to be null and void or
shall cease to be in full force and effect as a result of any change in law or
the protection or security afforded Lenders in any substantial portion of the
property secured thereby is in any material respect impaired as a result of the
destruction or condemnation thereof or for any similar reason; or Company or
such Subsidiary shall default in any material respect in the performance or
observance of any material term, covenant, condition or agreement on its part to
be performed or observed under such Collateral Document beyond any applicable
grace period; or Lenders shall fail to have a valid, perfected and enforceable
first priority Lien (subject to the Liens permitted by subsection 6.2) on
Company’s or such Subsidiary’s right, title and interest in all or any material
portion of the real property described therein as a result of any change in law,
the expiration of any required filings or recordations with respect thereto, the
declaration by a court of competent jurisdiction that such Lien is null and void
or the imposition of any “super Lien” under applicable state or federal law and
such failure shall not be a circumstance covered by the Title Policies; or
Company or such Subsidiary shall contest in any manner that such Collateral
Document constitutes its valid and enforceable agreement or shall assert in any
manner that it has no further obligation or liability under such Collateral
Documents.

 

7.12.  Termination of Commitments.

 

If any one or more of the foregoing Events of Default shall have occurred and be
continuing, Agent may, and upon the request of the Requisite Lenders shall, by
notice in writing to Company declare all amounts owing with respect to this
Agreement, the Notes and the other Loan Documents and all reimbursement
obligations with respect to Letters of Credit to be, and they shall thereupon
forthwith become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
Company; provided that in the event of any Event of Default specified in
subsection 7.5 or subsection 7.6 shall occur, all such amounts shall become
immediately due and payable automatically and without any requirement of notice
from Agent or any Lender and any unused portion of the credit hereunder shall
forthwith terminate and each of the Lenders shall be relieved of all further
obligations to make Loans to Company and the L/C Issuing Bank shall be relieved
of all further obligations to issue, extend or renew Letters of Credit.  If any
other Event of Default shall have occurred and be continuing, Agent may and,
upon the request of the Requisite Lenders, shall, by notice to Company,
terminate the unused portion of the credit hereunder, and upon such notice being
given such unused portion of the credit hereunder shall terminate immediately
and each of the Lenders shall be relieved of all further obligations to make
Loans and the L/C Issuing Bank shall be relieved of all further obligations to
issue, extend or renew Letters of Credit.  No termination of the credit
hereunder shall relieve Company or any of its Subsidiaries of any of the
Obligations.

 

73

--------------------------------------------------------------------------------


 

7.13.  Remedies.

 

In case any one or more Events of Default shall have occurred and be continuing,
and whether or not the Lenders shall have accelerated the maturity of the Loans
pursuant to subsection 7.12, each Lender, if owed any amount with respect to the
Loans or Letter of Credit obligations, may, with the consent of the Requisite
Lenders but not otherwise, proceed to protect and enforce its rights by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations to such
Lender are evidenced, including as permitted by applicable law the obtaining of
the ex parte appointment of a receiver, and, if such amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right of such Lender; provided, however, Agent hereby
agrees that in no event shall Agent sell or assign any promissory notes
representing intercompany Indebtedness and pledged to Agent hereunder except
together with all assets of Company and for an amount not less than face value. 
No remedy herein conferred upon any Lender or Agent or the holder of any Note or
purchaser of any Letter of Credit participation is intended to be exclusive of
any other remedy and each and every remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or any other provision of law.

 

7.14.  Distribution of Collateral Proceeds.

 

In the event that, following the occurrence or during the continuance of any
Potential Event of Default or Event of Default, Agent or any Lender, as the case
may be, receives any monies in connection with the enforcement of any the
Collateral Documents, or otherwise with respect to the realization upon any of
the Collateral, such monies shall be distributed for application as follows:

 

A.                                   first, to pay any Lender Group Expenses
then due to Agent under the Loan Documents, until paid in full,

 

B.                                     second, to pay any Lender Group Expenses
then due to the Lenders under the Loan Documents, on a ratable basis, until paid
in full,

 

C.                                     third, to pay any fees then due to Agent
(for its separate accounts, after giving effect to any letter agreements between
Agent and the individual Lenders) under the Loan Documents until paid in full,

 

D.                                    fourth, to pay any fees then due to any or
all of the Lenders (after giving effect to any letter agreements between Agent
and individual Lenders) under the Loan Documents, on a ratable basis, until paid
in full,

 

E.                                      fifth, ratably to pay interest due in
respect of the Loans until paid in full,

 

F.                                      sixth, to pay the principal of all Swing
Line Loans until paid in full,

 

74

--------------------------------------------------------------------------------


 

G.                                     seventh, to pay the principal of all
Loans until paid in full,

 

H.                                    eighth, to Agent, to be held by Agent, for
the ratable benefit of the L/C Issuing Bank and those Lenders having a
Commitment, as cash collateral in an amount up to 102% of the then extant Letter
of Credit Usage until paid in full,

 

I.                                         ninth, to pay any other Obligations
(other than on account of Interest Rate Agreements and other Bank Products)
until paid in full,

 

J.                                        tenth, to pay any Obligations on
account of Interest Rate Agreements and other Bank Products until paid in full,
and

 

K.                                    eleventh, to Company (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

 

Section 8.  AGENT

 

8.1.  Appointment.

 

WFRF is hereby appointed Agent hereunder and under the other Loan Documents and
each Lender hereby authorizes Agent to act as its agent in accordance with the
terms of this Agreement and the other Loan Documents, except to the extent
reasonably necessary or advisable in Agent’s discretion to create or perfect the
security interests referred to in subsections 2.10 and 5.8 hereof, to be held by
Agent on behalf of Lenders, in which event, no consent of any Lender is
required. Agent agrees to act upon the express conditions contained in this
Agreement and the other Loan Documents, as applicable. The provisions of this
Section 8 are solely for the benefit of Agent and Lenders, and Company shall
have no rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties under this Agreement, Agent shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
Company or any of its Subsidiaries.

 

8.2.  Powers; General Immunity.

 

A.                                   Duties Specified.  Each Lender irrevocably
authorizes Agent to take such action on such Lender’s behalf and to exercise
such powers hereunder and under the other Loan Documents as are specifically
delegated to Agent by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto. Agent shall have only those duties and
responsibilities that are expressly specified in this Agreement and the other
Loan Documents and it may perform such duties by or through its agents or
employees. Agent shall not have, by reason of this Agreement or any of the other
Loan Documents, a fiduciary relationship in respect of any Lender; and nothing
in this Agreement or any of the other Loan Documents, expressed or implied, is
intended to or shall be so construed as to impose upon Agent any obligations in
respect of this Agreement or any of the other Loan Documents except as expressly
set forth herein or therein.

 

75

--------------------------------------------------------------------------------


 

B.                                     No Responsibility for Certain Matters. 
Agent shall not be responsible to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of this
Agreement or any other Loan Document or for any representations, warranties,
recitals or statements made herein or therein or made in any written or oral
statement or in any financial or other statements, instruments, reports or
certificates or any other documents furnished or made by Agent to Lenders or by
or on behalf of Company to Agent or any Lender in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of Company or any other Person liable for the
payment of any Obligations, nor shall Agent be required to ascertain or inquire
as to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Loan Documents or as to the use
of the proceeds of the Loans or the use of the Letters of Credit or as to the
existence or possible existence of any Event of Default or Potential Event of
Default. Anything contained in this Agreement to the contrary notwithstanding,
Agent shall not have any liability arising from confirmations of the amount of
outstanding Loans or the Letter of Credit Usage or the component amounts
thereof.

 

C.                                     Exculpatory Provisions.  Neither Agent
nor any of its officers, directors, employees or agents shall be liable to
Lenders for any action taken or omitted by Agent hereunder or in connection
herewith except to the extent caused by Agent’s gross negligence or willful
misconduct. If Agent shall request instructions from Lenders with respect to any
act or action (including the failure to take an action) in connection with this
Agreement or any of the other Loan Documents, Agent shall be entitled to refrain
from such act or taking such action unless and until Agent shall have received
instructions from Requisite Lenders or all Lenders where unanimity is required
hereunder. Without prejudice to the generality of the foregoing, (i) Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Company and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against Agent as a result of Agent acting or
(where so instructed) refraining from acting under this Agreement or any of the
other Loan Documents in accordance with the instructions of Requisite Lenders or
all Lenders where unanimity is required hereunder. Agent shall be entitled to
refrain from exercising any power, discretion or authority vested in it under
this Agreement or any of the other Loan Documents unless and until it has
obtained the instructions of Requisite Lenders or all Lenders where unanimity is
required hereunder.

 

D.                                    Agent Entitled to Act as Lender.  The
agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Loans
and the Letters of Credit, Agent shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not performing
the duties and functions delegated to it hereunder, and the term “Lender” or
“Lenders” or any similar term shall, unless the context clearly otherwise
indicates,

 

76

--------------------------------------------------------------------------------


 

include Agent in its individual capacity. Agent and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking, trust,
financial advisory or other business with Company or any of its Affiliates as if
it were not performing the duties specified herein, and may accept fees and
other consideration from Company for services in connection with this Agreement
and otherwise without having to give notice thereof or account for the same to
Lenders.

 

E.                                      Agent May File Proofs of Claim.

 

(i)                                     In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial, administrative or like proceeding or
any assignment for the benefit of creditors relative to Company, Agent
(irrespective of whether the principal of any Loan or reimbursement obligation
under any Letter of Credit shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether Agent shall have made
any demand on Company) shall be entitled and empowered, by intervention in such
proceeding, under any such assignment or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
or Unpaid reimbursement obligations in respect of any Letter of Credit and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and Agent and their respective agents
and counsel and all other amounts due the Lenders and Agent under subsections
2.4 and 9.2) allowed in such proceeding or under any such assignment; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

(ii)                                  Any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such
proceeding or under any such assignment is hereby authorized by each Lender to
make such payments to Agent and, in the event that Agent shall consent to the
making of such payments directly to the Lenders, nevertheless to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent
under subsections 2.4 and 9.2.

 

(iii)                               Nothing contained herein shall authorize
Agent to consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
owed to such Lender or the rights of any Lender or to authorize Agent to vote in
respect of the claim of any Lender in any such proceeding or under any such
assignment.

 

77

--------------------------------------------------------------------------------


 

8.3.  Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness.

 

Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Company and its
Subsidiaries in connection with the making of the Loans and the issuance of
Letters of Credit hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of Company. Agent shall not have any duty
or responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto (other than
information that Company is required to furnish to Agent on behalf of Lenders,
and that actually is so furnished, pursuant to the express terms of this
Agreement or any other Loan Document), whether coming into its possession before
the making of the Loans or at any time or times thereafter, and Agent shall not
have any responsibility with respect to the accuracy of or the completeness of
any information provided to Lenders.

 

8.4.  Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
Agent, to the extent that Agent shall not have been reimbursed by Company, for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation,
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Agent in
performing its duties hereunder or under the other Loan Documents or otherwise
in its capacity as Agent in any way relating to or arising out of this Agreement
or the other Loan Documents or any action taken or omitted by Agent under or in
connection therewith or herewith; provided that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from
Agent’s gross negligence or willful misconduct. If any indemnity furnished to
Agent for any purpose shall, in the opinion of Agent, be insufficient or become
impaired, Agent may call for additional indemnity and cease, or not commence, to
do the acts indemnified against until such additional indemnity is furnished.

 

8.5.  Payee of Note Treated as Owner.

 

Agent may deem and treat the payee of any Note as the owner thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof shall have been filed with Agent. Any request, authority or consent of
any person or entity who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee or assignee of that Note or of any Note or
Notes issued in exchange therefor.

 

8.6.  Resignation.  Agent may resign at any time by giving sixty (60) days prior
written notice thereof to the Lenders and Company.  Upon any such resignation,
the Requisite Lenders shall have the right to appoint a successor Agent.

 

78

--------------------------------------------------------------------------------


 

Unless a Potential Event of Default or Event of Default shall have occurred and
be continuing, such successor Agent shall be reasonably acceptable to Company. 
If no successor Agent shall have been so appointed by the Requisite Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Agent’s giving of notice of resignation, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent, which shall be a financial
institution having a rating of not less than A or its equivalent by Standard &
Poor’s Ratings Group.  Upon the acceptance of any appointment as Agent hereunder
by a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder.  After any retiring Agent’s resignation, the provisions of this
Agreement and the other Loan Documents shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as Agent. If no successor Agent has accepted appointment as Agent by the date
which is sixty (60) days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 

8.7.  Collateral Documents.

 

Each Lender hereby further authorizes Agent to enter into the Collateral
Documents as secured party on behalf of and for the benefit of Lenders and
agrees to be bound by the terms of the Collateral Documents; provided that Agent
shall not enter into or consent to any amendment, modification, termination or
waiver of any provision contained in the Collateral Documents without the prior
consent of Requisite Lenders; provided further, that any amendment,
modification, termination or waiver of any provision contained in the Collateral
Documents which has the effect of releasing any Collateral pursuant to one or
more related transactions in an aggregate amount greater than $1,000,000 shall
require the consent of all Lenders.  Agent may (i) release Collateral without
the consent of any Lender to the extent the disposition thereof complies with
subsection 6.7A(ii), (ii) release Collateral with the consent of Requisite
Lenders; provided that such release relates to one transaction or a series of
related transactions and the aggregate amount of the Collateral so released does
not exceed $1,000,000 and (iii) in all other instances, release Collateral with
the consent of all Lenders. Each Lender agrees that no Lender shall have any
right individually to realize upon any of the Collateral under the Collateral
Documents, it being understood and agreed that all rights and remedies under the
Collateral Documents may be exercised solely by Agent for the benefit of Lenders
in accordance with the terms thereof. Agent hereby agrees to hold all Collateral
under the Collateral Documents executed and delivered prior to the Closing Date
for the benefit of itself and Lenders.

 

8.8.  Documentation Agent.  National City Commercial Finance, Inc., in its
capacity as Documentation Agent, shall have no duties or responsibilities and
shall incur no liability under this Agreement or any other Loan Document.

 

79

--------------------------------------------------------------------------------


 

Section 9.  MISCELLANEOUS

 

9.1.  Assignments and Participations in Loans and Letters of Credit.

 

A.                                   General.  Each Lender shall have the right
at any time to (i) sell, assign, transfer or negotiate to any Eligible Assignee,
or (ii) sell participations to any Person in, all or any part of any Loan or
Loans made by it or its Commitments or its Letters of Credit or participations
therein or any other interest herein or in any other Obligations owed to it;
provided that no such assignment or participation shall, without the consent of
Company, require Company to file a registration statement with the Securities
and Exchange Commission or apply to qualify such assignment or participation of
the Loans, the Letters of Credit or participations therein or the other
Obligations under the Securities laws of any state. Except as otherwise provided
in this subsection 9.1, no Lender shall, as between Company and such Lender, be
relieved of any of its obligations hereunder as a result of any sale,
assignment, transfer or negotiation of, or any granting of participations in,
all or any part of the Loans, the Commitments, the Letters of Credit or
participations therein or the other Obligations owed to such Lender.

 

B.                                     Assignments.

 

(i)                                     Amounts and Terms of Assignments. Any
Lender may at any time assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that:

 

(a)                                  except in the cases of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or of an assignment to a Lender or a Lender Affiliate, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loan of the assigning Lender subject to
each such assignment (determined as of the date on which the Assignment and
Acceptance with respect to such assignment is delivered to Agent) shall not be
less than $10,000,000 unless each of Agent and, so long as no Potential Event of
Default or Event of Default has occurred and is continuing, Company otherwise
consent (each such consent not to be unreasonably withheld or delayed);

 

(b)                                 each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, it being understood that non- pro rata assignments of or among any of
the Commitments, the Loans and Letters of Credit are not permitted;

 

(c)                                  any assignment of a Commitment must be
approved by Agent and the L/C Issuing Bank (each such approval not to be
unreasonably withheld or delayed) unless the Person that is the proposed

 

80

--------------------------------------------------------------------------------


 

assignee is itself a Lender with a Commitment (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and

 

(d)                                 the parties to each assignment shall execute
and deliver to Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to Agent an administrative questionnaire in form and
detail satisfactory to Agent.

 

Subject to acceptance and recording thereof by Agent pursuant to
subsection 9.1B(ii) below, from and after the effective date specified in each
Assignment and Acceptance, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of (i) subsections 2.7C, 2.7D, and 2.8 with respect to facts and
circumstances occurring prior to the effective date of such assignment and (ii)
subsection 9.3 notwithstanding such assignment.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection 9.1B(iii). Agent may, from time to time at its election, prepare and
deliver to Lenders and Company a revised Schedule 2.1.

 

(ii)                                  Acceptance by Agent.  Upon its receipt of
an Assignment and Acceptance executed by an assigning Lender and an assignee
representing that it is an Eligible Assignee, together with the processing fee
referred to in subsection 9.1B(i) and any certificates, documents or other
evidence with respect to United States federal income tax withholding matters
that such assignee may be required to deliver to Agent pursuant to
subsection 2.8B(iii), Agent shall, if such Assignment and Acceptance has been
completed, (a) accept such Assignment and Acceptance by executing a counterpart
thereof as provided therein (which acceptance shall evidence any required
consent of Agent to such assignment) and (b) give prompt notice thereof to
Company.  Agent, acting solely for this purpose as an agent of Company, shall
maintain at Agent’s office a copy of each Assignment and Acceptance delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and Company, Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be

 

81

--------------------------------------------------------------------------------


 

available for inspection by Company and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

C.                                     Participations.  Participants shall have
no rights under this Agreement or any other Loan Document except as provided
below. The holder of any participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except action directly affecting (i)
the extension of the regularly scheduled maturity of any portion of the
principal amount of or interest on any Loan allocated to such participation or
(ii) a reduction of the principal amount of or the rate of interest payable on
any Loan allocated to such participation, and all amounts payable by Company
hereunder shall be determined as if such Lender had not sold such participation.
No agreement pursuant to which any Lender sells a participating interest to a
Person other than a Lender may permit the purchaser to transfer, pledge, assign,
sell participations or otherwise encumber its participating interest. Company
hereby acknowledges and agrees that any participation will give rise to a direct
obligation of Company to the participant and the participant shall, for purposes
of subsections 2.7D, 2.8, 9.4 and 9.5, be considered to be a “Lender”.

 

D.                                    Information.  Each Lender may furnish any
information concerning Company and its Subsidiaries in the possession of that
Lender from time to time to assignees and participants (including prospective
assignees and participants), subject to subsection 9.19.

 

E.                                      Miscellaneous Assignment Provisions.  A
Lender may at any time grant a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including
without limitation (i) any pledge or assignment to secure obligations to any of
the twelve Federal Reserve Banks organized under §4 of the Federal Reserve Act,
12 U.S.C. §341 and (ii) with respect to any Lender that is a Fund, to any lender
or any trustee for, or any other representative of, holders of obligations owed
or securities issued by such Fund as security for such obligations or securities
or any institutional custodian for such Fund or for such lender; provided that
no such grant shall release such Lender from any of its obligations hereunder,
provide any voting rights hereunder to the secured party thereof, substitute any
such secured party for such Lender as a party hereto or affect any rights or
obligations of Company or Agent hereunder[; provided further, that any Lender
exercising its rights pursuant to this subsection 9.1E shall provide notice of
the same to Company].

 

9.2.  Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated,
Company agrees to pay promptly (i) all the actual and reasonable costs and
expenses (including attorneys’ fees of counsel to Agent) of preparation of the
Loan Documents; (ii) all the costs of furnishing all opinions by counsel for
Company (including without limitation any opinions requested by Agent as to any
legal matters arising hereunder) and of Company’s performance of and compliance
with all agreements and conditions on its part to be performed or complied with
under this Agreement and the other Loan Documents including, without limitation,
with respect to confirming

 

82

--------------------------------------------------------------------------------


 

compliance with environmental and insurance requirements; (iii) the reasonable
fees, expenses and disbursements of counsel to Agent (including allocated costs
of internal counsel) in connection with the negotiation, preparation, execution
and administration of the Loan Documents and the Loans and any consents,
amendments, waivers or other modifications hereto or thereto and any other
documents or matters requested by Company; (iv) all other actual and reasonable
costs and expenses incurred by Agent in connection with the negotiation,
arrangement, preparation, closing, execution and administration of the Loan
Documents and the transactions contemplated hereby and thereby, including,
without limitation, printing costs, appraisal expenses, all reasonable costs and
expenses (other than those described in clause (iii) above or otherwise payable
hereunder) incurred in connection with any renegotiation of the Loan Documents
or the Loans and all reasonable travel and lodging expenses (other than those
otherwise payable hereunder) incurred by any employee or other representative of
Agent in connection with visiting the facilities of Company or its Subsidiaries
to discuss, evaluate or investigate the credit of Company or its Subsidiaries;
and (v) after the occurrence of an Event of Default, all costs and expenses,
including reasonable attorneys’ fees (including allocated costs of internal
counsel) and reasonable consulting, accounting, appraisal, investment banking
and similar professional fees and charges and costs of settlement, incurred by
Agent and Lenders in enforcing and preserving rights with respect to any
Obligations of or in collecting any payments due from Company hereunder or under
the other Loan Documents by reason of such Event of Default or in connection
with any refinancing or restructuring of the credit arrangements provided under
this Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings.

 

9.3.  Indemnity.

 

In addition to the payment of expenses pursuant to subsection 9.2, whether or
not the transactions contemplated hereby shall be consummated, Company agrees to
defend, indemnify, pay and hold harmless Agent and Lenders and any holder of any
of the Notes, and the officers, directors, employees, agents and affiliates of
Agent, Lenders and such holders (collectively called the “Indemnitees”) from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including without limitation the reasonable fees and
disbursements of counsel for such Indemnities in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto), whether direct, indirect or consequential and
whether based on any federal, state or foreign laws, statutes, rules or
regulations (including without limitation securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby (including without limitation Lenders’ agreement
to make the Loans hereunder or the use or intended use of the proceeds of any of
the Loans or the issuance of Letters of Credit hereunder or the use or intended
use of any of the Letters of Credit) or the statements contained in the
commitment letter delivered by any Lender to Company with respect thereto
(collectively called the

 

83

--------------------------------------------------------------------------------


 

“Indemnified Liabilities”); provided that Company shall not have any obligation
to any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise solely from (i) the illegality of any
participation agreement regarding the Obligations among any two or more of the
Lenders, (ii) the lack of power or authority of Agent or any Lender to enter
into any of the Loan Documents, (iii) any federal, state or local tax liability
of Agent or any Lender except to the extent set forth elsewhere herein, and (iv)
the gross negligence or willful misconduct of that Indemnitee as determined by a
final judgment of a court of competent jurisdiction. To the extent that the
undertaking to defend, indemnify, pay and hold harmless set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, Company shall contribute the maximum portion that it is permitted
to pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnities or any of them.

 

9.4.  Set Off.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender and each subsequent holder of any Note is hereby authorized
by Company at any time or from time to time, without notice to Company or to any
other Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by that Lender or that subsequent holder
to or for the credit or the account of Company against and on account of the
obligations and liabilities of Company to that Lender or that subsequent holder
under this Agreement, the Notes, the Letters of Credit and participations
therein, including, but not limited to, all claims of any nature or description
arising out of or connected with this Agreement, the Notes, the Letters of
Credit and participations therein or any other Loan Document, irrespective of
whether or not (i) that Lender or that subsequent holder shall have made any
demand hereunder or (ii) the principal of or the interest on the Loans or any
amounts in respect of the Letters of Credit or any other amounts due hereunder
shall have become due and payable pursuant to Section 7 and although said
obligations and liabilities, or any of them, may be contingent or unmatured.
Company hereby further grants to Agent and each Lender a security interest in
all deposits and accounts maintained with Agent or such Lender as security for
the Obligations.

 

9.5.  Ratable Sharing.

 

Lenders and each subsequent holder by acceptance of a Note hereby agree among
themselves that if any of them shall, whether by voluntary payment, by
realization upon security, through the exercise of any right of set-off or
banker’s lien, by counterclaim or cross action or by the enforcement of any
right under the Loan Documents or otherwise, or as adequate protection of a
deposit treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of Letters of Credit,

 

84

--------------------------------------------------------------------------------


 

fees and other amounts then due and owing to that Lender or holder hereunder or
under the other Loan Documents (collectively, the “Aggregate Amounts Due” to
such Lender or holder) which is greater than the proportion received by any
other Lender or holder of the Notes in respect of the Aggregate Amounts Due to
such other Lender or holder, then the Lender or holder of the Notes receiving
such proportionately greater payment shall (i) notify Agent and each other
Lender of the receipt of such payment and (ii) apply a portion of such payment
to purchase participations (which it shall be deemed to have purchased from each
seller of a participation simultaneously upon the receipt by such seller of its
portion of such payment) in the Aggregate Amounts Due to the other Lenders and
holders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders and holders of the Notes in proportion to the Aggregate Amounts Due
to them; provided that if all or part of such proportionately greater payment
received by such purchasing Lender or holder is thereafter recovered from such
Lender or holder upon the bankruptcy or reorganization of Company or otherwise,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender or holder ratably to
the extent of such recovery, on the same ratable basis, if and to the extent
such purchasing Lender or holder is required to pay interest on the amounts that
are recovered. Company expressly consents to the foregoing arrangement and
agrees that any holder of a participation so purchased may exercise any and all
rights of banker’s lien, set-off or counterclaim with respect to any and all
monies owing by Company to that holder with respect thereto as fully as if that
holder were owed the amount of the participation held by that holder.

 

9.6.  Amendments and Waivers.

 

No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes, or consent to any departure by Company therefrom,
shall in any event be effective without the written concurrence of Requisite
Lenders; provided that any amendment, modification, termination or waiver of or
with respect to: the amount of the Commitments or the principal amount of the
Loans; the maximum amount of Letters of Credit; each Lender’s Pro Rata Share;
the definition of “Requisite Lenders”; the definitions of “Current Asset
Borrowing Base” and “Eligible Inventory Borrowing Base”; any provision expressly
requiring the approval or concurrence of all Lenders; the scheduled final
maturity dates of the Loans; the dates and amounts of any scheduled payments
(but not prepayments) of principal of the Loans; the dates on which interest or
any fees are payable; decreases in the interest rates borne by the Loans (other
than any waiver of any increase in the interest rate applicable to the Loans
pursuant to subsection 2.3E) or in the amount of any fees payable hereunder; the
maximum duration of Interest Periods; the provisions contained in
subsection 2.1G(iv) relating solely to Overadvances; the amount or due date of
any amount payable in respect of any Letters of Credit; the requirement that no
Letter of Credit have an expiration date later than the Maturity Date; the
obligations of Lenders relating to the purchase of participations in Letters of
Credit; the obligations of any guarantor hereunder that results in a release of
such guarantor; and the provisions contained in subsections 7.1, 8.7 and 9.6
shall be effective only if evidenced by a writing signed by or on behalf of all
Lenders. In addition, (i) any amendment, modification, termination or waiver of
any of the provisions contained in Section 3 shall be effective only if
evidenced by a writing signed by or on behalf of

 

85

--------------------------------------------------------------------------------


 

Agent and Requisite Lenders, (ii) no amendment, modification, termination or
waiver of any provision of any Note shall be effective without the written
concurrence of the holder of that Note, (iii) no amendment, modification,
termination or waiver of any provision of Section 8 or of any other provision of
this Agreement expressly requiring the approval or concurrence of Agent shall be
effective without the written concurrence of Agent, and (iv) no amendment,
modification, termination or waiver of any provision of this Agreement relating
to Swing Line Loans or Letters of Credit shall be effective without the written
concurrence of Agent and the Swing Line Lender or L/C Issuing Bank, as
applicable. Agent may, but shall have no obligation to, with the concurrence of
any Lender, execute amendments, modifications, waivers or consents on behalf of
that Lender. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on Company in any case shall entitle Company to any other or further
notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this subsection 9.6
shall be binding upon each holder of the Notes at the time outstanding, each
future holder of the Notes and, if signed by Company, Company. Notwithstanding
anything to the contrary contained herein, (i) no Lender that is not then in
compliance with its obligations hereunder shall have any right to approve or
disapprove any amendment, modification, termination, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy or insolvency reorganization plan
that affects the Loans, (iii) each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersede the unanimous consent
provisions set forth herein, and (iv) the Requisite Lenders may consent to allow
Company to use cash collateral in the context of a bankruptcy or insolvency
proceeding.

 

9.7.  Independence of Covenants and Defaults.

 

All covenants and defaults hereunder shall be given independent effect so that
if a particular action or condition is not permitted by any of such covenants
(or otherwise constitutes a default), the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
(or would otherwise not constitute a default) shall not avoid the occurrence of
an Event of Default or Potential Event of Default if such action is taken or
condition exists.

 

9.8.  Notices.

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telecopied, telexed or sent by United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of telecopy or telex, or four (4) Business Days
after depositing it in the United States mail, registered or certified, with
postage prepaid and properly addressed; provided that notices to Agent shall not
be effective until received. For the purposes hereof, the address of each party
hereto shall be as set forth under such party’s name on the signature pages
hereof or (i) as to Company and Agent, such other address as shall be designated

 

86

--------------------------------------------------------------------------------


 

by such Person in a written notice delivered to the other parties hereto and
(ii) as to each other party, such other address as shall be designated by such
party in a written notice delivered to Agent.

 

9.9.  Survival of Representations, Warranties and Agreements.

 

A.                                   All representations, warranties and
agreements made herein shall survive the execution and delivery of this
Agreement and the making of the Loans and the issuance of the Letters of Credit
hereunder.

 

B.                                     Notwithstanding anything in this
Agreement or implied by law the contrary, the agreements of Company set forth in
subsections 2.7D, 2.8, 5.11, 9.2 and 9.3 and the agreements of Lenders set forth
in subsections 8.2C, 8.4, 9.4 and 9.5 shall survive the payment of the Loans,
the cancellation or expiration of the Letters of Credit and the reimbursement of
any amounts drawn thereunder, and the termination of this Agreement.

 

9.10.  Failure or Indulgence Not Waiver; Remedies Cumulative.

 

No failure or delay on the part of any Lender or any holder of any Note or any
interest in any Letter of Credit in the exercise of any power, right or
privilege hereunder or under such Note or Letter of Credit shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. All rights and remedies existing under this
Agreement, the Notes, the Letters of Credit and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

9.11.  Marshalling; Payments Set Aside.

 

Neither Agent nor any Lender shall be under any obligation to marshal any assets
in favor of Company or any other party or against or in payment of any or all of
the obligations. To the extent that Company makes a payment or payments to Agent
or Lenders (or to Agent for the benefit of Lenders), or Agent or Lenders enforce
any security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

9.12.  Severability.

 

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and

 

87

--------------------------------------------------------------------------------


 

enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

9.13.  Obligations Several; Independent Nature of Lenders’ Rights.

 

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.

 

9.14.  Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

9.15.  Applicable Law.

 

THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

9.16.  Successors and Assigns.

 

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of Lenders. The terms and provisions of this
Agreement shall inure to the benefit of any assignee or transferee of any of the
Loans, and in the event of any such transfer or assignment the rights and
privileges herein conferred upon Lenders shall automatically extend to and be
vested in such transferee or assignee, all subject to the terms and conditions
hereof. Neither Company’s rights or obligations hereunder nor any interest
therein may be assigned or delegated by Company without the prior written
consent of all Lenders. Lenders’ rights of assignment are subject to
subsection 9.1.

 

9.17.  Consent to Jurisdiction and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OBLIGATION MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE COMMONWEALTH OF
MASSACHUSETTS, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT COMPANY ACCEPTS
FOR ITSELF AND IN CONNECTION WITH

 

88

--------------------------------------------------------------------------------


 

ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT, SUCH OTHER LOAN DOCUMENT OR SUCH OBLIGATION. Company hereby
agrees that service of process sufficient for personal jurisdiction in any
action against Company in the Commonwealth of Massachusetts may be made by
registered or certified mail, return receipt requested, to the chief executive
officer or senior financial officer of Company from time to time in office at
Company’s address provided in subsection 9.8, and Company hereby acknowledges
that such service shall be effective and binding in every respect. Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of any Lender to bring proceedings against Company
in the courts of any other jurisdiction.

 

9.18.  Waiver of Jury Trial.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
without limitation contract claims, tort claims, breach of duty claims and all
other common law and statutory claims. Each party hereto acknowledges that this
waiver is a material inducement to enter into a business relationship, that each
has already relied on this waiver in entering into this Agreement, and that each
will continue to rely on this waiver in their related future dealings. Each
party hereto further warrants and represents that it has reviewed this waiver
with its legal counsel and that it knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. In the event
of litigation, this Agreement may be filed as a written consent to a trial by
the court.

 

9.19.  Confidentiality.

 

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement which has been identified as confidential by
Company in accordance with such Lender’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices, it being understood and agreed by Company that in any event a
Lender may make disclosures reasonably required by any bona fide assignee,
transferee or participant in

 

89

--------------------------------------------------------------------------------


 

connection with the contemplated assignment or transfer by such Lender of any
Loans or any participation therein or as required or requested by any
governmental agency or representative thereof or pursuant to legal process;
provided that, unless specifically prohibited by applicable law or court order,
each Lender shall notify Company of any request by any governmental agency or
representative thereof (other than any such request in connection with any
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information (provided that no Lender shall have any liability to Company
for failure to deliver such notice); and provided, further, that in no event
shall any Lender be obligated or required to return any materials furnished by
Company or any of its Subsidiaries.

 

9.20.  Counterparts; Effectiveness.

 

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Company and
Agent of written or telephonic notification of such execution and authorization
of delivery thereof. Upon the effectiveness of this Agreement, all references in
the Loan Documents to the “Credit Agreement” shall be deemed to be references to
this Agreement as it may be subsequently amended, amended and restated,
supplemented or otherwise modified in accordance with the terms hereof.
References in any Collateral Document to the “Secured Obligations” shall include
the Obligations.

 

SIGNATURES ON FOLLOWING PAGE

 

90

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

JOS. A BANK CLOTHIERS, INC.

 

 

 

 

 

By:

/s/ David E. Ullman

 

 

Title:

EVP-CFO

 

 

 

 

Notice Address:

 

 

 

Jos. A. Bank Clothiers, Inc.
500 Hanover Pike
Hampstead, Maryland 21074-2095

 

Attn:

David E. Ullman,

 

 

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS AND AGENT:

 

 

 

WELLS FARGO RETAIL FINANCE II, LLC,

 

as Lender and as Agent

 

 

 

 

 

By:

/s/ Jennifer Blanchette

 

 

Title:

Assistant Vice President

 

 

 

 

Notice Address:

 

Commercial Finance Division
One Boston Place, 18th Floor
Boston, Massachusetts

 

Attn:

Jennifer Blanchette

 

 

A.V.P./Associate Account Executive

 

Email Address: jblanchette@wfretail.com

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as the L/C Issuing Bank

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Title:

Senior Vice President

 

 

 

 

Notice Address:

 

One Boston Place, 18th Floor

 

 

Boston, Massachusetts

 

 

Attn:

Timothy Tobin

 

 

--------------------------------------------------------------------------------


 

 

NATIONAL CITY COMMERCIAL
FINANCE, INC.

 

 

 

 

 

By:

/s/ James C. Ritchie

 

 

Title:

Vice President

 

 

 

 

Notice Address:

 

 

 

1965 East 6th Street, Suite 400
Mail Locator 01-3049
Cleveland, OH 44114

 

Attn:

James C. Ritchie

 

 

--------------------------------------------------------------------------------


 

 

WHITEHALL RETAIL FINANCE, a division
of Whitehall Business Credit Corporation

 

 

 

 

 

By:

/s/  Brian Kennedy

 

 

Title:

V.P.

 

 

 

 

Notice Address:

 

45 Braintree Hill Office Park, Suite 303

 

 

Braintree, MA 02184

 

 

Attn:

Brian Kennedy

 

 

--------------------------------------------------------------------------------


 

 

SIEMENS FINANCIAL SERVICE, INC.

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Title:

S V P

 

 

 

 

Notice Address:

 

200 Somerset Corporate Blvd

 

 

Bridgewater, NJ 08807

 

 

Attn:

Michael Coiley

 

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK
NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Charles O’ Donnell

 

 

Title:

VICE PRESIDENT

 

 

 

 

Notice Address:

 

1339 CHESTNOT STREET, PA4812

 

 

PHILADELPHIA, PA 19107

 

 

Attn:

CHARLES O’ DONNELL

 

 

--------------------------------------------------------------------------------


 

Exhibit I

 

FORM OF

ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert Name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated or otherwise modified and in effect from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

3.

 

Borrower(s):

 

Jos. A. Bank Clothiers, Inc.

 

 

 

 

 

4.

 

Administrative Agent:

 

Wells Fargo Retail Finance II, LLC,
as the administrative agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

Amended and Restated Credit Agreement dated as of January 6, 2004, as amended,
among Jos. A. Bank Clothiers, Inc., the Lenders parties thereto and Wells Fargo
Retail Finance II, LLC, as Administrative Agent.

 

--------------------------------------------------------------------------------


 

6.

 

Assigned Interest:

 

 

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(1)

 

 

 

$

 

$

 

 

 %

 

Effective Date:

 

 

 

The terms set forth in this Assignment and Acceptance are hereby agreed to by:

 

 

ASSIGNOR

 

 

 

 

[Name of Assignor]

 

 

 

By:

 

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

 

[Name of Assignee]

 

 

 

By:

 

 

 

 

Title:

 

Consented to and Accepted:

 

Wells Fargo Retail Finance II, LLC, as
Administrative Agent

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(1)          Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

ANNEX 1

 

Amended and Restated Credit Agreement dated as of January 6, 2004 as amended,
among Jos. A. Bank Clothiers, Inc., the Lenders parties thereto and Wells Fargo
Retail Finance II, LLC, as Administrative Agent

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1.               Representations and Warranties.

 

1.1         Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to 5.1 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.     Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date.  The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.     General Provisions.  This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this

 

--------------------------------------------------------------------------------


 

Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the Commonwealth of Massachusetts.

 

2

--------------------------------------------------------------------------------


 

Exhibit II

 

INFORMATION CERTIFICATE

OF

 

 

Dated: November     , 2003

 

Wells Fargo Bank, National Association
Commercial Finance Division
9000 Flair Drive
El Monte, CA 91731

 

In order to assist you in the continuing evaluation of the financing you are
considering of Jos. A. Bank Clothiers, Inc. (the “Corporation”) and to expedite
the preparation of any documentation which may be required and to induce you to
provide such financing to the Corporation, we represent and warrant to you the
following information about the Corporation, its organizational structure and
other matters of interest to you:

 

1.

 

The full and exact name of the Corporation as set forth in its Articles of
incorporation (please attach copy) is:

 

 

 

 

 

Jos. A. Bank Clothiers, Inc.

 

 

 

2.

 

The Corporation uses and owns the following trade name(s) in the operation of
its business (e.g. billing, advertising, etc.; note: do not include names which
are product names only), (please attach a copy of the Ficticious Name
Registration):

 

 

 

 

 

Jos. A. Bank Clothiers, Inc. (No Registrations)

 

 

 

In the event any trade name appears on an invoice, a sample copy of such invoice
is annexed.

 

 

 

3.         The date of incorporation of the Corporation was February 28, 1994,
under the laws of the State of Delaware, and the Corporation is in good standing
under those laws. The Corporation has never been involved in a bankruptcy or
reorganization except: (explain)

 

 

 

 

 

None

 

 

 

4.

 

The Corporation is duly qualified and authorized to transact business as a
foreign corporation in the following states and is in good standing in such
states:

 

 

 

 

 

Maryland – See Also Store Address List – Attachment 9-1

 

 

--------------------------------------------------------------------------------


 

5.

 

Since the date of incorporation, the corporate name of the Corporation has been
changed as follows:

 

Date

 

Prior Name

 

 

 

None

 

 

 

6.

 

Since the date of incorporation, the Corporation has made or entered into the
following mergers or acquisitions:

 

 

 

 

 

See Attachment 6

 

 

 

7.

 

The chief executive office of the Corporation is located at:

 

 

 

 

 

500 Hanover Pike

 

Hampstead

 

MD

 

Carroll

 

 

 

Street   Address

 

City

 

State

 

County

 

 

 

 

8.

 

The books and records of the Corporation pertaining to accounts, contract
rights, inventory, etc. are located at (if other than the chief executive office
referred to in Section 7 above):

 

 

 

 

 

Same as #7

 

 

 

 

 

 

 

 

 

Street   Address

 

City

 

State

 

County

 

 

 

 

9.

 

The Corporation has other places of business and/or maintains inventory or other
assets at the following addresses indicate whether locations are owned, leased
or operated by third parties and if leased or operated by third parties, their
name and address):

 

 

 

 

 

 

 

 

 

 

 

 

See Store List – Attachment 9-1

 

 

 

 

 

 

 

Street Address

 

City

 

State

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

See Company Owned Real Estate/NTS Locations – Attachment 9-2

 

 

 

 

 

Lessor/Operator

 

Address

 

City

 

State

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

See Vendors With Jos. A Bank Inventory – Attachment 9-2

 

 

 

 

 

Street Address

 

City

 

State

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lessor/Operator

 

 

 

City

 

State

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Street Address

 

City

 

State

 

County

 

 

--------------------------------------------------------------------------------


 

 

 

Lessor/Operator

 

 

 

City

 

State

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

Attach additional sheets for other locations.

 

 

 

10.

 

The premises listed below owned by the Corporation are subject to mortgages as
follows (state name and address of mortgagee and approximate principal balance
of mortgage):

 

Location

 

Mortgagee

 

Principal Balance

113 W. North Ave.

 

Mayor and City

 

$

127,000

Baltimore, MD

 

Council of Baltimore

 

 

21201-5809

 

 

 

 

 

 

A.

The information required by UCC §9-502(b) or former UCC §9-402(5) of each state
in which any of the Collateral consisting of fixtures are or are to be located
and the name and address of each real estate recording office where a mortgage
on the real estate on which such fixtures are or are to be located would be
recorded:

 

Name

 

Address

 

 

 

 

11.

 

The places of business or other locations of any assets used by the Corporation
during the last twelve (12) months other than those listed above are as follows:

 

 

 

 

 

4500 E. Golf Rd.

 

Schawanburg   IL 60173

 

Closed 3/96

 

 

 

Street Address City

 

State

 

CountyLessor/Operator

 

 

 

 

 

 

 

 

 

 

 

4217 E. Golf Rd.

 

Schawanburg   IL 60173

 

Closed 3/96

 

 

 

Street Address City

 

State

 

CountyLessor/Operator

 

 

 

 

 

 

 

 

 

12.

 

The Corporation is affiliated with, or has ownership in, the following
corporations (including subsidiaries):

 

 

 

 

 

 

Chief

Jurisdiction Ownership

 

 

 

 

Executive

of Percentage or

 

Name

 

Office

Incorporation Relationship

 

 

 

 

 

 

 

 

See Attachment #12

 

 

 

 

 

13.

 

The Federal Employer Identification Number of the Corporation is as follows:

 

 

 

 

 

36-3189198

 

 

--------------------------------------------------------------------------------


 

14.

 

There is no provision in the Articles of Incorporation or By-laws of the
Corporation, or in the laws of the State of its incorporation, requiring any
vote or consent of shareholders to borrow or to authorize the mortgage or pledge
of or creation of a security interest in any assets of the Corporation or any
subsidiary. Such power is vested exclusively in its Board of Directors.

 

 

 

 

 

 

15.

 

The officers of the Corporation and their respective titles are as follows:

 

Title

 

Name

 

 

 

See Attachment 15

 

 

 

The following will have signatory powers as to all of your transactions with the
Corporation:

 

16.

 

With respect to the officers noted above, such officers are affiliated with or
have ownership in the following corporations (indicate name and address of
affiliated. companies, type of operations, ownership percentage or other
relationship) :

 

 

 

 

 

Finley – Chairman, The Finley Group; Director, Cole National Corporation and
Venture Stores, Inc.

 

 

 

17.

 

The members of the Board of Directors of the Corporation are:

 

 

 

 

 

See Attachment 17

 

 

 

18.

 

The name of the stockholders of the Corporation and their stock holdings are as
follows (if stock is widely held indicate only stockholders owning 10% or more
of the voting stock)

 

Name

 

No. of Shares

 

Ownership
Percentage

 

 

 

 

 

None Over 10% as of April 22, 1996

 

 

 

19.

 

There are no judgments or litigation pending by or against the Corporation, its
subsidiaries and/or affiliates or any of its officers/principals, except as
follows:

 

 

 

 

 

Jos. A. Bank Clothiers, Inc. v. J.A.B. of Lexington, Inc.

 

 

U.S. District Court for the District of Maryland MIG95-3826 (1995)

 

 

Also Refer to 10-K

 

 

Hampstead Ground Water Contamination (Previously                     )

 

--------------------------------------------------------------------------------


 

20.

 

At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes) except as follows:

 

 

 

 

 

None

 

 

 

21.

 

The aircraft, boats, motor vehicles and all other inventory, equipment and other
goods of the Corporation which are subject to any certificate of title or other
registration statute of the United States, any state or any other jurisdiction
are as follows:

 

Goods

 

Registration System

 

Jurisdiction

 

 

 

 

 

 

22.

 

The Corporation maintains bank accounts (including securities and commodities
accounts) with the following banks:

 

Depositary Bank

 

Bank Address

 

Type of Account

 

Acct. No.

 

 

 

 

 

 

 

 

23.

 

The stocks, bonds, debentures, notes and other securities and investment
property owned by the Company other than those listed above are as follows:

 

Name

 

Description

 

Value

 

 

 

 

 

 

24.

 

The Corporation’s assets are owned and held free and clear of any security
interests, liens or attachments, except as follows:

 

 

 

 

 

 

 

 

 

 

 

Lienholder

 

Assets

 

Amount of
Debt Secured

 

 

 

 

 

 

 

 

 

 

 

 

 

See #10

 

 

 

 

 

 

 

 

 

 

 

 

 

25.

 

The Corporation has not guaranteed and is not otherwise liable for the
obligations of others, except as follows:

 

 

 

 

 

Debtor

 

Creditor

 

Amount of
Obligation

 

 

 

 

 

 

 

 

 

 

 

 

 

None

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

26.

 

Other than Collateral acquired by the Corporation in a transaction described in
Attachment 6, all of the Collateral has been originated by the Corporation in
the ordinary course of the Corporation’s business or consists of goods which
have been acquired by the Corporation in the ordinary course from a person in
the business of selling goods of that kind, except for the following:

 

Collateral

 

Description

 

 

 

 

27.

 

The Corporation does not own or license any trademarks, patents, copyrights or
other intellectual property, except as follows (indicate type of intellectual
property and whether owned or licensed, registration number, date of
registration, and, if licensed, he name and address of the licensor):

 

 

 

 

 

 

 

Name

 

Reg #

 

Reg. Date

 

US

Jos. A. Bank

 

1337264

 

5/21/95

 

 

Jos. A. Bank

 

1182109

 

12/15/81

 

Japan

Jos. A. Bank

 

2141936

 

5/30/89

 

 

Jos. A. Bank

 

2194845

 

12/25/89

 

Mexico

Jos. A. Bank

 

336284

 

9/29/95 (Approx.)

 

 

 

 

 

 

28.

 

The corporation’s fiscal year end:                                      .

 

 

 

 

 

Saturday Closest to January 31.   Most recent Year Ended 2/3/96.

 

 

 

29.

With regard to any pension or profit sharing plan:

 

 

 

 

(a)

A determination as to qualification has been issued.

 

 

(b)

Funding is on a current basis and in compliance with established requirements.

 

 

 

 

30.

 

Certified Public Accountants for the Corporation is the firm of:

 

 

 

Name             Arthur Andersen LLP

Address         120 E. Baltimore Street, Baltimore, MD 21202

Partner Handling Relationship         James L. Nace

Were statements uncertified for any fiscal year?      No

 

31.

 

Attorney for the Corporation is the firm of:

Name             Kronish Lieb, Weiner & Hellman LLP

Address         1114 Avenue of the Americas, New York, NY 10036-

Partner Handling Relationship         Ralph Sutcliffe

Telephone      212-479-6170

 

--------------------------------------------------------------------------------


 

32.

 

Insurance company for the Corporation is:

Name

North Brook Insurance

Address

110 E. Lombard Street, Baltimore, MD 21202

Contact

Henry F. Schoenfeld/Charles Batser

Telephone

410-727-3272

Policy Number(s)

Numerous – See Summary Attached – Attachment 28

 

 

33.

 

Prompt written notice will be given you of any change or amendment with respect
to any of the foregoing. Until such notice is received by you, you shall be
entitled to rely upon the foregoing in all respects.

 

 

Very truly yours,

CORPORATE SEAL TO BE

Jos. A. Bank Clothiers, Inc.

AFFIXED HEREINBELOW

 

 

By:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit III

 

NOTICE OF [LIBOR RATE] BORROWING

 

Wells Fargo Retail Finance II, LLC

Commercial Finance Division

One Boston Place, 18th Floor

Boston, MA 02108

Attn:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
January 6, 2004 (as amended, restated or otherwise modified and in effect from
time to time, the “Credit Agreement”), among Jos. A. Bank Clothiers, Inc.
(“Borrower”), the financial institutions from time to time parties thereto
(collectively, the “Lenders”), and Wells Fargo Retail Finance II, LLC, as agent
for the Lenders (in such capacity, “Agent”). Capitalized terms used but not
defined herein shall have the respective meanings assigned to them in the Credit
Agreement.

 

1.             Pursuant to the Credit Agreement, Borrower hereby requests a
[LIBOR/Prime] Rate Loan(s) upon the following terms:

 

(a)  The principal amount of the requested [LIBOR/Prime] Rate Loan (s) is
$                .

 

(b)  The date of the requested [LIBOR/Prime] Rate Loan(s) is to be
                           .

 

(c)  The aggregate amounts of said [LIBOR/Prime] Rate Loan(s) [and each
requested Interest Period if a LIBOR Rate Loan], are:

 

Amount

 

[Interest Period

 

 

 

 

 

$

 

month(s)

 

 

 

 

 

$

 

month(s)]

 

 

2.             Borrower hereby certifies to Agent and the Lenders that, on the
date of this Notice of [LIBOR Rate] Borrowing and after giving effect to the
requested advance (including the use of the proceeds thereof):

 

(a)                                  the representations and warranties set
forth in the Credit Agreement are true and correct as if made on such date;

 

(b)                                 no Potential Event of Default or Event of
Default has occurred and is continuing; and

 

--------------------------------------------------------------------------------


 

(c)                                  each of the Loan Documents remains in full
force and effect.

 

The party signing below on behalf of Borrower is a duly authorized
representative of Borrower and has caused this Notice of [LIBOR Rate] Borrowing
to be duly executed on behalf of Borrower as of this         day of
              , 200  .

 

JOS. A. BANK CLOTHIERS, INC.

 

 

By:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit IV

 

NOTICE OF CONVERSION OR CONTINUATION

 

Wells Fargo Retail Finance II, LLC
Commercial Finance Division
One Boston Place, 18th Floor
Boston, MA 02108

Attn: Eileen

 

Reference is made to the Amended and Restated Credit Agreement dated as of
January 6, 2004 (as amended, restated or otherwise modified and in effect from
time to time, the “Credit Agreement”), among Jos. A. Bank Clothiers, Inc.
(“Borrower”), the financial institutions from time to time parties thereto
(collectively, the “Lenders”), and Wells Fargo Retail Finance II, LLC, as agent
for the Lenders (in such capacity, “Agent”). Capitalized terms used but not
defined herein shall have the respective meanings assigned to them in the Credit
Agreement.

 

1. Pursuant to the Credit Agreement, Borrower hereby requests [the continuation
of all or part of its outstanding LIBOR Rate Loans with Interest Periods ending
on] [the conversion of all or part of its outstanding Prime Rate Loans], as
follows:

 

(a) The effective date of continuation and/or conversion is to be
[                           , 200  ].

 

(b) The aggregate amount of [said outstanding LIBOR Rate Loans to be continued
as] [said outstanding Prime Rate Loans to be converted to] LIBOR Rate Loans, and
each requested Interest Period, are:

 

Amount

 

Interest Periods

 

 

 

 

 

$

 

month(s)

 

 

 

 

 

$_______

 

month(s)

 

 

(c) The aggregate amount of said outstanding LIBOR Rate Loans to be continued as
Prime Rate Loans is $                      .

 

2.             Borrower hereby certifies to Agent and the Lenders that, on the
date of this Notice of Conversion or Continuation, no Potential Event of Default
or Event of Default has occurred and is continuing.

 

The party signing below on behalf of Borrower is a duly authorized
representative of Borrower and has caused this Notice of Conversion or
Continuation to be duly executed on behalf of Borrower as of this        day of
                      , 200  .

 

--------------------------------------------------------------------------------


 

JOS. A. BANK CLOTHIERS, INC.

 

 

By:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit V

 

REVOLVING NOTE

 

$                      

 

January 6, 2004

 

FOR VALUE RECEIVED, the undersigned, JOS. A. BANK CLOTHIERS, INC., a Delaware
corporation (“Borrower”), hereby promises to pay to the order
of                                                             (“Lender”) on the
Maturity Date the principal sum of
                                          Dollars ($                  ), or such
lesser amount as shall equal the aggregate outstanding principal balance of all
Loans hereunder made by Lender to Borrower pursuant to the Credit Agreement
referred to below.

 

This promissory note is one of the Notes referred to in, and subject to the
terms of, that certain Amended and Restated Credit Agreement, dated as of
January 6, 2004 (as amended, restated or otherwise modified and in effect from
time to time, the “Credit Agreement”), among Borrower, Lender and the other
financial institutions from time to time parties thereto (collectively, the
“Lenders”), and Wells Fargo Retail Finance II, LLC, as agent for the Lenders.
Capitalized terms used but not defined herein shall have the respective meanings
assigned to them in the Credit Agreement.

 

Borrower further promises to pay interest on the outstanding principal balance
hereof at the interest rates, and payable on the dates, set forth in the Credit
Agreement. All payments of principal and interest hereunder shall be made in
lawful money of the United States and in same day or immediately available
funds.

 

Lender is authorized but not required to record the date and amount of each
advance made hereunder, each conversion to a different interest rate and the
length of each Interest Period, the date and amount of each payment of principal
and interest hereunder, and the resulting unpaid principal balance hereof, in
Lender’s internal records, and any such recordation shall be prima facie
evidence of the accuracy of the information so recorded; provided however, that
Lender’s failure to so record shall not limit or otherwise affect the
obligations of Borrower hereunder and under the Credit Agreement to repay the
principal hereof and interest hereon.

 

The Credit Agreement provides, among other things, for acceleration (which in
certain cases shall be automatic) of the maturity hereof upon the occurrence of
certain stated events, in each case without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by
Borrower.

 

This promissory note is secured by certain collateral more specifically
described in the Credit Agreement and the Collateral Documents.

 

This promissory note is intended to take effect as a sealed instrument and shall
be governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts.

 

--------------------------------------------------------------------------------


 

As of the date first set forth above, this promissory note, together with each
other promissory note executed and delivered in connection with the Credit
Agreement, shall cancel and supersede that certain promissory note executed by
Borrower and payable to [                                              ]
pursuant to the [Existing] Fourth Amended and Restated Credit Agreement, as
amended.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

FORM OF CONFIRMATION OF INCREASE OF COMMITMENT

 

Dated as of                    

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of January 6, 2004 (as amended, amended and restated or otherwise modified and
in effect from time to time, the “Credit Agreement”), among Jos. A. Bank
Clothiers, Inc. (the “Borrower”), the financial institutions from time to time
parties thereto (collectively, the “Lenders”) and Wells Fargo Retail Finance,
II, LLC, as agent for the Lenders (in such capacity, the “Agent”).  Capitalized
terms used but not defined herein shall have the respective meanings assigned to
them in the Credit Agreement.

 

Pursuant to the terms of the Credit Agreement, the Borrower, the Agent and
[INSERT NAME OF BANK INCREASING COMMITMENT] (the “Increasing Lender”) hereby
agree as follows:

 

1.                                       Subject to the terms and conditions of
this Confirmation, the Increasing Lender hereby agrees to increase its
Commitment by [$          ] on the Effective Date (as defined below) such that
after such increase its Commitment shall be [$              ].  Upon such
increase, the Commitment of the Increasing Lender shall be automatically
increased by the amount of such increase.  The Increasing Lender hereby agrees
to be bound by, and hereby requests the agreement of the Borrower and the Agent
that the Increasing Lender shall be entitled to the benefits of all of the
terms, conditions and provisions of the Credit Agreement associated with such
Commitment as increased hereby.

 

2.                                       The effective date for this
Confirmation shall be [                       ] (the “Effective Date”). 
Following the execution of this Confirmation by the Borrower, the Increasing
Lender and the Agent, it will be delivered to the Agent for recording.
Schedule 2.1 to the Credit Agreement shall thereupon be replaced as of the
Effective Date by the Schedule 2.1 annexed hereto.  The Agent shall thereafter
notify the other Lenders of the revised Schedule 2.1.

 

3.                                       From and after the Effective Date, the
Borrower shall make all payments in respect of the Increasing Lender’s
Commitment as increased hereby (including payments of principal, interest, fees
and other amounts) to the Agent for the account of the Increasing Lender.

 

4.                                       THIS CONFIRMATION SHALL FOR ALL
PURPOSES BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS (WITHOUT REFERENCE TO CONFLICTS OF LAW).

 

--------------------------------------------------------------------------------


 

5.                                       This Confirmation may be executed in
any number of counterparts which shall together constitute but one and the same
agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Confirmation to be executed as a sealed instrument on its behalf by
its officer thereunto duly authorized, to take effect as a sealed instrument as
of the date first above written.

 

 

[NAME OF INCREASING LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

JOS. A. BANK CLOTHIERS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

WELLS FARGO RETAIL FINANCE II, LLC,
as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

3

--------------------------------------------------------------------------------


 

Schedule 2.1

 

Commitments

 

Regular Lenders

 

Commitment

 

Commitment
Percentage

 

Wells Fargo Retail Finance II, LLC

 

$

37,500,000

 

37.5

%

One Boston Place, 18th Floor

 

 

 

 

 

Boston, MA 02108

 

 

 

 

 

Attn: Timothy R. Tobin

 

 

 

 

 

 

 

 

 

 

 

National City Commercial Finance, Inc.

 

$

30,000,000

 

30.0

%

1965 E. Sixth Street, Suite 400

 

 

 

 

 

Cleveland, OH 44114-2214

 

 

 

 

 

Attn: James Ritchie

 

 

 

 

 

 

 

 

 

 

 

Whitehall Retail Finance, a Division of

 

$

12,500,000

 

12.5

%

Whitehall Business Credit Corporation

 

 

 

 

 

45 Braintree Hill Office Park, Suite 303

 

 

 

 

 

Braintree, MA 02184

 

 

 

 

 

Attn: Brian Kennedy

 

 

 

 

 

 

 

 

 

 

 

Siemens Financial Services, Inc.

 

$

10,000,000

 

10.0

%

200 Somerset Corporate Blvd.

 

 

 

 

 

Bridgewater, NJ 08807-2843

 

 

 

 

 

Attn: A. Keith Broyles

 

 

 

 

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

$

10,000,000

 

10.0

%

1339 Chestnut Street, PA 4812

 

 

 

 

 

Philadelphia, PA 19107

 

 

 

 

 

Attn: [                    ]

 

 

 

 

 

 

 

 

 

 

 

Total:

 

$

100,000,000

 

100

%

 

Accordion Commitments

 

Accordion Lenders

 

Commitment

 

Commitment
Percentage

 

Wells Fargo Retail Finance II, LLC

 

$

10,000,000

 

40.0

%

One Boston Place, 18th Floor

 

 

 

 

 

Boston, MA 02108

 

 

 

 

 

Attn: Timothy R. Tobin

 

 

 

 

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

$

10,000,000

 

40.0

%

1339 Chestnut Street, PA 4812

 

 

 

 

 

Philadelphia, PA 19107

 

 

 

 

 

Attn: [                ]

 

 

 

 

 

 

 

 

 

 

 

National City Commercial Finance, Inc.

 

$

5,000,000

 

20.0

%

1965 E. Sixth Street, Suite 400

 

 

 

 

 

Cleveland, OH 44114-2214

 

 

 

 

 

Attn: James Ritchie

 

 

 

 

 

 

 

 

 

 

 

Total:

 

$

25,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule 4.6

 

Litigation

 

Ronald Lankford v. Jos. A. Bank Clothiers, Inc. Case No. CV03-204LHL in the
Circuit Court of Madison County, Alabama – suit for unjust retention of funds
collected as a result of improper calculations and excessive sales tax from
consumers on its sales of  item through catalog and internet sales.

 

--------------------------------------------------------------------------------
